 20-11256-jlg        Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44                   Main Document
                                             Pg 1 of 69




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                SCHEDULE OF ASSESTS AND LIABILITIES FOR
   AEROVÍAS DE INTEGRACIÓN REGIONAL S.A. (AIRES S.A.) (CASE NO. 20-11256)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11256-jlg      Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44                   Main Document
                                                Pg 2 of 69



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11256-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44            Main Document
                                          Pg 3 of 69



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11256-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44             Main Document
                                          Pg 4 of 69



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11256-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44             Main Document
                                          Pg 5 of 69




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11256-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44            Main Document
                                         Pg 6 of 69




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11256-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44             Main Document
                                          Pg 7 of 69




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11256-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44             Main Document
                                          Pg 8 of 69



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11256-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44            Main Document
                                          Pg 9 of 69



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11256-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44           Main Document
                                        Pg 10 of 69



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11256-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44             Main Document
                                       Pg 11 of 69



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11256-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44           Main Document
                                       Pg 12 of 69




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11256-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                         Pg 13 of 69



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11256-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44            Main Document
                                        Pg 14 of 69



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11256-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44           Main Document
                                        Pg 15 of 69



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11256-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                         Pg 16 of 69



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11256-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                         Pg 17 of 69



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11256-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44          Main Document
                                        Pg 18 of 69



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
                20-11256-jlg                       Doc 8              Filed 09/08/20 Entered 09/08/20 16:02:44                                                                     Main Document
                                                                                   Pg 19 of 69
 Fill in this information to identify the case:

 Debtor name            Aerovías de Integración Regional S.A. (Aires S.A.)

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-11256
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $     239,534,759.40

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $     239,534,759.40


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$       23,086,763.23


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $         23,086,763.23




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                        Main Document
                                                                       Pg 20 of 69
 Fill in this information to identify the case:

 Debtor name         Aerovías de Integración Regional S.A. (Aires S.A.)

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11256
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                           $143,440.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    See Attached Schedule A/B, Part 1,
           3.1.     Question 3                                                                                                                $49,780,370.11



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                               $49,923,810.11
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     See Attached Schedule A/B, Part 2, Question 7                                                                                 $394,744.74



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                                  Main Document
                                                                       Pg 21 of 69
 Debtor         Aerovías de Integración Regional S.A. (Aires S.A.)                                    Case number (If known) 20-11256
                Name


 9.        Total of Part 2.                                                                                                                    $394,744.74
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         1,186,999.72       -                          1,033,762.78 = ....                     $153,236.94
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                    $153,236.94
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used      Current value of
                                                      physical inventory            debtor's interest          for current value          debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Uniforms, Cleaning
           Supplies, Food and
           Beverage and Other                         N/A                                   $120,401.88        Net Book Value                      $120,401.88



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                    $120,401.88
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                    Main Document
                                                                       Pg 22 of 69
 Debtor         Aerovías de Integración Regional S.A. (Aires S.A.)                            Case number (If known) 20-11256
                Name


               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture                                                          $293,434.87     Net Book Value                      $293,434.87



 40.       Office fixtures
           Fixtures & Improvements                                                   $280,096.57     Net Book Value                      $280,096.57



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers/Software/Technology                                             $565,952.67     Net Book Value                      $565,952.67



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $1,139,484.11
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                    Main Document
                                                                       Pg 23 of 69
 Debtor         Aerovías de Integración Regional S.A. (Aires S.A.)                            Case number (If known) 20-11256
                Name

            47.1.    Cars and Trucks and other machinery,
                     fixtures and equipment, excluding farm
                     equipment                                                       $225,023.10     Net Book Value                      $225,023.10



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                         $225,023.10
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            https://www.latam.com/es_co                                                Unknown       N/A                                    Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Other Intangible Assets                                                   $19,702.53     N/A                                    Unknown


            Airport Slots & Other Rights                                               Unknown       N/A                                    Unknown



 65.        Goodwill


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                    Main Document
                                                                       Pg 24 of 69
 Debtor         Aerovías de Integración Regional S.A. (Aires S.A.)                           Case number (If known) 20-11256
                Name


 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Net Operating Loss                                                                 Tax year N/A                        $138,370,000.00



            Tax Refunds - Other Taxes and Credits to Recover                                   Tax year N/A                           $2,954,619.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Moral and Material Damages by Regional One / Vas
            caused to Aerovias, Derived from the Breach of
            Contractual Obligations of the HK-4107 Aircraft.                                                                               Unknown
            Nature of claim         Civil
            Amount requested                     $480,000.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            See Attached Schedule A/B Part 11, Question 77                                                                          $46,253,439.52



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                  Main Document
                                                                       Pg 25 of 69
 Debtor         Aerovías de Integración Regional S.A. (Aires S.A.)                           Case number (If known) 20-11256
                Name



 78.       Total of Part 11.                                                                                                   $187,578,058.52
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                20-11256-jlg                  Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                                           Main Document
                                                                           Pg 26 of 69
 Debtor          Aerovías de Integración Regional S.A. (Aires S.A.)                                                  Case number (If known) 20-11256
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                      $49,923,810.11

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $394,744.74

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $153,236.94

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $120,401.88

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $1,139,484.11

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $225,023.10

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +          $187,578,058.52

 91. Total. Add lines 80 through 90 for each column                                                     $239,534,759.40              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $239,534,759.40




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          20-11256-jlg    Doc 8     Filed 09/08/20      Entered 09/08/20 16:02:44         Main Document
                               In re Aerovías de Integración
                                                    Pg 27 ofRegional
                                                              69      S.A. (Aires S.A.)
                                                 Case No. 20-11256
                   Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts
                                                                            Last 4 digits of Current Value of Debtor's
         Name of Institution                   Type of Account             account number            Interest
BANCO COLPATRIA                        RECEIPTS                           8613                           $5,067,032.74
BANCO DAVIVIENDA                       RECEIPTS AND DISBURSEMENTS         4010                           $9,945,225.74
BANCO DAVIVIENDA                       RECEIPTS AND DISBURSEMENTS         8160                            $983,606.26
BANCO DAVIVIENDA                       DISBURSEMENTS                      4015                            $487,356.81
BANCO DE BOGOTA                        RECEIPTS                           2953                           $2,732,795.33
BANCO DE OCCIDENTE                     RECEIPTS                           5881                           $1,017,489.35
BANCO ITAU                             DISBURSEMENTS                      0334                           $1,067,367.30
BANCO SANTANDER                        DISBURSEMENTS                      4329                            $837,587.56
BANCO SANTANDER                        DISBURSEMENTS                      3059                               $1,154.27
BANCOLOMBIA                            RECEIPTS                           5526                           $8,806,123.27
BANCOLOMBIA                            INVESTMENTS                        0966                           $4,049,004.09
BANCOLOMBIA                            DISBURSEMENTS                      3901                            $345,863.04
BANCOLOMBIA                            RECEIPTS                           3205                              $43,973.51
CITIBANK                               DISBURSEMENTS                      1019                            $159,121.83
CORREDORES ASOCIADOS                   INVESTMENTS                        4196                         $14,236,669.00
                                                                                     TOTAL:            $49,780,370.11




                                                        1 of 1
20-11256-jlg     Doc 8     Filed 09/08/20       Entered 09/08/20 16:02:44          Main Document
                      In re Aerovías de Integración
                                           Pg 28 ofRegional
                                                      69     S.A. (Aires S.A.)
                                        Case No. 20-11256
     Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits
                                                                                Current Value of
            Description, Including Name of Holder of Deposit                    Debtor's Interest
AEROPUERTO DE CANCUN S.A - AIRPORT DEPOSITS                                             $155,961.86
AMERICAN AIRLINES INC SUCURSAL - LANDLORD DEPOSITS                                        $35,340.24
BUSINESS WORKPLACE - LANDLORD DEPOSITS                                                     $1,215.98
BUSINESS WORKPLACE SAS - LANDLORD DEPOSITS                                                   $319.99
C.A. SHEA & COMPANY, INC - VENDOR DEPOSITS                                                $63,370.91
COCESNA - VENDOR DEPOSITS                                                                 $18,301.53
GENERAL AIR SERVICES INC - VENDOR DEPOSITS                                                $11,914.58
MIAMI-DADE AVIATION - AIRPORT DEPOSITS                                                    $84,121.08
MULTIOFICINAS DE COLOMBIA SAS - LANDLORD DEPOSITS                                            $160.00
OPAIN - LANDLORD DEPOSITS                                                                 $24,038.59
                                                                    TOTAL:              $394,744.74




                                                1 of 1
20-11256-jlg   Doc 8   Filed 09/08/20      Entered 09/08/20 16:02:44         Main Document
                   In re Aerovías de Integración
                                        Pg 29 ofRegional
                                                  69     S.A. (Aires S.A.)
                                     Case No. 20-11256
                     Schedule A/B: Part 11, Question 77 - Other Assets
       Description                       Counterparty                          Amount
INTERCOMPANY RECEIVABLE   ABSA - AEROLINHAS BRASILEIRAS S.A.                    $2,297,040.34
INTERCOMPANY RECEIVABLE   AMERICONSULT SA DE CV                                       $330.40
INTERCOMPANY RECEIVABLE   LATAM AIRLINES GROUP, S.A.                           $40,424,543.75
INTERCOMPANY RECEIVABLE   LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.                   $226,898.64
INTERCOMPANY RECEIVABLE   TAM LINHAS AEREAS S.A.                                $2,309,935.03
INTERCOMPANY RECEIVABLE   TECHNICAL TRAINING LATAM S.A                             $22,618.55
INTERCOMPANY RECEIVABLE   TRANSPORTE AÉREO S.A.                                   $971,677.29
INTERCOMPANY RECEIVABLE   TRANSPORTES AÉREOS DEL MERCOSUR S.A.                        $395.51
                                                             TOTAL:            $46,253,439.52




                                           1 of 1
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                     Main Document
                                                                       Pg 30 of 69
 Fill in this information to identify the case:

 Debtor name         Aerovías de Integración Regional S.A. (Aires S.A.)

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11256
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                                        Main Document
                                                                       Pg 31 of 69
 Fill in this information to identify the case:

 Debtor name         Aerovías de Integración Regional S.A. (Aires S.A.)

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           20-11256
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $2,552,685.00
           SEE ATTACHED INTERCOMPANY                                            Contingent
           PAYABLE SCHEDULE                                                     Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $20,534,078.23
           SEE ATTACHED SCHEDULE F                                              Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                   23,086,763.23

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.       $                       23,086,763.23




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                                                                      20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                                             Pg 32 of 69

                                                                                                                           In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                             Case No. 20-11256
                                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                                               offset?
            Creditor Name                            Address1                              Address2     Address3            City             State             Zip             Country           Date Debt was Incurred           Basis for Claim                                                                 Total Claim
A&N ACTIVOS Y NEGOCIOS S.A.S.         CALLE 29 43G 10 LOCAL 2109.                                                    MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,990.00
ACCENTURE LTDA.                       CARRERA 7                                NUMERO 71-52 TORRE A                  BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $24,363.92
ACCIONA AIRPORTS AMERICAS SPA         AVENIDA ISIDORA GOYENECHEA 2800                                                LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,777.00
ACORDHE SAS                           CRA 49 127 B 74.                                                               BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,556.39
                                                                                                                                                                                                                          POTENTIAL OBLIGATION UNDER
ACTUAL CONSTRUCTORA                   AV K 7A # 156-69                                                               BOGOTA                                              COLOMBIA                      VARIOUS            FREQUENT FLYER PROGRAM         X             X                                                        UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATION UNDER
ACTUAL INMOBILIARIA                   AV K 7A # 156-68                                                               BOGOTA                                              COLOMBIA                      VARIOUS            FREQUENT FLYER PROGRAM         X             X                                                        UNKNOWN
ACUEDUCTO METROPOLITANO DE
BUCARAMA                              DIAG 32 30A 51                                                                 BUCARAMANGA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $31.00
ADELUQUES S.A.S.                      CRA 1 28 70.                                                                   SANTA MARTA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $228.44

ADMINIST DE HOTELES NUEVA GRANADA S CRA 8 21 67                                                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $339.70

ADOLFO ANDRES ADAMES FRANCO           CARRERA 38 D 4 B 45, NO REPORTA, CALI,                                         VALLE DEL CAUCA                                     COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
ADRIANA / GIOVANNI JONATHAN           CRA 11 SU N 50A63, NO REPORTA,
MADARIAGA HERRERA / HERRERA           BARRAQUILLA, ATLANTICO,                                                                                                            COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
AERO CLASS LTDA.                      CR 15 N 118-45 LC 219                                                          BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $50.14
                                      SOC AEROPUERTO INTERNACIONAL
AEROCALI S.A.                         ALFONS                                                                         CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AEROESTRUCTURAS DE COLOMBIA SAS       TRANSVERSAL 112B BIS A 65A 19                                                  BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $17,541.51
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AEROLINEAS ARGENTINAS                                                                                                                                                                                  VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AEROMEXICO                                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
AEROMUNDO LTDA.                       CALLE 76 NO.47-40 OFICINA 205                                                  BARRANQUILLA       08                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $76.92
AERONAUTICAL TELECOMMUNICATIONS
LTD                                   1 BRAEMAR AVENUE                                                               KINGSTON 10                                         JAMAICA                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                      CARRETERA CANCUN-CHETUMAL KM. 2
AEROPUERTO DE CANCUN, S.A. DE C.V     CAN                                                                            MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                                    BUENOS AIRES                        C1414BNE        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AEROPUERTOS DE ORIENTE S.A.S          CALLE 77 7 44                                                                  CUCUTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $452.90
AEROSUR LTDA                          AVENIDA EL DORADO 100 60                                                       BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $156.00

AGENCIA CENTRAL COMUNICACION Y ESTR   CRA 13 A 87                                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,232.08
AGENCIA DE V. Y T. CRISTIAN C.        CALLE 27 NO. 2 68.                                                             MONTERIA                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $51,002.03
AGENCIA DE VIAJES JDRE                CALLE 25 2 25                                                                  PEREIRA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $92.52
AGENCIA DE VIAJES Y TURISMO CAMPOS    CARRERA 13A NO. 87-81 PISO 2                                                   BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $29.64
AGENCIA DE VIAJES Y TURISMO FALABEL   CALLE 152 NO 19 24                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $84.62
AGENCIA DE VIAJES Y TURISMO SONREIR   CRA 28 A 51 78                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $322.83
AGRICOLA HIMALAYA SA                  CALLE 15 31A 19.                                                               YUMBO                                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $915.00
AGUAS DE LA ROCA SAS                  FCA LAS LUISITAS KM 20 VIA LA MESA                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $730.00
AGUAS KPITAL CUCUTA S.A. E.S.P.       AV 6 CLL 11 ESQUINA                                                            CUCUTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                           $8.00
AIG SEGUROS MEXICO SA DE CV           AVENIDA CECI 348.                                                              BARUERI                                             BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,787.00
AIR ANDES CIA LTDA                    CRA 25 70 30                                                                   BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $217.61
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AIR BALTIC                                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AIR BOTSWANA CORPORATION                                                                                                                                                                               VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                 SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,141.00
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AIR CANADA                                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
AIR FLOW SAS                          CRA 28 70 44                                                                   BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,003.99
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AIR FRANCE - KLM                                                                                                                                                                                       VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AIR INDIA                                                                                                                                                                                              VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AIR TAHITI                                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AIR TAHITI NUI                                                                                                                                                                                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X            X                                                         UNKNOWN
ALBERT STEVEN CUARAN NARVÁEZ          CL 22 # 17B-47, NO REPORTA, CALI,                                              VALLE DEL CAUCA                                     COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ALCALDIA DE VALLEDUPAR                R CERQUEIRA CESAR 1302. 1302.                                                  INDAIATUBA                                          BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                          $1.03
                                      ORIZABA NUMERO 101 DESPACHO 206
ALEGRE CALDERON Y MARQUEZ             COL                                                                            MEXICO D.F.                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,237.51
                                                                                                                     SAN ANDRES
ALEJANDRO ANTONIO GOMEZ GOMEZ         AV XX DE JULIO KR CINCO                                                        ISLAND                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $155.35
                                      CARRERA 18 9037, APTO. 304, NO                                                 BOGOTA.D.C,
ALEJANDRO RESTREPO CARMONA            REPORTA,                                                                       CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                     BOGOTA.D.C,
ALEXANDER OSPINA CASTRO               CALLE 54 C SUR NO 100 24, NO REPORTA,                                          CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                     BOGOTA.D.C,
ALEXANDRA VALERIA FERRAO ASPITE       CRA 13 # 152-80, NO REPORTA,                                                   CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ALIANZA FIDUCIARIA S.A.               AV CALLE 26 NO 69D 91                                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $13,188.58
ALIANZA TERRESTRE SAS                 CL 4 SUR 53 68 PISO 3.                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $42,531.79
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
ALLEGIANT AIR                                                                                                                                                                                          VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN




                                                                                                                                                     1 of 14
                                                                                                    20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                                           Pg 33 of 69

                                                                                                                         In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                           Case No. 20-11256
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                                           offset?
          Creditor Name                              Address1                            Address2     Address3          City               State               Zip           Country           Date Debt was Incurred        Basis for Claim                                                                  Total Claim
ALMACONTACT S.A.S                     CALLE 100 19 61 OFI 1009                                                     BOGOTA                                              COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                 $2,237,151.56

ALPOPULAR ALMACEN GENERAL DE DEPOSI   CALLE 17 7 35 OFICINA 1109.                                                  BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $16,211.63
ALVARES, LIEVANO, LASERNA SAS         CARRERA 14 94 44 TO B OF 201                                                 BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $5,299.85
ALVARO / DIANA MANUEL / CATALINA      CRA 73B NO 6B 25 CASA 34, NO                                                 BOGOTA.D.C,
PINTO GARZÓN / CORTÉS RODRIGUEZ       REPORTA,                                                                     CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
ALYNA MARIA SALAZAR LABBE             CLL 8A # 45-95, NO REPORTA, CALI                                             VALLE DEL CAUCA                                     COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
AMERICAN AIRLINES                                                                                                                                                                                    VARIOUS         CRITICAL AIRLINE AGREEMENTS     X             X                                                    UNKNOWN
AMERICAN LOGISTICS DE COLOMBIA S.A.   CRA 69 17 45                                                                 BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,812.94

AMERICAN SALES & MANAGEMENT CORP.     P.O. BOX 521305.                                                             MIAMI              FL        33152                                                VARIOUS         ACCOUNTS PAYABLE                                                                                     $1,569.13
                                                                                                                                      CUNDINAMA
ANA LUCIA SALAZAR LÓPEZ               NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN

ANA MARGARITA MC BROWN VASQUEZ        CARRERA 59 # 10 - 47, NO REPORTA, CALI                                       VALLE DEL CAUCA                                     COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                 AV. COSTANERA RAFAEL OBLIGADO 1221                                           CABA                                                ARGENTINA                       N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
                                                                                                                   BOGOTA.D.C,
ANDRES BUCHELI NARANJO                CLL 78 F BIS 112 F 34, NO REPORTA                                            CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
                                                                                                                                      CUNDINAMA
ANGELA MARIA ARBELÁEZ                 NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
                                      CALLE 36 SUR 27A 24 APTO 1501 TORRE
ANGELA MARIA HERNÁNDEZ RAMÍREZ        2, NO REPORTA, MEDELLIN                                                      ANTIOQUIA                                           COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
ANGELICA / FELIX ANTONIO CARRILLO WAO                                                                              CARTAGENA,
/ MORENO MONSALVO                     CALLE 20 16 97, NO REPORTA                                                   BOLIVAR                                             COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN

ANGIE VANESSA BEDOYA DELGADO          CRA 22 3 SUR 30, NO REPORTA, JAMUNDI                                         VALLE DEL CAUCA                                     COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
AON COLOMBIA S.A..                    CARRERA 11 86 53                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $3,895.50
AQUAMAQ S.A.                          CARRERA 46 NO. 134-70                                                        BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $37.94
ARAUJO IBARRA & ASOCIADOS S A         CALLE 98 # 22-64, OF. 910                                                    BOGOTA             11                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,647.73
ARCOS DORADOS COLOMBIA S.A.           AV 116 # 7-15 OFC 1401                                                       BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $25.82
ARINC SISTEMAS AEROPORTUARIOS DE      CARRERA 9 127 C 60 OF 311 AK 9                                               BOGOTA             11                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $125,923.07
                                                                                                                   BOGOTA.D.C,
ARLINTON DANUIL ZULUAGA RAMIREZ       CALLE 49 1550, NO REPORTA,                                                   CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
ARTURO MARIA AMPARO QUINTERO          CL 17A 14A - 22.                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $52.96
ASERTEMPO COLOMBIA S.A..              CLL 77 13 47                                                                 BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,224.03

ASIRU SA DE CV.                       AV LA LUNA MZN 5 LOTE 2 DEPTO 4 REG                                          CANCUN                                              MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                      $346.97
ASOCIACION COLOMBIANA DE EDITORAS     369 OLD COUNTRY RD.                                                          NEW YORK           NY               11514                                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $168,892.13
ASOCIACIÓN COLOMBIANA DE MECÁNICOS    CARRERA 11 # 95 - 75 OF 502, NO                                              BOGOTÁ D.C.,
DE AVIACIÓN ACMA                      REPORTA,                                                                     CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
ASUNTOS PUBLICOS Y DE GOBIERNO SAS    CARRERA 14                                                                   BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $24,900.55
ATALANTA ASE VIAJES Y EVENTOS Y CIA   CALLE 35 73A 34                                                              MEDELLIN                                            COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $24.52
                                      CARRERA 7 A # 150 - 20 APTO 504, NO                                          BOGOTÁ D.C.,
AUGUSTO - CURREA GAMA                 REPORTA,                                                                     CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION              X            X              X                                      UNKNOWN
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
AUSTRIAN AIRLINES                                                                                                                                                                                    VARIOUS         CRITICAL AIRLINE AGREEMENTS     X             X                                                    UNKNOWN
AUTONIZA S.A                          TV 60 116 56                                                                 BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $219.05
AVANTEL S.A.S                         CR 11 93 92                                                                  BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,076.83
AVESCO S.A.                           CALLE 24 Z 24 51                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,381.73
AVIATION INDUSTRY CONSULTANTS LLC     1313 PONCE DE LEON BLVD                  STE 201                             CORAL GABLES       FL               33134                                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,200.00
AVIATUR S.A.                          CALLE 7 SUR #42-70 OFC 205                                                   MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                        $1.42
AVIATUR S.A.                          CALLE 7 SUR #42-70 OFC 205                                                   MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                        $5.05
AVIATUR S.A.                          CALLE 7 SUR #42-70 OFC 205                                                   MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $12.94
AVIATUR S.A.                          CALLE 7 SUR #42-70 OFC 205                                                   MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $79.20
AVIATUR S.A.                          CALLE 7 SUR #42-70 OFC 205                                                   MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $118.60
AVIATUR S.A.                          CALLE 7 SUR #42-70 OFC 205                                                   MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $277.03
AVIATUR S.A.                          CALLE 7 SUR #42-70 OFC 205                                                   MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $302.89
AVIATUR S.A.                          CALLE 7 SUR #42-70 OFC 205                                                   MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $840.09
AVM OPERADORES MAYORISTAS
YREPRESEN                             AVENIDA CIRCUMVALAR NO. 11-80 OFICI                                          PEREIRA                                             COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                        $57.01
                                                                                                                                                                                                                     POTENTIAL OBLIGATION UNDER
BANCO COLPATRIA                       CARREA 7 # 24 -89                                                            BOGOTA                                              COLOMBIA                      VARIOUS         FREQUENT FLYER PROGRAM          X             X                                                    UNKNOWN
BANCO CORPBANCA COLOMBIA S A          CARRERA 7 99 53 P 18                                                         BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $58,913.25

                                                                                                                                                                                                                     POTENTIAL CLAIM UNDER CREDIT
BANCO DE BOGOTA S.A.                  CARRERA 13 # 35 -10, PISO 4                                                                                                                                    VARIOUS         CARDS COBRANDING CONTRACT       X             X                                                    UNKNOWN
BANCO DE BOGOTA SA                    CALLE 36 NO 7 47 PISO 12                                                     BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $11,960.72

                                                                                                                                                                                                                     POTENTIAL CLAIM UNDER CREDIT
BANCO DE OCCIDENTE S.A.               CARRERA 7A 71-52, TORRE B, PISO 2                                                                                                                              VARIOUS         CARDS COBRANDING CONTRACT       X             X                                                    UNKNOWN
                                                                                                                                                                                                                     POTENTIAL OBLIGATION UNDER
BANCO ITAU                            CALLE 100 # 7-33                                                             BOGOTA                                              COLOMBIA                      VARIOUS         FREQUENT FLYER PROGRAM          X             X                                                    UNKNOWN
BANCO SANTANDER - CHILE               BANDERA 140                                                                  SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $608.87
BANCOLOMBIA                           CARRERA 48 26 85                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $9,249.88
BARANOA VIAJES Y TURISMO S.A.         AC 8 SUR 35 A 23                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                        $6.46




                                                                                                                                                   2 of 14
                                                                                                               20-11256-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44                Main Document
                                                                                                                                                    Pg 34 of 69

                                                                                                                                    In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                                      Case No. 20-11256
                                                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                 Claim subject to
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                      Disputed



                                                                                                                                                                                                                                                                                                 offset?
            Creditor Name                              Address1                               Address2           Address3          City               State               Zip           Country           Date Debt was Incurred        Basis for Claim                                                             Total Claim
BCD ASOCIADOS                             CARRERA 16 NO. 93-08                                                                BOGOTA                                              COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                    $47.99

BEAR- S.A. DE C.V.                        PASEO DE LA REFORMA NO. 1 COL. TABA                                                 MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,198.20
BERLINASTUR S.A..                         CARRERA 68 D 15 15                                                                  BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $779.39
BIOLODOS ANOX SAS ESP                     KM 61 VIA BOGOTA GIRARDOT.                                                          FUSAGASUGA                                          COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $693.00
BKAL S.A.S                                CARRERA 25 A 1                                                                      MEDELLIN           05                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $64,263.65
BLANCA / MARIA CECILIA / STELA LÓPEZ DE   CARRERA 54D 16960 TORRE 2 APTO 304,                                                 BOGOTA.D.C,
CAMARGO Y ATEHORTUA DE BEDOYA             NO REPORTA,                                                                         CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
BLUEFIELDS FINANCIAL COLOMBIA             AV 6D N 36N 18                                                                      CALI                                                COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $11,825.22
                                                                                                                                                 CUNDINAMA
BRANDON MAURICIO REYES SAMACA             NO REPORTA, NO REPORTA                                                              BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
BRIGARD & URRUTIA ABOGADOS S.A.           CALLE 70 A 4 41                                                                     BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $14,737.89
BUSINESS WORKPLACE SAS                    CARRERA 51 76 199..                                                                 BARRANQUILLA                                        COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $725.36
C.A SHEA & COMPANY INC                    22 GRENVILLE STREET.                                                                FORT BELVOIR       VA               22060                                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,500.00
CABIFY TRANSPORTES SAS                    CARRERA 13A 90 21 PISO 6                                                            BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,873.14
CAFETEROS AL LIMITE SAS                   CARRERA 34 68 30                                                                    MANIZALES                                           COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,816.04
CAJA DE AUXILIOS Y DE PRESTACIONES DE
LA ASOCIACIÓN COLOMBIANA DE               CALLE 12 C NO. 7-36 PISO 19, NO                                                     BOGOTA.D.C,
AVIADORES CIVILES - CAXDAC                REPORTA,                                                                            CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
CAMARA DE COMERCIO DE BOGOTA              AVENIDA CALLE 26 68 D 35                                                            BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,100.51
CARLOS /MAGNOLIA ALBERTO MORON                                                                                                                   CUNDINAMA
SIERRA / VEGA RODRÍGUEZ                   NO REPORTA, NO REPORTA                                                              BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                              BOGOTA.D.C,
CARLOS ALBERTO CASTELLANOS OMAÑA          CL 57 15A63, NO REPORTA,                                                            CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                                                 CUNDINAMA
CARLOS ALBERTO GUZMAN TORRES          NO REPORTA, NO REPORTA                                                                  BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
CARLOS HERNAN DE JESUS TRUJILLO PARRA CALLE 143 # 58 C - 41 APTO 806, NO                                                      BOGOTÁ D.C.,
CARLOS                                REPORTA                                                                                 CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      URBANIZACION SAN PEDRO MZ. 28 LOTE                                                      CARTAGENA,
CARMENZA ARIZA ARIZA ARANGO           4 PISO 2, NO REPORTA                                                                    BOLIVAR,                                            COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN

CAROLINA GONZALEZ                         CL 29B SUR # 41-21, NO REPORTA, ITAGUI                                              ANTIOQUIA                                           COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
CARTIR PERU S.R.L.                        AV 28 DE JULIO 398 MIRAFLORES                                                       LIMA                                15074           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $74,131.20
CARTONES AMERICA S.A.                     CARRETERA OCCIDENTAL KM 18                                                          BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,749.00
CASA EDITORIAL EL TIEMPO                  AVENIDA CALLE 26 N68 B 70                                                           BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $309.00
                                                                                                                              BOGOTA.D.C,
CATALINA BORRERO PEÑA                     CARRERA 29 98A 11 PISO 2, NO REPORTA,                                               CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
CC PLAZA DE LAS AMERICAS - PH             CARRERA 71D 6 94 SUR.                                                               BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,301.79

CC Y EMPRESARIAL METROPOLITAN BUSIN       CRA 29 45 45.                                                                       BUCARAMANGA                                         COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $260.89
CENTAURUS MENSAJEROS LTDA                 DIAGONAL 61 B 18 24                                                                 BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $22,565.83
CENTRO AUDIOPROTESICO S.A.S.              CLL 53 A 28 18                                                                      BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $136.00
CENTRO COMERCIAL CHIPICHAPE               CL 38 NRO. 6N 35                                                                    CALI                                                COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,560.55

CENTRO COMERCIAL PUERTA DEL NORTE P DIAGONAL 55 AVENIDA 34 67.                                                                BELLO                                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                 $161.23
CENTURYLINK COLOMBIA SA.            AVENIDA 13 122 35                                                                         BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                             $126,574.20
                                                                                                                              BOGOTA.D.C,
CHRISTIAN GIOVANNI ROA ROJAS              CL 8A 88 B 31 CASA 123, NO REPORTA,                                                 CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
CINCO HERRADURAS S.A.                     KILOMETRO SIETE VIA GERMANIA                                                        ARMENIA                                             COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $29.57
CIRCUITOS TURISTICOS LTDA                 CALLE 39A NO.21-72                                                                  BOGOTA             11                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $29.48
CITY PARKING S.A..                        CLL 103 14A 53                                                                      BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $284.70
CLAUDIA /BELMAR PATRICIA MORENO                                                                                               BOGOTA.D.C,
GUZMÁN / SILVA PARRA                      CALLE 32 #13-52, NO REPORTA,                                                        CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                     UNKNOWN
CLEAN SHESTER DE COLOMBIA LTDA            CLL 93 58 24                                                                        BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $1,874.41
CLUB DEL VINO LTDA                        CLL 95 11 A 47                                                                      BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $5,523.89
COBBLESTONE TAG & LABEL                   3015 CARDIGAN COURT                                                                 MATTHEWS           NC               28104                                         VARIOUS         ACCOUNTS PAYABLE                                                                               $1,575.00
COCESNA                                   P.O.BOX 660 TEGUCIGALPA                                                             TEGUCIGALPA                                         HONDURAS                      VARIOUS         ACCOUNTS PAYABLE           X             X             X                              TO BE DETERMINED
CODECAM S.A.S                             CARRERA 33 10 82                                                                    BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $59.00
CODENSA S.A. ESP                          CARRERA 13 A 93 66                                                                  BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $2,545.00
COLAEREO LTDA                             CALLE 100 8 A 49                                                                    BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $40.60
COLOMBIA INTERNACIONAL FOOD
FRANCHI                                   CLL 82 11 37                                                                        BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $5,955.51
COLOMBIA TELECOMUNICACIONES S.A..         CALLE 100 7 33                                                                      BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $10,634.97
                                          AVENIDA EL DORADO NO 103-09 CISA         WAREHOUSE NO 02, ENTRANCE
COLOMBIAN AIR CARGO S.A.S                 BUILDING                                 THROUGH CRA 103                            BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $26,711.62
COLOMBIANA DE COMBUSTIBLES CODECO
S                                 CALLE 14 43 82.                                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,134.89

COLOMBIANA DE COMERCIO S.A.CORBETA CALLE 11 31 A 42                                                                           BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $245.44

COLSON ENTERPRISES LLC DBA ACORN EA       16301 NW 15TH AVE.                                                                  MIAMI              FL               33169                                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $43,872.37
COMANDO DA AERONAUTICA                    AVENIDA GENERAL JUSTO 160                                                           RIO DE JANEIRO                                      BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                     $938.25
COMCEL                                    CALLE 90 17 37                                                                      BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $13,968.66
COMERCIAL TECNOLOGICA LTDA                CALLE 25 A 31 A 27 PISO 3                                                           BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,409.00
                                          MUELLE NACIONAL PRIMER PISO BRAVO
COMITE DE FACILITACION DE LAS LINEA       5                                                                                   BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $603.00




                                                                                                                                                              3 of 14
                                                                                                20-11256-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:02:44             Main Document
                                                                                                                                        Pg 35 of 69

                                                                                                                     In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                       Case No. 20-11256
                                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                         Claim subject to
                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                              Disputed



                                                                                                                                                                                                                                                                                         offset?
             Creditor Name                              Address1                     Address2     Address3              City           State               Zip              Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim

COMPANIA MONTERRICO DE MOVILIDAD Y    AV. PASEO DEL BOSQUE MZA. A LOTE. 0                                      SAN BORJA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,328.30
CONHYDRA S.A.                         CALLE 32 F 63 A 117                                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $193.00
CONSEJO PRIVADO DE COMPETITIVIDAD     CARRERA 9 70A 35 P4                                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,114.02
COOPERATIVA COLANTA LTDA.             CALLE 74 NO. 64 A - 51                                                   MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $366.17

COOPERATIVA DE TRABAJADORES DE AVIA CARRERA 19 NO 39A-37                                                       BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                           $4.00
                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS UNDER
COPA AIRLINES                                                                                                                                                                                    VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

CORPORACION DE LA INDUSTRIA AERONAU AVENIDA CALLE 26 103 08                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,135.11

CORPORACION GACELA S.A.C.             CAL. CORPAC NRO. S/N URB. AEROPUERT                                      CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,216.55
CORPORACION PERUANA DE
AEROPUERTOS.                          AEROPUERTO INTERNACIONAL JORGE S/N                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CORPORACION QUIPORT S.A.              VIA A TABABELA S/N Y VIA YARUQUI                                         QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
COSMOS INSIGNIA S.A.S.                CRA 11 B 96 59                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $528.00
COUNTRY INTERNATIONAL HOTEL LTDA      CARRERA 52 75 30                                                         BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,680.70
CPAT, INC.                            24624 INTERSTATE 45 NORTH          SUITE 270                             SPRING             TX               77386                                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $4,020.00
                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS UNDER
CROATIA AIRLINES                                                                                                                                                                                 VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
CUCUTA SUITES S.A.S.                  CALLE 11A 1E 132                                                         CUCUTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $97.80
D CONTADORES LTDA                     CARRERA 7 74 09                                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $21,322.48
D.A.S.I. ELECTRONICOS S A S           CARRERA 27A 41 19.                                                       BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,401.30
                                                                                                                                  CUNDINAMA
DANIEL FERNANDO POSADA AMEZQUITA      NO REPORTA, NO REPORTA                                                   BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                               BOGOTA.D.C,
DARIO JOSE POTES GALARZA              CALLE 67 1163 AP 1312, NO REPORTA                                        CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

DELOITTE ASESORES Y CONSULTORES LTD   CARRERA 7 N 74 09                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $18,406.53
DELOITTE TAX LLP                      333 SE 2ND AVE STE 3600                                                  MIAMI              FL               33131-2205                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,995.00
                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS UNDER
DELTA AIR LINES                                                                                                                                                                                  VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                               BOGOTA.D.C,
DENIS DURLEY TAMAYO SALAZAR           CL 82 A BIS 94 A 26, NO REPORTA,                                         CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
DEPARTMENT OF BUSINESS AND            1940 N MONROE ST                                                         TALLAHASSEE        FL               32303-4700                                    VARIOUS            ACCOUNTS PAYABLE               X            X              X                              TO BE DETERMINED
DESPEGAR COLOMBIA SAS                 CARRERA 106 15A 25 MZ 15 BG 101                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $66.35
DESPEGAR COLOMBIA SAS                 CARRERA 106 15A 25 MZ 15 BG 101                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $440,949.25
                                                                                                               BOGOTA.D.C,
DIANA CAROLINA OSORIO JARAMILLO       CL. 1 NO. 15 16, NO REPORTA,                                             CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                               BOGOTA.D.C,
DIANA CATALINA RUEDA GALVIS           CR 8 167D62 APTO 324, NO REPORTA,                                        CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                  CUNDINAMA
DIANA PATRICIA CHARRIS LUNA           NO REPORTA, NO REPORTA                                                   BOGOTA.D.C         RCA                              COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
DICERMEX S.A.                         CLL 17 42 A 54                                                           BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $9.00
                                      NO SE CUENTA CON ESTA INFORMACIÓN                                        BOGOTÁ D.C.,
DIEGO - MEJIA RUIZ                    , NO REPORTA,                                                            CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DIEGO ALEXANDER CARRASQUILLA          CALLE 64 50 C 23, NO REPORTA,
SALAZAR                               MEDELLIN                                                                 ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DIEGO LEONEL DE LA TORRE GONZÁLEZ     CRA 17 2747, NO REPORTA, PALMIRA,                                        VALLE DEL CAUCA                                     COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                               BOGOTA.D.C,
DIEGO MEDINA RAMÍREZ                  CRA 10A 134B06, NO REPORTA,                                              CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
DIGITAL SIGNAGE COLOBIA S.A.S.        AK 45 103 34                                                             BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,559.00
DIPLOMAT EMBAJADA SUCURSAL
COLOMBIA                              AV CLL 24 51 40                                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $441.73
DIPLOMAT WYNDHAM BOGOTA SUCURSAL
CO                                    AV CL 24 51 40                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,803.75
                                      PANAMA 5 APARTADO 7501 Y 7615
DIRECCION AERONAUTICA CIVIL PTY       CENTR                                                                    PANAMA CITY                                         PANAMA                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECCION DE AERONAUTICA COLOMBIA     AEROPUERTO DE BOGOTA.                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECCION DE IMPUESTOS Y ADUANAS
NACIONALES                            N/A                                                                                                                                                           N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
DIRECCIÓN DE IMPUESTOS Y ADUANAS
NACIONALES                            CARRERA 7 NO 34 - 69                                                     BOGOTA                                              COLOMBIA                      VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
DIRECCION DISTRITAL DE TESORERIA      CARRERA 8 10 65                                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                  COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                  COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECCION GENERAL DE AVIACION CIVIL   BUENOS AIRES OE1-53                                                      QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION NACIONAL DE ESTUPEFACIENT   CALLE 53 13 27                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                    POTENTIAL OBLIGATION UNDER
DISTOYOTA                             AV K 70 # 102-02                                                         BOGOTA                                              COLOMBIA                      VARIOUS            FREQUENT FLYER PROGRAM         X             X                                                        UNKNOWN
DOLPHIN EXPRESS S.A.                  CALLE 161 7 45                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $95,985.92
DON PAN ALEMAN LTDA                   CLL 79 55 A 31                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,145.75




                                                                                                                                               4 of 14
                                                                                        20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                               Pg 36 of 69

                                                                                                             In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                               Case No. 20-11256
                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                 Claim subject to
                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                      Disputed



                                                                                                                                                                                                                                                                                 offset?
              Creditor Name                         Address1                 Address2     Address3             City            State               Zip              Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                      CARRERA 49 # 49 - 73 OF 1204, NO
DORA HELENA PATIÑO BETANCUR           REPORTA, MEDELLIN                                                ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CRA 98 53181TORRE2 803, NO REPORTA,
DORIS ELIANA LOPEZ JARAMILLO          CALI,                                                            VALLE DEL CAUCA                                     COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                            POTENTIAL OBLIGATION UNDER
DROGUERIA Y FARMACIAS CRUZ VERDE      CALLE 97 # 13 -14 PISO 3                                         BOGOTA                                              COLOMBIA                      VARIOUS            FREQUENT FLYER PROGRAM         X             X                                                   UNKNOWN
DUDE DILIGENCE SUPORT SERVICES        CALLE 11 8 54                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,953.00
E.A.A.B. EMPRESA DE ACUEDUCTO Y ALC   AVENIDA CALLE 24 17 15                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $324.36
ECASA                                 JOSE MARTI INT;L AIRPORT BOYEROS                                 HAVANA                                              CUBA                          VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

EDIFICIO CORPORACION FINANCIERA OCC   DESCONOCIDO                                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                           $7.15
EDIFICIOS Y CONST SANTA PATRICIA SA   SAN MARTIN MIRAFLORES 305.                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,049.60
                                                                                                       BOGOTA.D.C,
EDITH JOHANA ARÉVALO GÓMEZ            CALLE 128 B NO 93 D 45, NO REPORTA,                              CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      AVENIDA LA ESPERANZA 9610 BODEGA 2,                              BOGOTA.D.C,
EDUARDO PARRA SILVA                   NO REPORTA                                                       CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CARRERA 10 NO. 14 - 33 PISO 2, NO                                                   CUNDINAMA
EGOTUR S.A.                           REPORTA,                                                         BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

EL DORADO INVESTMENTS, SUCURSAL COL AV 26 9232                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,305.15
                                    CARRERA 47 N° 5462, NO REPORTA,
ELCIDA DIAZ GUERRERO                SANTA MARTA, MAGDALENA,                                                                                                COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ELECTRIFICADORA DEL CARIBE S.A      CL 77B 59B 27                                                      BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $210.93
                                                                                                       SAN ANDRES
ELIAS ABRAHAM                         AV XX DE JULIO ED MAZUR P 2                                      ISLAND                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,159.32
EMPRESA ARGENTINA DE NAVEGACION
AER                                   AV. RIVADAVIA 578                                                CABA                                C1069           ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
EMPRESA DE ENERGIA DE PEREIRA S.A E   CL 19 N 12 69 L F106                                             PEREIRA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $294.00
EMPRESA DE ENERGIA DEL PACIFICO       CRA 15 29 B 30                                                   CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $792.75

EMPRESA DE TELECOMUNICACIONES DE LA CALLE 12 5 46                                                      SANTA MARTA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $21.05

EMPRESA IND Y COM DEL ESTADO ADM DE CARRERA 11 93 A 85                                                 BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,784.00
EMPRESAS PUBLICAS DE MEDELLIN E S P CARRERA 58 42 125                                                  MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $205.00

ENCARGO FIDUCIARIO PROTURISMO PARAF AV. RAUL GOMEZ LINCE S/N Y LAS PIED                                GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $32,005.55
                                    PA GUADUALES DE SAMARIA VDA                                        EL CARMEN DE
END/NDT ENSAYOS NO DESTRUCTIVOS SAS SAMARIA                                                            VIBORAL                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,466.00
ENERCA S.A. E.S.P.                  MARGINAL DE LA SELVA KM. 1 VIA A AG                                EL YOPAL                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $272.00

ENMEDIO COMUNICACION DIGITAL S.A.S.   CALLE 16 SUR 48 A 05.                                            MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,134.34
ENTER EDITORES S.A.S.                 CRA 69 K 71 20                                                   BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $510.00
EQUIPAMENTO BIOMEDICO S.A.S           CARRERA 45 128 33 P3                                             BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $178.00
EQUIRENT S.A.                         AV. CARACAS 28 A 17                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,881.07
                                      KR 11 A 190 46 AP 318 PRAD SN CARLOS                             BOGOTA.D.C,
ERIK DAVIS BAUTISTA TORRES            II TO 3, NO REPORTA,                                             CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ESCAPAR SAS                           CALLE 6 43 C 08 OF 103.                                          MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,961.17
ESNEIDER / JOHANA CRUZ ARENAS Y                                                                                           CUNDINAMA
RAMIREZ MADRID                        NO REPORTA, NO REPORTA                                           BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

ESPECIALISTAS EN ALTA COCINA S.A.DE   HAVRE NO.30 COL. JUAREZ DEL. CUAUAH                              MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $102.38
ESSA S.A. ESP                         CARRERA 19 24 56                                                 BUCARAMANGA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $364.00
                                                                                                                                                                                                            POTENTIAL OBLIGATIONS UNDER
ETIHAD AIRWAYS                                                                                                                                                                           VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                            POTENTIAL OBLIGATIONS UNDER
EUROWINGS                                                                                                                                                                                VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
EXITO VIAJES Y TURISMO S.A.S.         CRA 48 NO 32B SUR 139                                            MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $798.76
EXPEDIA INC                           3150 139TH AVENUE SE STE 100                                     BELLEVUE           WA               98004                                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $19,886.31
FAB. ALIMENTO PROC. VENTOLINI         AEROP. ALFONSO BONILLA DE ARAGON                                 CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,741.05
FADEVESA LTDA                         AV CRA 36 4 18 VERAGUAS                                          BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $757.00
                                                                                                       SAN ANDRES
FED CARIBBEAN S.A.S.                  AV LAS AMERICAS                                                  ISLAND                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $125.69
FEDERAL AVIATION ADMINISTRATION       PO BOX 20636                                                     ATLANTA            GA               30320-0636                                    VARIOUS            ACCOUNTS PAYABLE                                                                                         $23.00
FESTIVAL TOURS LTDA                   CARRERA 15 N 93-B 52                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $121.51

FID-CTA. ING.FID AIJS 3045            600 M NOROESTE DE LA ENTRADA DEL AI                              ALAJUELA                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
FIDEICOMISO OPAIN S.A...              CARRERA 9 NO. 72-21 PISO 9.                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $116.00
FIDEICOMISO PA OPAIN S.A.             AVENIDA EL DORADO 113 85                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $40,512.91

FRAYCO SA FRANQUICIAS Y CONCESIONES   AVENIDA CARRERA 68 13 41                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $32,742.54
FREDDY'S TOURS SAS                    C.C. SAN JUAN 70 LOC 315                                         MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $39.43
                                      CARRERA 16 N 26 C 14, NO REPORTA,
FREDY ALEXANDER CASTRO CASTRO         PAIPA, BOYACA,                                                                                                       COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CARRERA 16 N 26 C 14, NO REPORTA,
FREDY ALEXANDER CASTRO CASTRO         PAIPA, BOYACA,                                                                                                       COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
FROSCH COLOMBIA SAS.                  CRA 13A NO 96-18                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $144.07
FTI CONSULTING SC LTDA                CALLE 77 11 19                                                   BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,622.42




                                                                                                                                       5 of 14
                                                                                                                20-11256-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                                                                      Pg 37 of 69

                                                                                                                                     In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                                       Case No. 20-11256
                                                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                         Claim subject to
                                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                                              Disputed



                                                                                                                                                                                                                                                                                                         offset?
             Creditor Name                              Address1                              Address2            Address3          City               State               Zip           Country           Date Debt was Incurred          Basis for Claim                                                                  Total Claim
FUMI DORADO SAS.                        CARRERA 73 F                                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,638.43
FUNDACION APASIONATE DE COLOMBIA        CRA 49 CL 95 90                                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $483.43
FUNDACION JUNIOR ACHIEVEMENT CO         CARRERA 14 119 40 APA202.                                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,500.08
GABRIEL VALLEJO LOPEZ GABRIEL VALLE     TV 3 83 11 TO 2 AP 701.                                                                BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $445.00
                                                                                                                                                  CUNDINAMA
GAMALIEL GULFO HERNANDEZ                NO REPORTA, NO REPORTA                                                                 BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS UNDER
GARUDA INDONESIA                                                                                                                                                                                                 VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
GASEOSA LUX S.A.S                       AV CALLE 9 50 52                                                                       BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $27,589.00
GASES INDISTRIALES DE COLOMBIA SA       CARRERA 43A                              NO 3 SUR-130 TORRE 1 PISO 18                  MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $16,485.42
                                                                                                                               BOGOTA.D.C,
GERALDINE MARTÍNEZ GARCÍA               CLL 34A # 14 B- 59 SUR, NO REPORTA,                                                    CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
GESTORA HOTELERA SPA                    AVDA SANTA CLARA 354.                                                                  SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,290.00

GHI GIRALDO HERMANOS INTERNATIONAL AV EL DORADO 106 81 OF 130.                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,022.32
GILBERT'S FOOD BAR INC             3310 NW 30TH ST                                                                             MIAMI              FL               33142-6314                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,258.69
                                                                                                                               BOGOTA.D.C,
GINNA KATHERINE MIRANDA ALVAREZ         CR 24 # 22B - 05, NO REPORTA,                                                          CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
GIOVANNI / MARIANA MAYA LONDOÑO Y
GALLEGO ESPINOSA                        CLL 48B 103 08, NO REPORTA, MEDELLIN                                                   ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
GIOVANNI / SANDRA RUBIELA MESA SIERRA                                                                                          BOGOTA.D.C,
/ GONZALEZ RODRIGUEZ                    CL 29B SUR # 41-21, NO REPORTA,                                                        CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
GIS PREMIUM COLOMBIA S.A.S              CARRERA 9 74 08 OF 504.                                                                BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $190,922.00

GLADYS GLADYS VELEZ GIRALDO             CL 10 # 3-60 OFI 201, NO REPORTA, CALI                                                 VALLE DEL CAUCA                                     COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
GLOBAL CONCESSIONS INC DBA              PO BOX 260296                                                                          MIAMI              FL               33126-0006                                    VARIOUS            ACCOUNTS PAYABLE                                                                                         $72.30

GLOBAL TRAINING AVIATION COLOMBIA S     CARRERA 106 15 A 25                                                                    BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,820.00
GLORIA STHER ESCOBAR                    AEROPUERTO CAMILO DAZA LC 247                                                          CUCUTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,416.70
GODDARD CATERING GROUP BOGOTA
LTDA                                    AVENIDA CALLE 26 113 31                                                                BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $8,966.00
GOMEZ PINZON ZULETA ABOGADOS S.A.       CALLE 67 N. 7-35 OFC 1204.                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,209.94
GOOGLE INC                              1600 AMPHITHEATRE PKWY                                                                 MOUNTAIN VIEW      CA               94043                                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $277,214.24
GR CONSULTING S.A.S                     CRA 8 127 C 39                                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $15,015.74
GREEN FON GROUP SA S                    CALLE 103 70 40.                                                                       BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $23,669.00
                                                                                                                               BOGOTA.D.C,
GREY CAROLIN CAROLIN PAZ ALVAREZ        CALLE 159 56 75, NO REPORTA,                                                           CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                                    POTENTIAL OBLIGATION UNDER
GROUPON - NEEDISH COLOMBIA                                                                                                     BOGOTA                                              COLOMBIA                      VARIOUS            FREQUENT FLYER PROGRAM         X             X                                                        UNKNOWN
                                                                                 KM 7 AEROPUERTO ERNESTO
GRUPO AEROPORTUARIO DEL CARIBE SAS      CALLE 30                                 CORTISSOZ                                     SOLEDAD                             MEXICO                                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,191.93

GRUPO EMPRESARIAL ARQUITECTURA MAS      CARRERA 89 19A 49                                                                      BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,027.96
GRUPO GIRA S.A.S.                       CARRERA 7C NO. 126A-17 PISO 2                                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $72.00
GRUPO HOTELERO MAR Y SOL S.A.           CARRERA 1 A 2 87                                                                       CARTAGENA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $62,514.00
GRUPO WELCOME S.A.                      CR 15 N 95 64                                                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $114.00
                                                                                                                                                  CUNDINAMA
GUILLERMO LEON GUTIERREZ VARGAS         NO REPORTA, NO REPORTA                                                                 BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                               BOGOTA.D.C,
GUSTAVO ADOLFO GUZMAN MANRIQUE          CL 146 12 A 40 AP 1204, NO REPORTA,                                                    CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
HABITEL S.A.S                           AV EL DORADO 100-97                                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,483.75
                                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS UNDER
HAWAIIAN AIRLINES                                                                                                                                                                                                VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                        CALLE 100 TORRE DOS GRUPO
HEWLETT PACKARD COLOMBIA                SANTANDER                                                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,643.06
HIDALGO DISTRIBUCIONES SAS              CALLE 66 17 23                                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $387.93

HOGAN LOVELLS BSTL SC                   PASEO DE LOS TAMARINDOS NO.150-PB.                                                     MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,211.00
                                                                                                                                                                                                                                    POTENTIAL OBLIGATIONS UNDER
HONG KONG AIRLINES                                                                                                                                                                                               VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                        GLORIETA AEROPUERTO JOSE MARIA
HOSTAL SANTIAGO DE ARMA S.A.            CORD                                                                                   MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,497.08
HOTEL ANACONDA                          CARRERA 11 7 34                                                                        LETICIA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $121.57
HOTEL BOLIVAR                           AVENIDA DEMETRIO VIA SAN LUIS.                                                         CUCUTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $566.87
HOTEL CAPILLA DEL MAR                   CARRERA 1 A NUMERO 8 12                                                                CARTAGENA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $644.00
HOTEL COSMOS 100                        CALLE 100 21 A 41                                                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $733.07
HOTEL DANN CARLTON BOGOTA               AVENIDA 15 103 60                                                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,787.55
HOTEL FLORIDA SINU HFS S.A.S.           CLL 41 A 15 E 6                                                                        MONTERIA                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $399.14
HOTEL GRAN MARINA S.A.S.                CALLE 23 1 C 37 SEC BELLAVISTA.                                                        SANTA MARTA        47                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,830.83

HOTEL HACIENDA ROYAL LTDA               AV. CONQUISTADORES NRO. 1050 URB. S                                                    LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $331.93
HOTEL PARQUE ROYAL S.A.S.               CLL 113 7 65                                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $21,323.65
HOTEL PUERTA DEL SOL S.A.               CALLE 75 41 D 79                                                                       BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $859.11
HOTEL SAN JUAN S.A.S.                   AUT GIRON KM 6                                                                         BUCARAMANGA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,505.58
HOTEL VERDE MAR                         AVENIDA 20 DE JULIO 2A 13                                                              PROVIDENCIA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $18,532.14
HOTELERA DEL PARQUE LIMITADA            ISMAEL VALDES VERGARA 312                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $370.95
HOTELES 127 AVENIDA S.A.                CALLE 74 15 60                                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $12,508.22




                                                                                                                                                               6 of 14
                                                                                                      20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                                             Pg 38 of 69

                                                                                                                           In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                             Case No. 20-11256
                                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                                               offset?
             Creditor Name                            Address1                             Address2     Address3           City              State             Zip             Country           Date Debt was Incurred           Basis for Claim                                                                 Total Claim
HOTELES BOGOTA PLAZA S.A.             CALLE 100 18 A 30                                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $85.88
HOTELES CACIQUE INTERNACIONAL S.A.S   CRA 29 45 45                                                                   BUCARAMANGA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,989.32
HOTELES DE CRESPO SAS                 CARRERA 1 62 198 BARRIO CRESPO.                                                CARTAGENA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $127.17
HOTELES DE LA RECOLETA SOCIEDAD       CARRERA 10 26 21                                                               BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $57,900.77
HOTELES DECAMERON S.A.                KILOMETRO 17 VIA CIENAGA                                                       SANTA MARTA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $139.61
HOTELES EL SALITRE S.A.               CALLE 25 B 69 A 50                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $97,426.39
                                                                                                                                                                                                                          POTENTIAL OBLIGATION UNDER
HOTELES ESTELAR                                                                                                      BOGOTA                                              COLOMBIA                      VARIOUS            FREQUENT FLYER PROGRAM         X             X                                                        UNKNOWN
HOTELES ESTELAR S.A.                  KILOMETRO 8 POZOS COLORADOS.                                                   SANTA MARTA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $48,196.70
                                                                                                                     SAN ANDRES
HOTELES PORTOBELO SAI SAS             AV.AMERICAS #2-87/89.                                                          ISLAND                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $814.63
HOTELES VIA DEL MAR S.A.S             CRA 9 N 35 104                                                                 CARTAGENA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,085.74
HOTELES Y TURISMO SAS                 BRR BPCAGRANDE CRA 4 CL 4 ESQ                                                  CARTAGENA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $885.83
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
IBERIA                                                                                                                                                                                                 VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
IBM CAPITAL DE COLOMBIA SAS           CARRERA 53                                                                     BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $23,598.49
IDENTICO S.A.S.                       CLL 77 11 19                                                                   BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $707.04
IMC AIRPORT SHOPPES S.A.S.            CRA 30 10 C 228.                                                               MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $263,862.90
IMPORTADORES EXPORTADORES SOLMAQ
SA                                    CALLE 13 33 35                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,149.00
INFORMACION Y TECNOLOGIA S.A.         CLL 72 5 83                                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,499.51
                                      CARRERA 71F 12B 51 TORRE 3 APTO 301,                                           BOGOTA.D.C,
INGRID ALEJANDRA SANCHEZ BARRERA      NO REPORTA,                                                                    CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
INGRID JHOANA INGRID JHOANA NEIRA                                                                                                       CUNDINAMA
BARRERO                               NO REPORTA, NO REPORTA                                                         BOGOTA.D.C         RCA                              COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
INMOBILIARIA RENTAR S.A.S.            CALLE 12 13 54                                                                 PEREIRA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,976.72

INST COLOMBIANO DE DERECHO TRIBUTA    CLL 75 8 29                                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,484.00
INSTITUTO NACIONAL DE AVIACION CIVI   OF.DE RADIOAYUDA                         DIVISION DE RECAU                     CARACAS                                             VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                                                                                                     ITAQUAQUECETUB
INTEGRAL CONSULTER COMPANIA           R BENTO HIROSHI 88                                                             A                                                   BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $117.00
INTEGRAL DE DISTRIBUCIONES Y SERVIC   CRA 69 M 73 A 95                                                               BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $11,040.19

INTERASEO SOLUCIONES AMBIENTALES SA CALLE 17 124 81                                                                  BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $256.00
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
INTERJET                                                                                                                                                                                               VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
INVERSIONES CAMPO ISLENO S.A.         AVENIDA COLON 2 77                                                             PROVIDENCIA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $32,450.33
INVERSIONES CODE 9 S. A.              CALLE 107 8 B 27                                                               BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,143.48
INVERSIONES DIAZ POSADA               DESCONOCIDO                                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,627.91
INVERSIONES MI TIERRA S.A.S.          CRA 5 12 77                                                                    NEIVA                                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $293.20
INVERSIONES MORELO JIMENEZ S.A.S      CRA 44 B N 53-57                                                               BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $109.00
INVERSIONES RUEDA LEON SA.            CRA 48 70 188                                                                  BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $551.35
INVERSIONES TATIVAN S.A.S             CL 16A 9 50                                                                    VALLEDUPAR                                          COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $278.92

INVERSIONES WAIRA DEL AMAZONAS S.A.   CARRERA 10 7 36                                                                LETICIA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,320.58

INVERSORA HOTELERA COLOMBIANA S.A.    CL 34 31 24                                                                    BUCARAMANGA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $607.00
IPG MEDIABRANDS S.A                   AV CALLE 100 7A - 81 PISO 5                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                               $1,001,814.00
IR SOFTWARE SAS                       DIAGONAL 36 17 38 SUR.                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,146.24
                                                                                                                                        CUNDINAMA
IRMA BELKYZ SIERRA VALERO             NO REPORTA, NO REPORTA                                                         BOGOTA.D.C         RCA                              COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
ITELECOM COLOMBIA SAS                 CALLE 95 47A 20 OF 204                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,681.53

JAPUG INVERSIONES SOCIEDADPOR ACCIO CRA 9 74 08 OF 201.                                                              BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,761.67
                                                                                                                     BOGOTA.D.C,
JEFFERSON DE JESUS NARVÁEZ MORA       CR 103 ABIS 16H22, NO REPORTA,                                                 CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                     ABERDEEN,
JENIFER KATHERINE FUENTES RIVERA      471 PARADISE ROAD, NO REPORTA                                                  MARYLAND                                            COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CRA 41 NO 57 SUR 53, NO REPORTA,
JESSICA LORENA RIOS VEGA              SABANETA                                                                       ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CL 35 B 87 A 131, NO REPORTA,
JESSICA MELISA CANO MUÑOZ             MEDELLIN                                                                       ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                        CUNDINAMA
JESSICA PAOLA LOPEZ FORERO            NO REPORTA, NO REPORTA                                                         BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CRA 49 NRO 5022 OF 606, NO REPORTA,
JESUS ALBERTO CASTRILLON CARVAJAL     BELLO                                                                          ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
JESUS GUILLERMO DEL GUERCIO Y JOSÉ    CRA 9 # 48-91 EDIF ALTOS DE MARLY 603,                                         BOGOTA.D.C,
CASTRO                                NO REPORTA,                                                                    CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
JETBLUE AIRWAYS                                                                                                                                                                                        VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
JEXPERTS TECNOLOGIA S.A               R PATRICIO FARIAS 131.                                                         FLORIANOPOLIS                                       BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,455.95
                                                                                                                                        CUNDINAMA
JHONIER DAVID RODRIGUEZ MARTINEZ      NO REPORTA, NO REPORTA                                                         BOGOTA.D.C         RCA                              COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
JHONNY HERNEY MEDELLIN ROZO           CALLE 49 C BIS SUR # 1 B-47                                                    BOGOTA             11        AGV                    COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $84.43
                                                                                                                     BOGOTA.D.C,
JOHAN SEBASTIAN GRISALES ARBOLEDA     CARRERA 64 A 2574, NO REPORTA,                                                 CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                                     7 of 14
                                                                                         20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                                Pg 39 of 69

                                                                                                              In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                Case No. 20-11256
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject to
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                        Disputed



                                                                                                                                                                                                                                                                                   offset?
            Creditor Name                             Address1                Address2     Address3           City             State             Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                  Total Claim
JOHANA / IVAN MARCELA / MANUEL         CR 65 169A55 INT 2 AP 1205, NO                                   BOGOTA.D.C,
RAMÍREZ RESTREPO / GÓMEZ ZAPATA        REPORTA,                                                         CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
JOHN RESTREPO Y CIA S.A.               CRA 42 86 35                                                     MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $880.00
JORGE ENRIQUE PRADA                    CARRERA 80 66 07                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $23.52
                                                                                                                           CUNDINAMA
JORGE HELI HERRERA OCHOA               NO REPORTA, NO REPORTA                                           BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                       CARRERA 42 B 25 SUR 64, NO REPORTA,
JORGE HERNAN MORENO PULGARIN           ENVIGADO                                                         ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                        BOGOTÁ D.C.,
JOSE CORNELIO JARAMILLO SANTA          NO REPORTA, NO REPORTA,                                          CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                        BOGOTA.D.C,
JOSE LUIS RUÍZ RAMÍREZ                 CRA 91 A N 71 A 41, NO REPORTA,                                  CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                       CARRERA 100 #100 - 12 B, NO REPORTA,
JOSE MARIA VELASQUEZ MARTINEZ          CHIGORODÓ                                                        ANTIOQUIA                                           COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
JOSE MAURICIO RODRIGUEZ MUNERA         CALLE 100 19 61 OF 309.                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $544.00
                                       CRA 75 13 C 91 C 43 CALI VALLE, NO
JOSE NORBEY GRAJALES LÓPEZ             REPORTA, CALI                                                    VALLE DEL CAUCA                                     COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                       CRA 75 13 C 91 C 43 CALI VALLE, NO
JOSE NORBEY GRAJALES LÓPEZ             REPORTA, CALI                                                    VALLE DEL CAUCA                                     COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
JOSEFINA BECHARA CASTELLANOS           CALLE 47 805, NO REPORTA, MONTERIA                               CORDOBA                                             COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
JOSUE ALEJANDRO RAMIREZ GARCINI-       SARAMULLO 30 SMZA 25 CANCUN.                                     CANCUN                                              MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,060.16
                                                                                                        BOGOTA.D.C,
JUAN CAMILO FIGUEROA CASTILLO          CL 128A 535, NO REPORTA,                                         CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                       CR 144 N 145 C 72 T5 A204, NO                                    BOGOTA.D.C,
JUAN CAMILO GUTIÉRREZ ROJAS            REPORTA,                                                         CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                                           CUNDINAMA
JUAN CARLOS BRICEÑO CHAVES.            NO REPORTA, NO REPORTA                                           BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                        BOGOTA.D.C,
JUAN CARLOS CARDENAS VALDERRAMA        CRA 49 A 94 51, NO REPORTA,                                      CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
JUAN GARCIA UMAÑA                      CALLE 2A 9321, NO REPORTA, CALI                                  VALLE DEL CAUCA                                     COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                        BOGOTA.D.C,
JULIA TERESA CUELLAR VILLAMIL          CLL 78 F BIS 112 F 34, NO REPORTA                                CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                       AVENIDA 74 NO. 3930, NO REPORTA,
JULIANA VILLEGAS ECHEVERRI             MEDELLIN                                                         ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                        BOGOTA.D.C,
KAREN LILIANA GONZÁLEZ DÍAZ            CR 57 # 160-15 APTO 592, NO REPORTA,                             CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                        BOGOTA.D.C,
KAROLL MAYERLY BENAVÍDES GONZÁLEZ      CALLE 48 X BIS 5 16, NO REPORTA,                                 CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
KLM CIA REAL HOLANDESA DE AVIACION     AV. 12 DE OCTUBRE 1492 Y LINCOLN                                 QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $44.00
LA RECETTA SOL GAS INTEGRADAS S A S    KM 1 5 VIA SIBERIA                                               BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $402.00

LASA SOCIEDAD DE APOYO AERONAUTICO     CALLE 7 39 215                                                   MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $851,389.29
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 2572)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 2572                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 26329)                          ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 26329                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 2886)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 2886                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 2892)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 2892                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35230)                          ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 35230                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35231)                          ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 35231                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35697)                          ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 35697                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36710)                          ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 36710                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36712)                          ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 36712                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3770)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 3770                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37802)                          ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 37802                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 40591)                          ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 40591                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4383)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 4383                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4439)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 4439                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4476)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 4476                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4509)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 4509                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4516)                           ESTADO 10, PISO 11                                               SANTIAGO                                            CHILE                         VARIOUS            MSN 4516                        X             X                                                        UNKNOWN




                                                                                                                                       8 of 14
                                                                                                                     20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                                                            Pg 40 of 69

                                                                                                                                          In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                                            Case No. 20-11256
                                                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                                                               offset?
              Creditor Name                             Address1                               Address2                Address3             City            State               Zip              Country        Date Debt was Incurred            Basis for Claim                                                                 Total Claim
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4546)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4546                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4549)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4549                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4576)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4576                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4597)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4597                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4657)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4657                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4697)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4697                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4839)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4839                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4892)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4892                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4896)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4896                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4921)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4921                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4943)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 4943                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5125)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5125                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5178)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5178                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5234)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5234                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5263)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5263                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5316)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5316                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5324)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5324                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5364)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5364                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5443)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5443                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5453)                             ESTADO 10, PISO 11                                                                         SANTIAGO                                            CHILE                         VARIOUS            MSN 5453                        X             X                                                        UNKNOWN
LATAM AIRLINES PERÚ S.A. (AS LESSOR OF                                                                                                                                                                                                   INTERCOMPANY AIRCRAFT LEASE;
MSN 35696)                               AVENIDA ANDRÉS REYES N°338, PISO 6                                                         SAN ISIDRO                                          PERU                          VARIOUS            MSN 35696                       X             X                                                        UNKNOWN
LATAM AIRLINES PERÚ S.A. (AS LESSOR OF                                                                                                                                                                                                   INTERCOMPANY AIRCRAFT LEASE;
MSN 40798)                               AVENIDA ANDRÉS REYES N°338, PISO 6                                                         SAN ISIDRO                                          PERU                          VARIOUS            MSN 40798                       X             X                                                        UNKNOWN
LAURA / JULIE ALEJANDRA / ANDREA                                                                                                    BOGOTA.D.C,
LEMOS / LEMOS                            CL 54 A SUR 80 C 03, NO REPORTA,                                                           CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                                                                                                                    BOGOTA.D.C,
LAURA NATALIA TOLOZA FOREST              CLL 25 32 A 90, NO REPORTA,                                                                CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
                                         EDIFICIO CORPORACION FINANCIERA DE       CORFICALDAS S.A, CRA. 7 ##74-56,
LEGAL VIEW                               CALDAS S.A                               COMUNA CHAPINERO                                  BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $12,467.21
                                         TRANSV 14 R BIS N 69A SUR 79, NO                                                           BOGOTA.D.C,
LEIDY CAROLINA GONZALEZ GUTIERREZ        REPORTA,                                                                                   CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
LEIDY KATHERINE LEIDY KATHERINE          CLL 200 NO 12528 T 2 APTO 708, NO                                                          BUCARAMANGA,
MEDINA PARADA                            REPORTA                                                                                    SANTANDER,                                          COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
LEMPACKING LTDA                          AK 103 24 88.                                                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $703.00
LENOVO                                   CR 9 76 49 OFICINA 203 204                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $11,119.95
LEYDI JOHANA ARISTIZABAL ALZATE          CRA 32A 30-26                                                                              MARINILLA                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $242.21
                                                                                                                                                       CUNDINAMA
LIBERTY SEGUROS DE VIDA SA               CALLE 33 # 6 B - 24 OF 505, NO REPORTA                                                     BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN

LILIANA / JUAN PATRICIA / MARTIN GOMEZ                                                                                              BUCARAMANGA,
NAVARRETE Y SERRANO SERRANO            CL 55A 29 14 APTO 1703, NO REPORTA                                                           SANTANDER,                                          COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                     UNKNOWN
LIMA AIRPORT PARTNERS S.R.L..          AV.ELMER FAUCETT S/N - CALLAO                                                                LIMA                                07031           PERU                          VARIOUS            ACCOUNTS PAYABLE                X            X              X                              TO BE DETERMINED
                                                                                                                                                       CUNDINAMA
LINA MARIA                               NO REPORTA, NO REPORTA                                                                     BOGOTA.D.C         RCA                              COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
LINEAS & ESPACIOS INTELIGENTES S.A.      CALLE 87 NO 69T 95 OFICINA 3 1                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,161.67
                                         CARRERA 89 # 17 B 83 TORRE 7 APTO                                                          BOGOTÁ D.C.,
LINETTE DEL PILAR MOSQUERA PLAZA         404, NO REPORTA,                                                                           CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
LIVING SOLUTIONS S.A.S.                  CRA 7 B BIS 124 75.                                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,377.05
                                                                                                                                    SAN ANDRES
LIZBETH SINCLAIR LEVER                   AV. COSTARICA CENTRO COMERCIAL SAN.                                                        ISLAND                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $267.17
LODGING SOLUTIONS LLC                    265 BROADHOLLOW RD FL 3                                                                    MELVILLE           NY               11747-4833                                    VARIOUS            ACCOUNTS PAYABLE                                                                                        $6,430.89
                                                                                                                                    SAN ANDRES
LOGISTICA FERCAB SAS.                    BRR SCHOOL HOUSE                                                                           ISLAND                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $22,012.92
LONGPORT COLOMBIA LTDA                   CARRERA 103 25 B 20                                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $14,110.32
                                         CRA 58C NO 152B66 TORRE 5 APTO 504                                                         BOGOTA.D.C,
LORETA SOFIA MONTERO ZULETA              CANTABRIA 1, NO REPORTA,                                                                   CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN




                                                                                                                                                                    9 of 14
                                                                                                    20-11256-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                                                          Pg 41 of 69

                                                                                                                         In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                           Case No. 20-11256
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                      offset?
             Creditor Name                           Address1                            Address2     Address3           City               State            Zip             Country           Date Debt was Incurred        Basis for Claim                                                             Total Claim
LUCY VILLAFANE PINA                   CRA 43 72 122 OF 202                                                         BARRANQUILLA                                        COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                   $214.00
LUIS ALEJANDRO SERRANO                                                                                                                                                                               VARIOUS          ACCOUNTS PAYABLE                                                                                   $212.92
                                      CALLE 88 NO 7 B 125 CASA 45, NO
LUIS CARLOS PINEDA ACOSTA             REPORTA, BARRAQUILLA, ATLANTICO,                                                                                                 COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      CARRERA 92 NO. 150 A 70 APTO 208, NO
LUIS FELIPE URIBE CARDONA             REPORTA, MEDELLIN                                                            ANTIOQUIA                                           COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                   BOGOTA.D.C,
LUIS FELIPE VARONA ORTIZ              CRA 72A 23F36, NO REPORTA,                                                   CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
LUIS FERNANDO LUIS FERNANDO                                                                                        BOGOTA.D.C,
GONZÁLEZ DE LA CALLE                  CALLE 1421266, NO REPORTA,                                                   CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      32 80D 81 TORRE 3 APTO 910, NO
LUIS GUILLERMO ANILLO OSORIO          REPORTA                                CARTAGENA                             BOLIVAR                                             COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
MAGNOLIA / CARLOS ALBERTO VEGA                                                                                                        CUNDINAMA
RODRÍGUEZ / MORÓN SIERRA              NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      CARRERA 36 A 56 61 SUR 204 16, NO                                            BOGOTA.D.C,
MARGI YADIRA LEMUS APONTE             REPORTA,                                                                     CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                                      CUNDINAMA
MARIA ALEJANDRA FARÁN PABÓN           NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
MARIA CAMILA OVIEDO LARA              CLL 20 101A 37, NO REPORTA, CALI                                             VALLE DEL CAUCA                                     COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      CALLE 19 3407, NO REPORTA, NEIVA,
MARIA DEL PILAR ESQUIVEL SÁNCHEZ      HUILA,                                                                                                                           COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      CALLE 93 NO 42C99, NO REPORTA,
MARIA ESTELLA VERGARA CAMPOS          MEDELLIN                                                                     ANTIOQUIA                                           COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      CALLE 93 NO 42C99, NO REPORTA,
MARIA ESTELLA VERGARA CAMPOS          MEDELLIN                                                                     ANTIOQUIA                                           COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                                      CUNDINAMA
MARIA EVANGELINA GARCÍA MORENO        NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      CARRARA 22 NUMERO 13 30 COJUNTO
                                      KAREN MILENA CASA 1, NO REPORTA,
MARIA JOSE CONTRETAS VERBEL           SANMARTA, MAGDALENA,                                                                                                             COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
MARIA NELLY VELASQUEZ PARRA           CR 4A # 54-25, NO REPORTA, CALI,                                             VALLE DEL CAUCA                                     COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                                      CUNDINAMA
MARIA TERESA CHALA CASTILLO           NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
MARINA HOTELES LIMITADA               ECUADOR 299                                                                  VINA DEL MAR                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $431.10
                                      VEREDA LA BALSA HACIENDA SAN                                                 BOGOTA.D.C,
MARIO ALEJANDRO MANTILLA NEISSA       MATEO, NO REPORTA,                                                           CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                                      CUNDINAMA
MARITZA ALEJANDRA CASTAÑO BURITICA    NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                                      CUNDINAMA
MARITZA ALEJANDRA CASTAÑO BURITICA    NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
MARKETING PUBLISHER & MEDIA S.A.S.    CALLE 169B NO 75 73 OF 201                                                   BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,380.82
                                                                                                                   BOGOTA.D.C,
MARTHA AGUILAR ORTIZ                  CALLE 11 NO. 8-17, NO REPORTA,                                               CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
MARVAL S.A                            CRA 29 N 45-45 OFI 1801                                                      BUCARAMANGA                                         COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,788.98
                                      CR 39 E 48F SUR 50 APTO 804, NO
MAURICIO ANDRES CADAVID HERNANDEZ     REPORTA, ENVIGADO                                                            ANTIOQUIA                                           COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                      AVENIDA 0 3 48 LLERAS RESTREPO, NO                                           NORTE DE
MAXIMILIANO BUSTAMANTE ACOSTA         REPORTA, CUCUTA                                                              SANTANDER,                                          COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
MAYATUR S.A                           AVENIDA 19 NO 4-64                                                           BOGOTA             11                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $15.81
MAYORISTA TEAM TRAVEL SAS             CALLE 23 NORTE 6 AN 17 OF 305                                                CALI                                                COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,254.81
MCCANN ERICKSON CORPORATION S.A.      CALLE 96 13A 21                                                              BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                       x                                          UNKNOWN
MCH TRADUCCIONES SAS                  104                                                                          BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,772.95
MEGAINCENTIVOS S.A.S.                 CRA 13 96 68                                                                 BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $16,979.80
MELTEC COMUNICACIONES S A             CALLE 130A NO 58A-29.                                                        BOGOTA             11                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,567.46

MENZIES AVIATION COLOMBIA S.A.S.      AVDA DORADO NO 106-39 CSUB PISO 2.                                           BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                           $1,477,022.14
MERCEDES CASTRO ANGEL                 CL 40 30A 35                                                                 VILLAVICENCIO                                       COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $20.29
METLIFE COLOMBIA SEGUROS DE VIDA S.   CR 7 99 53 PISO 17.                                                          BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                             $106,075.37
METRO OPERACION MOBILIARIA S.A.S.     CLL 123 7 A 17                                                               BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $6,072.22
MI AGUILA TRANSPORTES SAS             CARRERA 15 N 80 90                     PISO 2                                BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                             $182,551.92
MIAMI-DADE AVIATION DEPARTMENT        PO BOX 526624                                                                MIAMI              FL             33152-6624                                      VARIOUS         ACCOUNTS PAYABLE           X             X             X                              TO BE DETERMINED
                                      CR 90 4 40 CASA 42 AGRUP VDA LA                                              BOGOTA.D.C,
MIGUEL ANGEL BECERRA MORENO           PRIMAVERA, NO REPORTA,                                                       CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                      UNKNOWN
MINISTERIO DE HACIENDA Y CREDITO PU   7290 N.W. 25 STREET                                                          MIAMI              FL             33122                                           VARIOUS         ACCOUNTS PAYABLE                                                                              $18,121.91
MULTIDIMENSIONALES S.A.               CL 17 F 126 90                                                               BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $3,327.00
MUNDANZAS LEMUS LIARES LTDA           CRA 16 61 36                                                                 BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $1,440.03
MUNICIPIO DE BUCARAMANGA              LOCKED BAG 3000                                                              BURWOOD            VIC            312               AUSTRALIA                     VARIOUS         ACCOUNTS PAYABLE                                                                                  $25.68
MUNICIPIO DE CARTAGENA DE INDIAS      PLAZA DE LA ADUANA 2 PISO                                                    CARTAGENA                                           COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $55.79
MUNICIPIO DE LEBRIJA                  P.O. BOX 931703                                                              ATLANTA            GA             31193                                           VARIOUS         ACCOUNTS PAYABLE                                                                                 $127.00
MUNICIPIO DE PALMIRA                  CALLE 30 CARRERA 29 ESQUINA                                                  PALMIRA                                             COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $41.16
MUNICIPIO DE RIO NEGRO                AV. PEREZ ARANIVAR NRO. 1716                                                 SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                             $282,337.77
MUNICIPIO DE SABANETA                 CARRERA 45 71 SUR 24.                                                        SABANETA                                            COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $2,364.51
MUNICIPIO DE SANTA MARTA              CALLE 30 CARRERA 29 ESQUINA                                                  PALMIRA                                             COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $4,684.60
NALSANI S.A.                          CRA 43 A 20 C 55                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $2,723.87

NETACTICA COLOMBIA SAS                CARRERA 15 88 21 OF 502 ED TORRE UN                                          BOGOTA             11                               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $7,416.49




                                                                                                                                                10 of 14
                                                                                          20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                                 Pg 42 of 69

                                                                                                               In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                 Case No. 20-11256
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject to
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                        Disputed



                                                                                                                                                                                                                                                                                   offset?
             Creditor Name                            Address1                 Address2     Address3            City             State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                                                                                         BOGOTÁ D.C.,
NOEL ANTONIO ARDILA MARTINEZ          NO REPORTA, NO REPORTA,                                            CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
NOTA TRIBUTARIA S.A.S.                CRA 48 150 A 40                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $211.00
                                      CALLE 152 B NO 7251 T2 APTO 103, NO                                BOGOTA.D.C,
NUBIA ESPERANZA ACEVEDO CARRASCO      REPORTA,                                                           CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
OFIXPRES S A S                        DESCONOCIDO                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $68,431.23
OMAR DE JESUS SOTO                    CARRERA 49 55-73                                                   MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $20.00
                                                                                                         SAN ANDRES
OPERADORA TURISTICA BAHIA SARDINA     AV COLOMBIA CALLE 1 5A 29                                          ISLAND                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,892.23
OPTIMA S.A. COMPANIA INTEGRAL         AVENIDA 2 NORTE 6 -46                                              CALI               76                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,571.13
ORANGE SUITES LTDA                    CALLE 8 43C 47                                                     MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,847.36
ORENSE TOURS SAS                      CALLE 41 B SUR 42 105                                              ENVIGADO                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $25.72
ORGANIZACION TERPEL SA                AV ELDORADO 99                                                     BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                               $3,015,347.00
                                      CARRERA 19D N 6D 09, NO REPORTA,
ORLANDO JOSE SALAZAR RIVERA           VALLEDUPAR, CESAR,                                                                                                     COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CARRERA 92 NO. 150 A 70 APTO 208, NO                               BOGOTÁ D.C.,
OSCAR ALBERTO SUAREZ RIVERA           REPORTA,                                                           CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      NO SE CUENTA CON ESTA INFORMACIÓN                                  BOGOTÁ D.C.,
OSCAR GUILLERMO MICAN GIRALDO         , NO REPORTA,                                                      CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                         BOGOTA.D.C,
OSCAR VICENTE GUERRERO MACHADO        CRA 102 155 50 T2 406, NO REPORTA                                  CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
OSSA Y ASOCIADOS S.A.                 CRA 14 82 61                                                       BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $11.00
OXOHOTEL BUCARAMANGA S.A.S.           CRA 38 48 66                                                       BUCARAMANGA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,782.31
P.A. AEROPUERTO ERNESTO CORTISSOZ -   CALLE 31 6 87 PISO 19                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $55.00

P.A. AEROPUERTO INTERNACIONAL MATE    KM 4 VIA CERRITOS                                                  PEREIRA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

P.A. CONSECION TERMINALES AEROPORTU AVENIDA EL DORADO N11385                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
PA AIM INGRESOS NO REGULADOS          KM 4 VIA CERRITOS                                                  PEREIRA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,368.97
                                      CALLE 7 SUR 23 10, NO REPORTA,
PABLO URIBE VÉLEZ                     MEDELLIN                                                           ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
PAOLA /FANNY ISABEL MEJÍA RODRÍGUEZ /                                                                    BOGOTA.D.C,
RODRÍGUEZ SANABRIA                    CR 19 22 A 46, NO REPORTA,                                         CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
PAOLA /FANNY ISABEL MEJÍA RODRÍGUEZ /                                                                    BOGOTA.D.C,
RODRÍGUEZ SANABRIA                    CR 19 22 A 46, NO REPORTA,                                         CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      CALLE 48 4241 APTO 1302, NO REPORTA,
PAOLA ANDREA VALLEJO URIBE            MEDELLIN                                                           ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                         BOGOTA.D.C,
PAOLA YHINET RONCANCIO CARDENAS       CRA 81B 9 61, NO REPORTA,                                          CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
PATRIMONIO AUTONOMOS FIDUCIARIA
BAN                                   CLL 31 6 87                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
PAVILION HOTELS GROUP SAS             CRA 57 82 130                                                      BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $123.76
PFIDUCORFICOLOMBIANA S.A              CALLE 10 4 47 PISO 20                                              CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,062.38
PLANETOUR S.A.S.                      CALLE 7 10 16                                                      EL YOPAL                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $8.65
POLITECNICO GRANCOLOMBIANO            CALLE 57 3 00 ESTE BL A.                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $6,071.70
PRICE RES S.A.S                       CALLE 92 N 15-40 BOGOTA.                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $0.59
PROACTIVA SANTA MARTA S.A. E.S.P.     CALLE 13 3 01.                                                     SANTA MARTA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $6.30

PROMOTORA DE CAFE COLOMBIANO S.A.     CALLE 73 8 13                                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $15,752.00

PROMOTORA DE COMERCIO INMOBILIARIO    CRA 7 32 16                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $114.57
PROMOTORA HOTEL DANN CARLTON
BARRAN                                CALLE 98 N 52B 10.                                                 BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,822.15
PROMOTORA INMOBILIARIA R&G SAS        AVENIDA 15 124 17 OF 408.                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,782.92
PROSISOMA SAS                         CCRA 7 BIS B A 151 61                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $17,647.62
PROVEXPRESS SAS                       CARRERA 16 79 31 OF 401 / 402.                                     BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $483.33
                                      RUA PASCOAL APÓSTOLO PITSICA, 4876,
                                      FLORIANÓPOLIS, SANTA CATARINA,
PUBLIC ATTORNEY’S OFFICES             88025-255, BRAZIL                                                                                                                                      N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
PULLMAN TOURS L ALIANXA               CALLE 31 NO.8A-26                                                  CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $943.60
                                                                                                                                                                                                              POTENTIAL OBLIGATION UNDER
PUNTOS COLOMBIA                       CARRERA 48 # 32B SUR -139                                          MEDELLIN                                            COLOMBIA                      VARIOUS            FREQUENT FLYER PROGRAM         X             X                                                        UNKNOWN
                                                                                                                                                                                                              POTENTIAL OBLIGATIONS UNDER
QANTAS AIRWAYS                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
R&A INVERSIONES Y PROYECTOS SAS       DIAGONAL 53D 21 32 OF 202                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $662.63
RADISSON ROYAL CALI HOTEL             CARRERA 100B                                                       CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $79,643.21
                                                                                                         BOGOTA.D.C,
RAFAEL VÁSQUEZ QUINTERO               CL 26 NO 13B 03, NO REPORTA,                                       CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
RAMIREZ IMPRESORES SAS                AVENIDA CALLE 80 69 70 BG 24.                                      BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $935.00
                                                                                                         SAN ANDRES
RECEPTOUR DEL CARIBE S.A.S.           BRR SWAMP GROUND 10 156                                            ISLAND                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,633.83
RECIO TURISMO LTDA                    CALLE 72 NO.57-43 PISO:2                                           BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $10.49
RECIO TURISMO LTDA                    CALLE 72 NO.57-43 PISO:2                                           BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $419,476.52
REGIONAL ONE                          6750 NE 4TH COURT                                                  MIAMI              FL            33138                                              N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
                                      CALLE 6 SUR # 84 C 45 INT 1 APTO 1302,
RENE ANDRES MORENO MORALES            NO REPORTA, MEDELLIN                                               ANTIOQUIA                                           COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
RENTOKIL INITIAL COLOMBIA SAS         CALLE 164 19A 26.                                                  BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $534.15




                                                                                                                                     11 of 14
                                                                                                               20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                                                      Pg 43 of 69

                                                                                                                                    In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                                      Case No. 20-11256
                                                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                 Claim subject to
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                      Disputed



                                                                                                                                                                                                                                                                                                 offset?
              Creditor Name                          Address1                              Address2              Address3          City               State            Zip              Country           Date Debt was Incurred        Basis for Claim                                                             Total Claim
REPRESENTACIONES DEL MUNDO S.A.S.     CRA 97 24 C 80                                                                          BOGOTA                                              COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                   $279.63
REPRESENTANTES MAYORISTAS REMA        AVENIDA 6 17 92                                                                         CALI                                                COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                   $259.65
RICARDO ANDRES ANDRÉS CARDONA
SÁNCHEZ                               NO REPORTA, NO REPORTA                                                                  MIDLAND            TX                                                               N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
RICARDO CUEVAS MIGUEL, S.C.           PASEO DE LA REFORMA 90 1ER PISO                                                         MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                     $887.00
RICOH COLOMBIA S.A.                   CRA 85 D 46 A 65                                                                        BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $26,200.98
RIM L.A. SPA SUCURSAL COLOMBIANA      CALLE 70 A 441                                                                          BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $60,517.00

RITOURS AGENCIA OPERADORA DE TURISM CLL 8 2 45                                                                                CUCUTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $45.96
                                    CARRERA 45 A NO. 101 - 22 OFICINA 102,                                                    BOGOTÁ D.C.,
ROBERTO MANUEL GALOFRE SENIOR       NO REPORTA,                                                                               CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                    SAN ANDRÉS ISLA, SHINGLE HILL, NO
ROBERTO NELSON JAMES                REPORTA, SAN ANDRES, SAN ANDRES,                                                                                                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                    CALLE 15325 EDIFICIO BCH OFICINA 506
                                    EN SANTA MARTA, NO REPORTA,
ROSA ANGELA BERRIO DAVILA           SANMARTA, MAGDALENA,                                                                                                                          COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
S&A SERVICIOS Y ASESORIAS S.A.S     CALLE 23 A N 4N 11                                                                        CALI               76            0020               COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $87,856.74
SAC - BE VENTURES COLOMBIA SAS      CALLE 67 7 35                                                                             BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $18,751.56

SALUD OCUPACIONAL DE LOS ANDES LTDA CALLE 86 23 12                                                                            BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,059.96

                                      CALLE 12 # 18-83 APTO 103 , NO
SALVADOR TOBIAS BLANCO CASALINS       REPORTA, SANTA MARTA , MAGDALENA ,                                                                                                          COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                              BOGOTA.D.C,
SANDRA ROCIO ÁLVAREZ HERNÁNDEZ        CRA 111A 86B16, NO REPORTA,                                                             CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
SANSIKARA S.A.S.                      CRA 4 15 95.                                                                            SANTA MARTA                                         COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $575.80
SANTAFE CENTRO COMERCIAL              CALLE 185 NRO 45 03                                                                     BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                      $16.12
SANTAMARIA TRADE SAS                  CARRERA 28 72 43.                                                                       BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,160.35
SANTECH PRODUCCIONES LTDA             CLL 77 57B 23                                                                           BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,062.07
                                      CR 44 N 17 C SUR 40, NO REPORTA,
SANTIAGO QUINTERO SALINAS             MEDELLIN                                                                                ANTIOQUIA                                           COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
SANTUR L´ALIANXA                      CALLE 52B 31-41                                                                         BUCARAMANGA                                         COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                     $23.94
                                                                                                                              BOGOTA.D.C,
SEBASTIAN FELIPE TOLEDO DUARTE      CALLE 137 N 91 97, NO REPORTA,                                                            CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                    BOULEVARD PUERTO AEREO 485 MEXI
SECRETARIA DE COMUNICACION Y TRANSP 485                                                                                       MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE           X             X             X                              TO BE DETERMINED
SECRETARÍA DISTRITAL DE HACIENDA -
BOGOTÁ                              CARRERA 30 NO 25 - 90                                                                     BOGOTA                                              COLOMBIA                      VARIOUS         POTENTIAL TAX CLAIMS       X             X             X                              TO BE DETERMINED
SECURITAS COLOMBIA SA               CALLE 26 NO 92-32                                                                         BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                             $248,591.53
SEGURIDAD INDUSTRIAL DE COLOMBIA    CALLE 17A SUR 30 36                                                                       BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $1,199.41
SEGURIDAD NACIONAL LTDA             CALLE 10 15 64                                                                            PEREIRA                                             COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $88.90
SERDAN S.A..                        CALLE 67 # 7 - 35                        TORRE B PISO 1 - TORRE A PISO 2                  BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                              $81,057.91
                                                                                                                              BOGOTÁ D.C.,
SERGIO - POBLETE RIOS                 CARRERA 55 # 151 - 90, NO REPORTA,                                                      CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
                                                                                                                              BOGOTA.D.C,
SERGIO LEONARDO ROA NOVOA             CL 8A 88 B 31 CASA 123, NO REPORTA,                                                     CUNDINAMARCA                                        COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                     UNKNOWN
SERVICIO DE IMPUESTOS INTERNOS        AMUNATEGUI 66                                                                           SANTIAGO                                            CHILE                         VARIOUS         POTENTIAL TAX CLAIMS       X            X              X                              TO BE DETERMINED
SERVICIO DE LOGISTICA EXPRESS SOCIE   CAL. EL ROSAL MZA. A LOTE. 23 URB.                                                      SURQUILLO                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                             $13,664.75
                                      AV. FRANCISCO DE ORELLANA Y JUSTINO
SERVICIO DE RENTAS INTERNAS           CORNEJO EDIFICIO SRI                                                                    GUAYAQUIL                                           ECUADOR                       VARIOUS         POTENTIAL TAX CLAIMS       X             X             X                              TO BE DETERMINED
SERVICIOS PROFESIONALES PARA VEHICU   CALLE 134 BIS 18 58                                                                     BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                             $41,075.68
SERVIHOY BASCULAS Y BALANZAS EU       CALLE 27 76 49                                                                          BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                               $4,800.06
                                      NORTHPARK TOWN CENTER-BUILDING      1000 ABERNATHY ROAD, NE SUITE
SHL TALENT MEASUREMENT                400                                 1450                                                ATLANTA            GA        30328                                                VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,325.00
                                                                                                                                                 CUNDINAMA
SIGIFREDO BEDOYA SALAS                NO REPORTA, NO REPORTA                                                                  BOGOTA.D.C         RCA                              COLOMBIA                        N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
SISTEMA MODERNO DE VIAJES             LIVERPOOL 143-202                      COLONIA JUAREZ.                                  MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                  $16,767.67
SITA INC COLOMBIA SA                                                                                                                                                                                            VARIOUS         ACCOUNTS PAYABLE                                                                                  UNKNOWN
SITA INFORMATION NETWORKING
COMPUTI                               3100 CUMBERLAND BD                     SUITE 200                                        ATLANTA            GA            30339                                            VARIOUS         ACCOUNTS PAYABLE                                                                                  UNKNOWN
SMART PACK S.A.S.                     CRA 40 10 59                                                                            BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,318.00
                                      AEROPUERTO INTERNACIONAL RAFAEL
SOCIEDAD AEROPORTUARIA DE LA COSTA    NUN                                                                                     CARTAGENA                                           COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE           X             X             X                              TO BE DETERMINED

SOCIEDAD HOTELERA CIEN INTERNACIONA CARRERA 8 A 99 55                                                                         BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $8,940.27

SOCIEDAD HOTELERA TEQUENADAMA S.A. CARRERA 10 N 26 21                                                                         BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $97,294.47
SOCIEDAD OPERADORA DE AEROPUERTOS
C                                  CARRERA 65A N° 13 - 157.                                                                   MEDELLIN                                            COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE           X             X             X                              TO BE DETERMINED

SOCIEDAD OPERADORA URBAN ROYAL CALL CALL E 26 CAREERA 48.                                                                     BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,063.52

SOCIEDAD OPERADORA URBAN ROYAL CL 9 CLL 93 B 18 42                                                                            BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                    $321.90

SODEXO SOLUCIONES DE MOTIVACION COL CRA 8 64 42 P 6 Y 7                                                                       BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                  $11,890.75
SOLUCIONES DE POTENCIA E INGENIERIA CALLE 131C 90 20                                                                          BOGOTA                                              COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,315.77




                                                                                                                                                          12 of 14
                                                                                                      20-11256-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:02:44             Main Document
                                                                                                                                              Pg 44 of 69

                                                                                                                           In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                             Case No. 20-11256
                                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                                offset?
             Creditor Name                             Address1                            Address2     Address3             City            State             Zip                Country        Date Debt was Incurred           Basis for Claim                                                                  Total Claim

SOLUCIONES ORION SUCURSAL COLOMBIA CARRERA 16A 80 74.                                                                BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,030.14
SOLUTEKA LTDA                      AVENIDA 26 103 08                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,732.36
SOUTH POLE CARBON ASSET
MANAGEMENT                         CLL 10 A CRA 34 11                                                                MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
SPIRIT AIRLINES                                                                                                                                                                                        VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
STANZIA SANTA MARTA SAS                 CALLE 24 65                                                                  SANTA MARTA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $18,531.43
                                                                                                                                                                                                                          POTENTIAL OBLIGATION UNDER
STARBOX                                 AV CALLE 24 NO 95A - 80                                                      BOGOTA                                              COLOMBIA                      VARIOUS            FREQUENT FLYER PROGRAM          X             X                                                        UNKNOWN
                                                                                                                     BOGOTA.D.C,
STEPHANIE FRIEDMANN PRADA               CARRERA 12C # 152 75, NO REPORTA                                             CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION              X            X              X                                          UNKNOWN
STRATEGIC POINTS SAS                    CARRERA 43A 1A SUR 69 OF 9801                                                MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $376.00
SU EXPRESS INTERNACIONAL LTDA           CALLE 25 F 84 B 31                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,326.68
SUBVALLE SAS                            CL 9 48 81                                                                   CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $13,732.09

SUPERINTENDENCIA DE PUERTOS Y TRANS CRA 23 164 94                                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,036.53
                                    CALLE 63 # 9 A - 45 PISO 2 Y 3 / CALLE 37                                                           CUNDINAMA
SUPERINTENDENCIA DE TRANSPORTE      # 28 B - 21 , NO REPORTA,                                                        BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
SUPERINTENDENCIA NACIONAL DE        AVENIDA GARCILAZO DE LA VEGA N°
ADMINISTRACIÓN TRIBUTARIA           1472                                                                             LIMA                                                PERU                          VARIOUS            POTENTIAL TAX CLAIMS            X             X             X                              TO BE DETERMINED
SUPPLYLINE IMPORTADORA LTDA         ABELARDO PIZARRO 463                                                             PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $313.04
SUR ASISTENCIA SA                   APOQUINDO 4499.                                                                  LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $12,288.96

SWISSPORT AVIATION SERVICES             AV. TEXCOCO S/N COL. PEÐON DE LOS B                                          MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $22,256.69
                                        CALLE 40 NO. 101 A 243, NO REPORTA,
TATIANA ANDREA ALCARAZ CASTAÑEDA        MEDELLIN                                                                     ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN
TECNICOS AEROPORTUARIOS DE
COLOMBIA                                AV. AEROPUERTO EL DORADO 116-8                                               BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $31,247.76
TECNOLOGIA EN SEGURIDAD PRIVADA.        PUEBLA NO 220 COL. ROMA NORTE                                                MEXICO CITY                                         MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,081.22
TEDIMEC SAS                             CALLE 23A 96J 10                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $37,902.97
TELEBUCARAMANGA S.A. ESP                CALLE 36 14 71                                                               BUCARAMANGA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $14.79
TELEPERFORMANCE COLOMBIA SAS            AV CLL 26 N 92-32 TORRE A PISO 4.                                            BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $621,625.68
TESORERIA DE LA FEDERACION              FLUGHAFEN POSTFACH. 131                                                      FRANKFURT                                           GERMANY                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $15,831.63
TESORO NACIONAL AEROCIVIL               CARRERA 27 17 72                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
TIGER AIRWAYS AUSTRALIA                                                                                                                                                                                VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN

TITAN PLAZA CENTRO COMERCIAL Y EMPR     AK 72 80 94.                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                            $0.16
TOUR EXITO                              CALLE 47 A N 91-81                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                            $9.74

TOUR VACATION GROUP HOTELES AZUL S.     PLAZA DE LAS AMERICAS                                                        CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $6,730.66
TRANS STAR GOLD SAS                     CARRERA 98A 15A 80                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $93,858.57
TRANSAEREO S.A.S                        CALLE 100 NO 8A-49, PISO 8 WORLD TR                                          BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $274,622.00
TRANSP. JORGE CARVAJAL CUEVAS E.I.R     ALCALDE JORGE MONCKEBERG 1351                                                LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $604.71
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
MSN 2089)                               ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 2089                        X             X                                                        UNKNOWN
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
MSN 2096)                               ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 2096                        X             X                                                        UNKNOWN
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
MSN 2295)                               ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 2295                        X             X                                                        UNKNOWN
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
MSN 2304)                               ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 2304                        X             X                                                        UNKNOWN
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
MSN 2321)                               ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 2321                        X             X                                                        UNKNOWN
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
MSN 2845)                               ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 2845                        X             X                                                        UNKNOWN
TRANSPORTE AÉREO S.A. (AS LESSOR OF                                                                                                                                                                                       INTERCOMPANY AIRCRAFT LEASE;
MSN 2858)                               ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 2858                        X             X                                                    UNKNOWN
TRANSPORTES BESIMOR SAS                 CALLE 37 #32-101                        BARRIO SAN ROQUE                     BARRANQUILLA                     080003             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $7,599.88
TRANSPORTES EJECUTIVOS LTDA..           BOG. AV CALLE 24                        # 95A-80 OF. 706                     BOGOTA                                              COLUMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $17,156.48
TRANSPORTES ESPECIALES DEL OTUN S.A     AVENIDA 30 DE AGOSTO 87 729                                                  PEREIRA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $802.10
TRANSPORTES MARSOL S.A.S.               CALLE 93 # 47 - 13                                                           BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $22,718.68
TRAVEL AIR SOLUTIONS SAS                CR 102A 25H 45                                                               BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $134,629.49
TRAVEL TODAY SAS                        AVENIDA 5B NO. 20N-43                                                        CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $624.47
TRAVELPORT ANDINA S.A.S.                CARRERA 19 83 11 P 3.                                                        BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                    $6,200.01
TRIANGLE SERVICES INC                   10-63 JACKSON AVE                       GROUND FLOOR                         NEW YORK           NY            11101                                            VARIOUS            ACCOUNTS PAYABLE                                                                                    $4,714.31
TURISMO AL VUELO LALIANXA               CALLE 57 NO. 19-10                                                           BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $54.10

TURISMO DEL MORROSQUILLO LTDA           CARRERA 18 NO. 23-04 CENTRO CARRERA                                          SINCELEJO                                           COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                            $6.91

TURISMO INTERNACIONAL DEL ORIENTE S     CLL 10 0 48                                                                  CUCUTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $318.52
TURISMO SEIS CONTINENTES LTDA           CALLE 62 N 32-80                                                             BUCARAMANGA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                           $85.81
ULTRA SUMMER TRAVEL S.A.S               CALLE 49 N 50-59 OF. 210                                                     BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,505.88
UNE EPM TELECOMUNICACIONES S.A.         CARRERA 58 42 125                                                            MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                           $66.68
UNIDAD ADMINISTRATIVA ESPECIAL DE                                                                                                       CUNDINAMA
AERONAUTICA CIVIL                       AV. ELDORADO 103-15, NO REPORTA                                              BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION              X            X              X                                          UNKNOWN




                                                                                                                                                 13 of 14
                                                                                                    20-11256-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                                                                           Pg 45 of 69

                                                                                                                         In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                                           Case No. 20-11256
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                                             offset?
            Creditor Name                               Address1                         Address2     Address3             City           State             Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
UNIDAD ADMINISTRATIVA ESPECIAL DE                                                                                                     CUNDINAMA
AERONAUTICA CIVIL                     AV. ELDORADO 103-15, NO REPORTA                                              BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
UNIDAD ADMINISTRATIVA ESPECIAL DE                                                                                                     CUNDINAMA
AERONAUTICA CIVIL                     AV. ELDORADO 103-15, NO REPORTA                                              BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
UNIDAD ADMINISTRATIVA ESPECIAL DE                                                                                                     CUNDINAMA
AERONAUTICA CIVIL                     AV. ELDORADO 103-15, NO REPORTA                                              BOGOTA.D.C         RCA                              COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
UNION TRAVEL SAS                      CRA 42F #76-69                                                               BARRANQUILLA                                        COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                          $74.82
UP EQUIMENT S.A.S.                    CRA 35 A 15 B 35                                                             MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,350.83
VACACIONES VIAJES Y TURISMO SAS       CRA 84A 71 18                                                                BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $172.34

VANHILL WINFORD HAWKINS LIVINGSTON    CARRERA 3A 16 48 INT 1                                                       PROVIDENCIA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $467.61
VAS AERO SERVICES LLC                 LAVALLE BROWN & RONAN P.A.            750 S DIXIE HWY                        BOCA RATON         FL            33432                                              N/A              PENDING LITIGATION             X            X              X                                          UNKNOWN
VIAJAR DE COLOMBIA                    CRA 24 67 57                                                                 BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $103.81
VIAJE POR EL MUNDO WEB S.A.S.         TU U KOIHU S/N                                                               ISLA DE PASCUA                                      COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $149.43
VIAJEROS SA.                          CALLE 19 6 86                                                                SANTA MARTA                                         COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $297.60
VIAJES AEREOS ARMENIA LIMITADA        CARRERA 14 NO. 7B -00 LOCAL 2 - 23                                           ARMENIA                                             COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $128.70
VIAJES EUPACLA L ALIANXA              CARRERA 50 53 28                                                             MEDELLIN                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $22.78
VIAJES Y TURISMO PLAYA BLANCA S.A.S   POSTBUS 3051                                                                 HOOFDDORP                                           THE NETHERLANDS               VARIOUS            ACCOUNTS PAYABLE                                                                                        $152.01

VICENTE MESTRE SALORT                 CRA 43B 16 95, NO REPORTA, MEDELLIN                                          ANTIOQUIA                                           COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                      DIAG 146 N 136A 90 CASA: 133, NO                                             BOGOTA.D.C,
VICTORIA DE JESUS TORRES ROMERO       REPORTA,                                                                     CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                        POTENTIAL OBLIGATIONS UNDER
VIRGIN AMERICA                                                                                                                                                                                       VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
VITAL TOUR AND TRAVEL S.A.S           AV ROOSEVEL N 27 27                                                          CALI                                                COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $383.78
VIVA VACATIONS COLOMBIA SAS           CALLE 137 B 57 B 25                                                          BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $268.00
                                                                                                                   BOGOTA.D.C,
VIVIANA MARCELA OSORIO FLÓREZ         CALLE 144 NO 4761, NO REPORTA,                                               CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                                                                                                        POTENTIAL OBLIGATIONS UNDER
WEST JET                                                                                                                                                                                             VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
WEWORK COLOMBIA SAS                   CALLE 93 19 55.                                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $61,023.87
WILLIAM / DORIS / ALVARO ALFREDO
/MIREYA / NAVAS SALGUERO / NAVAS                                                                                   BOGOTA.D.C,
SALGUERO / NAVAS CARDENAS             CR 87A # 127-48, NO REPORTA,                                                 CUNDINAMARCA                                        COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                                      CUNDINAMA
WILSON ARIEL MORENO URBINA            NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
WORLD FUEL SERVICES CHILE LIMITADA    AV. LIBERTAD 1405                                                            VINA DEL MAR                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $9,274.00
WORLD FUEL SERVICES, INC              950 SOUTH CHERRY STREET SUITE 1600                                           DENVER             CO        80246                                                VARIOUS            ACCOUNTS PAYABLE                                                                               $5,152,504.00
XOREX DE COLOMBIA S A S               CARRERA 7 156 68 OF 2201 Y 2202 S/N                                          BOGOTA             11                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                  $61,441.07
                                                                                                                                      CUNDINAMA
YEISON ANDRES ANDRES GONZALEZ         NO REPORTA, NO REPORTA                                                       BOGOTA.D.C         RCA                              COLOMBIA                         N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN
                                                                                                                   BOGOTA.D.C,
YOSHIRA CLEMENCIA RODRÍGUEZ BERNAL    CL 136 4735, NO REPORTA,                                                     CUNDINAMARCA                                        COLOMBIA                        N/A              PENDING LITIGATION             X            X              X                                      UNKNOWN
ZIEL S.A.S.                           CARRERA 13A NO 90 21                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $105.51
ZOOM DOS S.A.S.                       CLL 181 C 13 91                                                              BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,525.88
                                                                                                                                                                                                                                                                                             TOTAL:                   $20,534,078.23




                                                                                                                                               14 of 14
                                             20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44              Main Document
                                                                                     Pg 46 ofRegional
                                                                In re Aerovías de Integración 69      S.A. (Aires S.A.)
                                                                                 Case No. 20-11256
                                                                    Schedule F - Intercompany Payable Schedule


                             Debtor                                                      Counterparty                                     Owed Amount
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A. (AIRES S.A.)            LAN ARGENTINA S.A.                                                                           $82,046
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A. (AIRES S.A.)            LAN CARGO REPAIR STATION LLC                                                                $716,990
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A. (AIRES S.A.)            LAN CARGO S.A                                                                             $1,007,354
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A. (AIRES S.A.)            LATAM AIRLINES PERÚ S.A.                                                                    $720,006
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A. (AIRES S.A.)            LATAM AIRLINES ECUADOR S.A.                                                                  $26,289
                                                                                                                          TOTAL:                        $2,552,685




                                                                                       1 of 1
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                       Main Document
                                                                       Pg 47 of 69
 Fill in this information to identify the case:

 Debtor name         Aerovías de Integración Regional S.A. (Aires S.A.)

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11256
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                            20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                                Pg 48 of 69
                                                                                               In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                 Case No. 20-11256
                                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                   Date of
                                                                                                                                                                Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                Address2               Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                     CALLE 29 43G 10 LOCAL                                                                                                      CTO ARRENDAMIENTO LOCAL COMERCIAL
A&N ACTIVOS Y NEGOCIOS S.A.          2109.                                                                  MEDELLIN                             COLOMBIA       PREMIUM PLAZA (C)                                7/15/2019          N/A            7/15/2020
                                                                                                                                                                LEGAL - STANDARD GROUND HANDLING
                                     AV. KABAH MANZANA 2                                                                                                        AGREEMENT AISG - LATAM COLOMBIA LINE
A&P INTERNATIONAL SERVICES.          LOTE 18, 2B, SU                                                        CANCUN                               MEXICO         MAINTENACE CUN                                   1/31/2020          N/A            1/31/2021
                                                                                                                                                                4O - 4C CONTRATO DE CODIGO COMPARTIDO
ABC AEROLINEAS SA DE CV                                                                                                                                         14ABR2016                                        4/13/2016          N/A               N/A
ABIS E PUBLICIDAD                    CARRERA 66 4D 66                                                       BOGOTA                               COLOMBIA       ABIS E PUBLICIDAD (VAA)                          7/1/2018           N/A             4/6/2019
                                                                                                                                                                SERVICIO DESARROLLO CAMBIO MARCA
ABIS E PUBLICIDAD SAS                CARRERA 66 4D 66                                                       BOGOTA                               COLOMBIA       CORPORATIVA - ABIS E PUBLICIDAD SAS (C)           2/1/2017          N/A            1/31/2021
                                                                                                                                                                CONVENIO ACADEMIA ANTIOQUENA DE
ACADEMIA ANTIOQUENA DE AVIACION                                                                                                                                 AVIACION (VA)                                    10/31/2019         N/A           10/31/2029
                                                                                                                                                                MILES SALES CONTRACT - MILES EARNED LAN
ACTUAL CONSTRUCTORA                  AV K 7A # 156-69                                                       BOGOTA                               COLOMBIA       PASS AGREEMENT                                   7/11/1905          N/A               N/A
                                                                                                                                                                MILES SALES CONTRACT - MILES EARNED LAN
ACTUAL INMOBILIARIA                  AV K 7A # 156-68                                                       BOGOTA                               COLOMBIA       PASS AGREEMENT                                   7/11/1905          N/A               N/A
                                                                                                                                                                ALIANZA LATAM PASS - ACTUAL INMOBILIARIA
ACTUAL INMOBILIARIA                                                                                                                                             (C)                                              2/28/2019          N/A            2/28/2020

ADCEDA                               CRA 36 25 40                                                           BOGOTA                               COLOMBIA       OTROSA- NO. 1 CTO ADCEDA - LATAM (MCN)           4/23/2018          N/A            4/23/2019
AEROANDES                                                                                                                                                       CONVENIO AEROANDES (VA)                          5/1/2019           N/A            4/30/2020
                                     SOC AEROPUERTO
AEROCALI S.A.                        INTERNACIONAL ALFONS                                                   CALI                                 COLOMBIA       OTROSA- NO. 1 CONTRATO CLO - 001-17 (C)          11/15/2017         N/A           11/15/2022
                                     547, BOUCHARD STR. 9TH                                                 BUENOS
AEROLINEAS ARGENTINAS                FLOOR                  1106 ABG                                        AIRES                                ARGENTINA      STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     ATTN: C CASTRO ANGELES PASEO DE LA REFORMA                             MEXICO
AEROMEXICO                           & E GANA               445 CP                                          CITY                    6500         MEXICO         LOUNGE ACCESS AGREEMENTS                            N/A             N/A               N/A
                                                                                                                                                                CONTRATO DE SERVICIO DE ARRIENDO -
AEROPUERTOS DE ORIENTE S.A.          CALLE 77 7 44                                                          CUCUTA                               COLOMBIA       AEROPUERTOS DEL ORIENTE SAS (C)                  4/22/2013          N/A             9/1/2020
                                                                                                                                                                ACUERDO DE SERVICIO RECOLECCION DE
                                                                                                                                                                RESIDUOS BGA - AEROPUERTOS DEL ORIENTE
AEROPUERTOS DE ORIENTE S.A.          CALLE 77 7 44                                                          CUCUTA                               COLOMBIA       S.A.S (C)                                         3/3/2014          N/A             3/2/2020
                                     AV. EL DORADO ENTRADA                                                                                                      SERVICIO ASISTENCIA TECNICA - AEROVIAS DE
AEROVIAS DE INTEGRACION REG          NO. 1 CENTRO ADMIN                                                     LIMA                                 PERU           INTEGRACION REGIONAL S.A. (C)                    6/22/2011          N/A               N/A
                                                                                                                                                                SERVICIOS INTEGRALES DE AGENCIA
                                                                                                                                                                PUBLICITARIA-COMUNICACION Y ESTRATEGIA
AGENCIA CENTRAL COMUNICACIO          CRA 13 A 87                                                            BOGOTA                               COLOMBIA       (C)                                              4/29/2014          N/A               N/A
AGENCIA CENTRAL COMUNICACIO          CRA 13 A 87                                                            BOGOTA                               COLOMBIA       OTRO SA- AGENCIA CENTRAL (VA)                    3/1/2020           N/A               N/A

                                                                                                                                                                SERVICIOS CAMBIO MARCA UNIFORMES -
AGENCIA DE ADUANAS SIACO SA          CARRERA 97 # 24C 80                                                    BOGOTA                               COLOMBIA       AGENCIA DE ADUANAS SIACO SAS NIVEL 1 (C)          8/2/2016          N/A               N/A
                                                                                                                                                                ORTOSA- NO. 3 CTO PRESTACION DE
AGENCIA DE V. Y T. CRISTIAN          CALLE 27 NO. 2 68.                                                     MONTERIA                             COLOMBIA       SERVICIOS CRISTIAN CABRALES MTR (C)               3/1/2019          N/A             3/1/2020
                                                                                                                                                                SERVICIO SUMINISTRO CALZADO -
AGROINSUMOS S.A.S.                   CRA 56 78 27                                                           BOGOTA                               COLOMBIA       AGROINSUMOS ALFA S.A.S. (C)                      5/28/2013          N/A            5/27/2020
                                     ATTN: PRESIDENT OR                                                     MARUPES
AIR BALTIC                           GENERAL COUNSEL        TEHNIKAS IELA 3            LIDOSTA RIGA         NOVADS                  LV-1053      LATVIA         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                     SIR SERETSE KHAMA
                                     INTERNATIONAL AIRPORT,
AIR BOTSWANA CORPORATION             P O BOX 92                                                             GABORONE                             BOTSWANA       MITA AGREEMENTS                                     N/A             N/A               N/A
                                                            INTERLINE RECEIVABLE
AIR CANADA                           ATTN: JAMIE HALUIK     MANAGER                    355 PORTAGE AVE                                                          MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                                CONTRATO DE PRESTACION DE SERVICIOS -
AIR FLOW SAS                         CRA 28 70 44                                                           BOGOTA                               COLOMBIA       AIRFLOW S.A.S. (C)                                7/4/2013          N/A             7/4/2020
                                                                                       ROISSY CHARLED DE
AIR FRANCE - KLM                     INGE HERBOLD            45 RUE DE PARIS 95747     GAULLE               PARIS                   75015        FRANCE         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A

                                                                                       2ND FLOOR REVENUE
                                                             DY GENERAL MANAGER-       ACCOUNTS OLD
AIR INDIA                            ATTN: AJIT KARMARKAR    FINANCE                   AIRPORT                                                                  SPA AGREEMENT                                       N/A             N/A               N/A

AIR TAHITI                           AEROPRT DE TAHITI-FAA'A P.O. BOX 314                                   PAPEETE                              TAHITI         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A




                                                                                                                       1 of 20
                                                                             20-11256-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44             Main Document
                                                                                                                   Pg 49 of 69
                                                                                                In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                  Case No. 20-11256
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty            Address1                 Address2             Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                       ATTN: PADMAPRIYA
AIR TAHITI NUI                         RAMACHANDRAN              BOULEVARD POMARE       P.O.BOX 314                                               TAHITI         MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                                 OTRO SI 2 CTO NO. 002-04-01-07-04-13 -
AIRPLAN                                                                                                                                                          AIRPLAN (MCN)                                    11/1/2018          N/A            11/1/2019
AJOVER S.A.                            CLL 65 BIS 91 82                                                      BOGOTA                               COLOMBIA       SERVICIOS DE CATERING - AJOVER S.A. (C)          11/7/2014          N/A            11/7/2020

                                                                                                                                                                 CONTRATO DE CONCESION DE ZONA COMUN -
ALAMEDAS CENTRO COMERCIAL              CLL 44 10 91                                                          MONTERIA                             COLOMBIA       ALAMEDAS CENTRO COMERCIAL (C)                    6/1/2013           N/A            6/1/2020
ALFA                                                                                                                                                             TERMINACION CTO COMESTIBLES ALFA (C)             8/12/2016          N/A            8/12/2019
ALIANZA MERPES                                                                                                                                                   CTO ALIANZA MERPES (VA)                          5/1/2019           N/A            5/1/2020
ALIANZA PUNTOS COLOMBIA                                                                                                                                          ALIANZA PUNTOS COLOMBIA - LATAM PASS             4/22/2019          N/A            4/22/2020
                                                                                                                                                                 CTO DE TRANSPORTE FUNCIONARIOS MDE Y
ALIANZA TERRESTRE SAS                  CL 4 SUR 53 68 PISO 3.                                                BOGOTA                               COLOMBIA       BGA (C)                                          7/1/2019           N/A            6/30/2020
ALIANZA VOLVO                                                                                                                                                    ALIANZA VOLVO - LATAM (MCN)                      10/1/2018          N/A            10/1/2019
                                                                                                                                                                 CTO CUENTA COMERCIAL ALIMENTOS DE LA
ALIMENTOS DE LA HUERTA                                                                                                                                           HUERTA                                            4/1/2018          N/A             4/1/2028
                                                                                                                                                                 OTROSA- NO. 3 ACUERDO SUMINISTRO
ALLAN                                                                                                                                                            COMERCIAL ALLAN                                   3/1/2018          N/A             4/1/2019

ALLEGIANT AIR                          1201 N TOWN CENTER DR.                                                LAS VEGAS     NV        89144                       STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                                 SERVICES CONTACT CENTER OUTSOURCING -
ALMAVIVA DE COLOMBIA                                                                                                                                             ALMAVIVA DE COLOMBIA (C)                         5/13/2016          N/A               N/A
                                                                                                                                                                 THE SALES AFTER SALES SERVICE - ALMAVIVA
ALMAVIVA DE COLOMBIA TELEMARKETING E                                                                                                                             DE COLOMBIA TELEMARKETING E
INFORMATICA S.A.S                                                                                                                                                INFORMATICA S.A.S (C)                             1/1/2016          N/A             5/1/2018
                                       VTE LA ROMELIA EL POLLO
ALPACA SAS                             SANTA ANA                                                             PEREIRA                              COLOMBIA       ALPACA S.A.S (C)                                  3/1/2015          N/A            2/28/2020

                                                                                                                                                                 SERVICIO DE GESTION DOCUMENTAL GUARDA
                                       CALLE 17 7 35 OFICINA                                                                                                     Y CUSTODIA DE ARCHIVO E IMPLEMENTACION
ALPOPULAR ALMACEN GENERAL D            1109.                                                                 BOGOTA                               COLOMBIA       DE UNIDAD CORRESPONDIENTE-A                       4/8/2013          N/A               N/A
                                       CALLE 17 7 35 OFICINA                                                                                                     CTO GESTION DOCUMENTAL Y GUARDA Y
ALPOPULAR ALMACEN GENERAL D            1109.                                                                 BOGOTA                               COLOMBIA       CUSTODIA DE ARCHIVO AL POPULAR (C)                8/1/2019          N/A            7/31/2029
                                                                                                                                                                 SERVICIOS DE ARRENDAMIENTO DE
ALURCO S.A.S.                                                                                                                                                    INMUEBLE - ALURCO S.A.S. (C)                      5/1/2010          N/A             5/1/2020
                                       SALVADOR DE MADARIAGA                                                                                                     SERVICE TECNOLOGICS SOLUTIONS -
AMADEUS IT GROUP S.A.                  1                                                                     MADRID                  28027        SPAIN          AMADEUS IT GROUP S. A.(C)                         3/1/2011          N/A             3/1/2020
                                       SALVADOR DE MADARIAGA                                                                                                     GLOBAL DISTRIBUTION AGREEEMENT -
AMADEUS IT GROUP S.A.                  1                                                                     MADRID                  28027        SPAIN          AMADEUS IT GROUP S.A (C)                          3/1/2011          N/A               N/A
                                       SALVADOR DE MADARIAGA                                                                                                     CONTRATO FORTALECIMIENTO TICKET DATA
AMADEUS IT GROUP S.A.                  1                                                                     MADRID                  28027        SPAIN          COLOMBIA - AMADEUS (C)                            1/1/2015          N/A             1/1/2021
                                                                                                                                                                 INVERSIONES WAIRA DEL AMAZONAS S.A. -
AMAZONAS S.A.                                                                                                                                                    LAN COLOMBIA (C)                                 3/27/2018          N/A            3/26/2019
                                       ATTN: JONATHAN
AMERICAN AIRLINES                      BERNSTEIN                                                                                                                 MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                                 ADENDA AMERICAN ARLINES SALA VIP -
AMERICAN ARLINES                       ATTN: SARAH GOTBETER      P.O. BOX 691616                             DALLAS        TX        75261-9616                  LATAM (MCN)                                       9/1/2018          N/A             9/1/2019
                                                                                                                                                                 PRESTACION DE SERVICIOS TRANSPORTE
                                                                                                                                                                 URBANO Y NACIONAL DE MERCANIAS-
AMERICAN LOGISTICS DE COLO             CRA 69 17 45                                                          BOGOTA                               COLOMBIA       AMERICAN LOGISTICS (C)                           11/1/2011          N/A               N/A
                                                                                                                                                                 LICENCIA DE USO DEL SITIO WEB AON TOOLS
AON COLOMBIA S.A..                     CARRERA 11 86 53                                                      BOGOTA                               COLOMBIA       INCAPACIDADES (C)                                 9/1/2019          N/A            8/31/2020
                                                                                                                                                                 CONTRATO DE ALQUILER DE MAQUINAS DE
AQUAMAQ S.A.                           CARRERA 46 NO. 134-70                                                 BOGOTA                               COLOMBIA       AGUA - AQUAMAQ S.A. (C)                          2/23/2015          N/A            2/23/2020
                                                                                                                                                                 CONTRATO PRESTACION DE SERVICIOS
ARAUJO IBARRA & ASOCIADOS S                                                                                                                                      LEGALES ARAUJO IBARRA (C)                        10/14/2019         N/A           11/30/2021
                                                                                                                                                                 ACUERDO DE SERVICIOS AEROPORTUARIOS
ARINC SISTEMAS AEROPORTUARI                                                                                                                                      CUTE BOG (C)                                      8/1/2019          N/A           12/31/2026
                                                                                                                                                                 SERVICIO LICORES SALON VIP-BUENA VIDA
AROMAS Y SABORES BUENA VIDA            CLL 93 14 20                                                          BOGOTA                               COLOMBIA       S.A.S. (C)                                       9/16/2016          N/A               N/A
ASEOS COLOMBIANOS ASEOCOLBA                                                                                                                                      SERVICIO ASEO - ASEOCOLBA S. A. (C)              8/14/2012          N/A               N/A
ASERASEO                               CALLE 13 60 77                                                        BOGOTA                               COLOMBIA       TERMINACION CTO ASESO ASERASEO (C)               7/1/2018           N/A             7/9/2021




                                                                                                                        2 of 20
                                                                            20-11256-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44                Main Document
                                                                                                                 Pg 50 of 69
                                                                                                In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                  Case No. 20-11256
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty            Address1                 Address2              Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date

                                                                                                                                                                 CONTRATO COMERCIAL PARA LA PRESTACION
ASERASEO S.A.S..                     CALLE 13 60 77                                                          BOGOTA                               COLOMBIA       DE SERVICIOS - ASERAEO S.A.S. (C)                 11/1/2011         N/A            11/1/2020
ASERASEO S.A.S..                     CALLE 13 60 77                                                          BOGOTA                               COLOMBIA       OTROSI NO. 10 ASERASEO - LATAM (MCN)             10/31/2019         N/A           10/31/2020
                                                                                                                                                                 OTRO SI CTO DE PRESTACION DE SERVICIOS
ASERTEMPO                            CLL 77 13 47                                                            BOGOTA                               COLOMBIA       ASERTEMPO - LATAM                                 8/1/2018          N/A            7/31/2019
                                                                                                                                                                 OTROSA- NO. 1 CTO ASERTEMPO - LATAM
ASERTEMPO COLOMBIA S.A..             CLL 77 13 47                                                            BOGOTA                               COLOMBIA       (MCN)                                             8/1/2018          N/A            8/31/2018
                                                                                                                                                                 SERVICIOS DE CONSULTORIA - ASUNTOS
ASUNTOS PUBLICOS Y DE GOBIE          CARRERA 14                                                              BOGOTA                               COLOMBIA       PUBLICOS Y DE GOBIERNO S.A.S. (C)                 4/1/2016          N/A               N/A
                                                                                                                                                                 CTO CONCESION ESPACIOS ATO MATECAA±A
ATO MATECAA±A                                                                                                                                                    (C)                                              3/31/2020          N/A            3/31/2022
                                     ATTN: PRESIDENT OR
AUSTRIAN AIRLINES                    GENERAL COUNSEL            FONTANASTRASE 1 A1100                        VIENNA                               AUSTRIA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
BADAVID                                                                                                                                                          CTO CUENTA COMERCIAL BADAVID                     4/18/2018          N/A            4/18/2018
                                                                                                                                                                 TARJETA PYME LATAM PASS BANCO BOGOTA
BANCO BOGATA                                                                                                                                                     (C)                                              5/31/2020          N/A            5/31/2021
BANCO COLPATRIA                      CARREA 7 # 24 -89                                                       BOGOTA                               COLOMBIA       POINTS TO MILES CONVERSION CONTRACT              7/7/1905           N/A               N/A

                                                                                                                                                                 CONVENIO DE CONSIGNACION CERTIFICADA
                                                                                                                                                                 CON TRANSPORTE DE VALORES - BANCO
BANCO CORPBANCA COLOMBIA S           CARRERA 7 99 53 P 18                                                    BOGOTA                               COLOMBIA       CORPBANCA COLOMBIA S.A (C)                        6/1/2014          N/A               N/A
                                     CARRERA 13 # 35 -10, PISO                                                                                                   CREDIT CARD COBRANDING CONTRACT -
BANCO DE BOGOTA S.A.                 4                                                                       BOGOTA                               COLOMBIA       MILES EARNED LAN PASS AGREEMENT                  11/1/2012          N/A               N/A
                                     ATTN: RUTH YAZMIN                                                                                                           OTROSA- BANCO DE OCCIDENTE BOTON PSE
BANCO DE OCCIDENTE                   ANCHISLAVSKY              AV CLL 26 # 59-51        TOWER 3 , FLOOR 6.   BOGOTA                               COLOMBIA       (C)                                               7/4/2019          N/A            7/31/2020
                                     CARRERA 7A 71-52, TORRE                                                                                                     CREDIT CARD COBRANDING CONTRACT -
BANCO DE OCCIDENTE S.A.              B, PISO 2                                                               BOGOTA                               COLOMBIA       MILES EARNED LAN PASS AGREEMENT                  11/1/2012          N/A               N/A
BANCO ITAU                           CALLE 100 # 7-33                                                        BOGOTA                               COLOMBIA       POINTS TO MILES CONVERSION CONTRACT              7/7/1905           N/A               N/A
                                                                                                                                                                 SERVICIO RECOLECCION DINERO -
BANCOLOMBIA                          CARRERA 48 26 85                                                        BOGOTA                               COLOMBIA       BANCOLOMBIA S. A. (C)                             6/1/2011          N/A               N/A

                                     AVENIDA COLOMBIA 4                                                                                                          BASILIO KLONIS Y CIA S.A. - AEROVIAS DE
BASILIO KLONIS & CIA S.A.            OESTE 39 CALI                                                           CALI                                 COLOMBIA       INTEGRACION REGIONAL S.A. - AIRES S.A. (C)       4/19/2018          N/A            4/19/2020
                                                                                                                                                                 TRANSPORTE - TRANSPORTES Y TURISMO
                                                                                                                                                                 BERLINAS DEL FONCE S.A - BERLINASTUR S.A
BERLINASTUR S.A..                    CARRERA 68 D 15 15                                                      BOGOTA                               COLOMBIA       (C)                                              5/22/2012          N/A            5/22/2020

                                                                                                                                                                 CONTRATO DE SUMINISTRO ALIMENTICIOS-
BIO INNOVA BEBIDAS Y ALIMEN          CALLE 163 18A 15                                                        BOGOTA                               COLOMBIA       BIO INNOVA BEBIDAS Y ALIMENTOS S.A.S (C)         6/17/2017          N/A            6/17/2020
                                                                                                                                                                 CONTRATO DE PRESTACION DE SERVICIOS -
BITAJON ETICA & SEGURIDAD E          CLL 98 9 A 41                                                           BOGOTA                               COLOMBIA       BITAJON ETICA Y SEGURIDAD E U (C)                7/1/2016           N/A            7/1/2020
BLUE OIL S.A.S.                                                                                                                                                  CONTRATO SUMINISTRO- BLUE OIL(C)                 1/1/2019           N/A           12/31/2020
BOG                                                                                                                                                              MUSIC AGREEMENT SALA VIP BOG (MCN)               12/1/2018          N/A            12/1/2019
BOMI                                                                                                                                                             CTO CUENTA COMERCIAL BOMI (MCN)                  10/1/2018          N/A            10/1/2019
                                                                                                                                                                 CTO TRANSPORTE DE MERCANCA-AS LATAM -
BOMI                                                                                                                                                             BOMI                                             10/1/2018          N/A            10/1/2019
BOMI                                                                                                                                                             ACUERDO CALIDAD BOMI (C)                         7/11/2019          N/A            7/31/2020

                                                                                                                                                                 CONTRATO DE SERVICIO DE ARRENDAMIENTO
BRINKS                               1801 BAYBERRY CT STE 400                                                RICHMOND VA             23226-3771                  EQUIPOS MULTIFUNCIONALES BRINKS (C)              12/16/2019         N/A            12/9/2020
                                                                                                                                                                 SERVICIO DE INGLES ONLINE - BRITISH
BRITISH COUNCIL                      CARRERA 9 N 76 9 PISO 5                                                 BOGOTA                               COLOMBIA       COUNCIL (C)                                      2/19/2015          N/A            2/19/2020
                                                                                                                                                                 CONTRATO DE PRESTACION DE SERVICIOS DE
BRITISH COUNCIL                      CARRERA 9 N 76 9 PISO 5                                                 BOGOTA                               COLOMBIA       EVALUACION - BRITSH COUNCIL (C)                  2/19/2015          N/A           12/31/2020
                                     TER TERRESTRE DE CARGA                                                                                                      SIPI, RECICLAJE, SERVICE RECOVERY DESKTOP,
BTR COLOMBIA SAS                     MD 3 BG 26                                                              CHIA                                 COLOMBIA       BTR COLOMBIA SAS (C)                              1/1/2019          N/A            1/31/2020
                                                                                                             BARRANQUI                                           CONTRATO DE PRESTACION DE SERVICIOS DE
BUSINESS WORKPLACE SAS               CARRERA 51 76 199..                                                     LLA                                  COLOMBIA       OFICINA - BUSINESS WORKPLACE S.A. (C)             4/1/2017          N/A            4/30/2020
                                                                                                             BARRANQUI                                           TERMINACION CTO COWORKING BUSSINES
BUSINESS WORKPLACE SAS               CARRERA 51 76 199..                                                     LLA                                  COLOMBIA       WORK PLACE - LANCO (C)                            8/1/2017          N/A            7/31/2018




                                                                                                                        3 of 20
                                                                         20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                             Pg 51 of 69
                                                                                            In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                              Case No. 20-11256
                                                                                           Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                Date of
                                                                                                                                                             Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty            Address1                Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                             SERVICIO PUBLICIDAD DIGITAL - CAMPAA‘AS
CAMPANAS DIGITALES SAS                                                                                                                                       DIGITALES (C)                                     1/7/2015          N/A             1/7/2021
                                                                                                                                                             SERVICIOS DE LOGISTICA HANDLING - CARIBE
CARIBE CARGO LTDA                                                                                                                                            CARGO LTDA. (C)                                  10/25/2010         N/A           10/25/2020
CARLOS EDUARDO PATTERSON.                                                                                                                                    SERVICIOS DE ASEO-CARLOS PATTERSON (C)            3/1/2014          N/A              N/A
                                                                                                                                                             SERVICIO MANTENCION - CARVAJAL ESPACIOS
CARVAJAL ESPACIOS S.A.S..                                                                                                                                    S. A.S. (C)                                       3/1/2013          N/A             3/1/2020
                                                                                                                                                             CONTRATO DE PRESTACION DE SERVICIOS -
CARVAJAL ESPACIOS S.A.S..                                                                                                                                    CARVAJAL ESPACIOS S.A.S. (C)                      3/1/2013          N/A             3/1/2020
                                     AVENIDA CALLE 26 N68 B                                                                                                  CONVENIO DE SUMINISTRO - CASA EDITORIAL
CASA EDITORIAL EL TIEMPO             70                                                                  BOGOTA                               COLOMBIA       EL TIEMPO (C)                                    2/27/2015          N/A            2/27/2020
                                                                                                                                                             SERVICIO MENSAJERIA ESPECIALIZADA -
CENTAURUS MENSAJEROS LTDA            DIAGONAL 61 B 18 24                                                 BOGOTA                               COLOMBIA       CENTAURUS MENSAJEROS S. A. (C)                   11/1/2012          N/A           10/29/2021
                                                                                                                                                             OTROSA- CTO PRESTACION DE SERVICIOS
CENTRO AERONAUTICO DE COLOM          CARRERA 49 A 93 55                                                  BOGOTA                               COLOMBIA       CENTRO AERONAUTICO - LANCO (C)                   4/26/2019          N/A            4/25/2029
                                                                                                                                                             PERMISO DE USO TEMPORAL DE UN AREA
CENTRO COMERCIAL CHIPICHAPE          CL 38 NRO. 6N 35                                                    CALI                                 COLOMBIA       CHIPICHAPE (C)                                    1/1/2020          N/A            6/30/2020
                                     DIAGONAL 55 AVENIDA 34                                                                                                  CONTRATO CONCESION PUERTA DEL NORTE
CENTRO COMERCIAL PUERTA DEL          67.                                                                 BELLO                                COLOMBIA       (C)                                               6/8/2019          N/A            6/30/2020
                                                                                                                                                             CC_1_4304001_CHEQUEOS EJECUTIVOS Y
                                                                                                                                                             AERONAUTICOS_ZNB_ CATALOGO DE
CHEQUEOS EJECUTIVOS Y AERON          CARRERA 7 119 14.                                                   BOGOTA                               COLOMBIA       SERVICIO_4CCO                                    10/1/2018          N/A            10/1/2021
CHUBB SEGUROS COLOMBIA SA                                                                                                                                    OTROSA- NO. 1 CTO CHUBB (C)                      5/1/2019           N/A           12/31/2019
CITAC                                                                                                                                                        ACUERDO CITAC - LATAM (C)                        6/3/2019           N/A            6/2/2020
                                                                                                                                                             SUMINISTRO DE GEL Y JABON PARA APV-
CLEAN SHESTER DE COLOMBIA L          CLL 93 58 24                                                        BOGOTA                               COLOMBIA       CLEAN SHESTER (C)                                1/29/2014          N/A               N/A
                                     CARRERA 21 30 02                                                    BUCARAMA                                            SERVICIO ALOJAMIENTO - CLUB CAMPESTRE
CLUB CAMPESTRE DE BUCARAMAN          CANAVERAL                                                           NGA                                  COLOMBIA       BUCARAMANGA S. A. (C)                            9/12/2018          N/A            3/11/2020
                                                                                                                                                             OTROSA- NO. 3 CTO SUMINISTRO CLUB DEL
CLUB DEL VINO                                                                                                                                                VINO - LATAM                                      2/1/2018          N/A            2/28/2019
                                                                                                                                                             SUMINISTRO DE VINOS - APV PREMIUM
CLUB DEL VINO LTDA                   CLL 95 11 A 47                                                      BOGOTA                               COLOMBIA       ECONOMY (C)                                       3/1/2020          N/A            3/31/2030
                                                                                                                                                             ACUERDO SUMINISTRO DE VINOS - APV
CLUB DEL VINO LTDA                   CLL 95 11 A 47                                                      BOGOTA                               COLOMBIA       PREMIUM ECONOMY CLUB DEL VINO (C)                 3/1/2020          N/A            3/31/2030
                                                                                                                                                             CONTRATO PARA LA PRESTACION DE
                                                                                                                                                             SERVICIOS DE MEDICINA PREPAGADA -
COLMEDICA MEDICINA PREPAGAD          CALLE 93 NO 19-25.                                                  BOGOTA                               COLOMBIA       COLMEDICA MEDICINA PREPAGADA S.A. (C)            11/14/2012         N/A           11/14/2020
                                                                                                                                                                                                                              TERM NOT
COLMEDICA MEDICINA PREPAGADA                                                                                                                                 INSURANCE AGREEMENT                              12/21/2016       STATED        UNDETERMINED
COLMEDICA MEDICINA PREPAGADA                                                                                                                                 INSURANCE AGREEMENT                              NOT DATED     UNDETERMINED     UNDETERMINED
                                                                                                                                                                                                                              TERM NOT
COLMEDICA MEDICINA PREPAGADA S.A.                                                                                                                            INSURANCE AGREEMENT                              8/1/2016         STATED        UNDETERMINED
COLOCACION TC                                                                                                                                                CONVENIO COLOCACION TC EN CTOS (C)               12/9/2019          N/A           12/9/2020
COLOMBIANA DE COMBUSTIBLES           CALLE 14 43 82.                                                     BOGOTA                               COLOMBIA       CTO SUMINISTRO DE GASOLINA (VA)                  5/1/2019           N/A           5/1/2025
                                     AUT MEDELLIN KM 1                                                                                                       ACUERDO DE SUMINISTRO ALIMENTICIOS -
COMERCIAL ALLAN S.A.S.               PUNTO 8                                                             BOGOTA                               COLOMBIA       COMERCIAL ALLAN S.A.S. (C)                        9/1/2014          N/A             9/1/2019

                                                                                                                                                             SERVICIOS DE ARRENDAMIENTO - COMERCIO
COMERCIO INMOBILIARIO PUNTO                                                                                                                                  INMOBILIARIO PUNTO COM S.A. (C)                   9/1/2011          N/A            8/31/2020
COMPUFASE BRINKS                                                                                                                                             CONTRATO DE COMPUFASE BRINKS (C)                 12/26/2019         N/A           12/26/2024
                                                                                                                                                             SERVICIOS DE CONCESION - CONJUNTO
CONJUNTO INMOBILIARIO GUATA                                                                                                                                  INMOBILIARIO GUATAPURI P-H (C)                   10/1/2012          N/A            9/30/2020
                                                                                                                                                             CONVENIO COOPERACION IDIPRON - LATAM
COOPERACION IDIPRON                                                                                                                                          2018 (MCN)                                       11/1/2018          N/A            6/30/2020
                                                                                                                                                             CONVENIO COOPERACION INSTITUCIONAL
COOPERACION INSTITUCIONAL ESTUDIOS                                                                                                                           ESTUDIOS TA©CNICOS AERONA¡UTICOS -
TA©CNICOS AERONA¡UTICOS                                                                                                                                      LATAM (MCN)                                      5/30/2018          N/A            6/30/2018
COOPERATIVA COLANTA LTDA.            CALLE 74 NO. 64 A - 51                                              MEDELLIN                             COLOMBIA       COOPERATIVA COLANTA (C)                          5/15/2016          N/A               N/A

                                     ATTN: CARMEN FANNY       TOCUMEN
COPA AIRLINES                        GONZALEZ ACEVEDO         INTERNATIONAL AIRPORT                      PANAMA                               PANAMA         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A




                                                                                                                    4 of 20
                                                                           20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                               Pg 52 of 69
                                                                                              In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                Case No. 20-11256
                                                                                             Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                  Date of
                                                                                                                                                               Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                  Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                               CONVENIO PRA¡CTICAS CORPORACION
CORPORACION UNIFICADA NACIONAL CUN                                                                                                                             UNIFICADA NACIONAL CUN (C)                        5/2/2019          N/A            3/31/2020
                                                                                                                                                               CONTRATO DE PRESTACION DE SERVICIOS DE
CORTES Y CIA LTDA                                                                                                                                              APOYO - CORTES AND CIA LIMITADA (C)               7/1/2011          N/A             7/1/2020
                                     ATTN: PRESIDENT OR
CROATIA AIRLINES                     GENERAL COUNSEL            SAVSKA CESTA 41                            ZAGREB                  10000        CROATIA        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                               PRESTACION DE SERVICIOS DE CAPACITACION -
                                                                                                                                                               CRUZ ROJA COLOMBIANA SECCIONAL
CRUZ ROJA COLOMBIANA SECCIO          AV CR 68 68 B 31                                                      BOGOTA                               COLOMBIA       CUNDINAMARCA Y BOGOTA (C)                        3/5/2013           N/A            3/4/2020
CRUZ VERDE                                                                                                                                                     NDA CRUZ VERDE (C)                               8/28/2019          N/A            8/28/2020
                                                                                                                                                               CTO SERVICIOS OUTSOURCING TRIBUTARIO
D CONTADORES LTDA                    CARRERA 7 74 09                                                       BOGOTA                               COLOMBIA       DELOITTE CONTADORES (C)                          6/21/2018          N/A            6/20/2023
                                                                                                                                                               SERVICIOS DE SUMINISTRO - D SARACH
D SARACH COLLECTION LTDA.            CALLE 59 10 8                                                         BOGOTA                               COLOMBIA       COLLECTION LTDA. (C)                             6/17/2013          N/A            6/17/2020
D SARACH COLLECTION LTDA.            CALLE 59 10 8                                                         BOGOTA                               COLOMBIA       OTRO SI SARACH VA                                7/5/2018           N/A            6/16/2020
                                                                                                                                                               CTO PRESTACION DE SERVICIOS
                                                                                                                                                               MANTENIMIENTO PREVENTIVO MAQUINA
D.A.S.I. ELECTRONICOS S A S          CARRERA 27A 41 19.                                                    BOGOTA                               COLOMBIA       ESCANER (C)                                      5/15/2019          N/A            5/15/2020
                                                                                                                                                               CONTRATO DE ARRENDAMIENTO DE BIENES
DAMSU S.A.S..                                                                                                                                                  MUEBLES - DAMSU S.A.S. (C)                       1/29/2012          N/A            1/29/2021
                                                                                                                                                               ASESORIA LEGAL Y JURIDICA - DEL HIERRO
DEL HIERRO ABOGADOS SAS              CARRERA 18 93B 31 OF 306                                              BOGOTA                               COLOMBIA       ABOGADOS S.A.S. (C)                              7/1/2016           N/A            6/30/2020
DELOITTE ASESORES Y CONSULT          CARRERA 7 N 74 09                                                     BOGOTA                               COLOMBIA       CTO ASESORA-A CERTIFICACION OEA (C)              5/15/2019          N/A           10/31/2020
                                                                                                                                                               CTO SERVICIOS OUTSOURCING TRIBUTARIO
DELOITTE ASESORES Y CONSULT          CARRERA 7 N 74 09                                                     BOGOTA                               COLOMBIA       DELOITTE CONTADORES CO (C)                        3/1/2020          N/A            3/31/2030
                                                                PASEO DE LA REFORMA   COLONIA              CIUDAD DE                                           LEGAL - DELOITTE IMPUESTOS Y SERVICIOS
DELOITTE IMPUESTOS Y SERVIC          ERIK MAGOS                 505, PISO 28          CUAUHTOMOC           MOXICO                  6500         MEXICO         LEGALES S.C                                      10/1/2019          N/A               N/A

                                     ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL                                                                                 CODESHARE - RECIPROCAL CODESHARE
DELTA AIR LINES                      PROJECT LEADER        AIRPT                      832 P BOX 2053       ATLANTA       GA        30320                       AGREEMENT                                        12/2/2019          N/A               N/A

                                     ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL                                                                                 TRANS-AMERICAN JOINT VENTURE
DELTA AIR LINES                      PROJECT LEADER        AIRPT                      832 P BOX 2053       ATLANTA       GA        30320                       AGREEMENT                                         5/7/2020          N/A               N/A

                                     ATTN: HAROLD SCHWART, HARTSFIELD ATL INTL                                                                                 U.S./CANADA - CHILE JOINT VENTURE
DELTA AIR LINES                      PROJECT LEADER        AIRPT                      832 P BOX 2053       ATLANTA       GA        30320                       IMPLEMENTING AGREEMENT                            5/7/2020          N/A               N/A
                                                                                                                                                               CONTRATO DE ARRENDAMIENTO DE
DESARROLLO MARVAL S.A.                                                                                                                                         INMUEBLE - MARVAL S.A. (C)                       1/21/2015          N/A            1/21/2021
                                                                                                                                                               SERVICIOS DE SUMINISTRO DE VINO -
DICERMEX S.A.                                                                                                                                                  DICERMEX S.A. (C)                                 3/7/2014          N/A             3/7/2020
                                                                                                                                                               CONTRATO DE PRESTACION DE SERVICIOS
                                                                                                                                                               PROFESIONALES - SOCIEDAD DIEGO PARDO
DIEGO PARDO TOVAR ABOGADOS                                                                                                                                     TOVAR (C)                                        3/20/2014          N/A               N/A
                                                                                                                                                               CONTRATO DE ARRENDAMIENTO - UNIDAD
                                                                                                                                                               ADMINISTRATIVA ESPECIAL DE AERONAUTICA
DIRECCION DE AERONAUTICA COLOMBIA    AEROPUERTO DE BOGOTA.                                                 BOGOTA                               COLOMBIA       CIVIL (C)                                        8/22/2017          N/A            8/21/2021
                                                                                                                                                               MILES SALES CONTRACT - MILES EARNED LAN
DISTOYOTA                            AV K 70 # 102-02                                                      BOGOTA                               COLOMBIA       PASS AGREEMENT                                   7/8/1905           N/A               N/A
DOLPHIN EXPRESS S.A.                 CALLE 161 7 45                                                        BOGOTA                               COLOMBIA       CONTRATO DOLPHIN EXPRESS                         12/1/2018          N/A            12/1/2028
                                                                                                                                                               SERVICIOS DE SUMINISTRO DE BEBIDAS -
DOMICITY S.A.S.                                                                                                                                                DOMICITY S.A.S. (C)                               4/23/2014         N/A            4/23/2020
DON PAN ALEMAN LTDA                  CLL 79 55 A 31                                                        BOGOTA                               COLOMBIA       DON PAN ALEMAN LTDA (C)                          12/30/2016         N/A           12/30/2020
                                                                                                                                                               MILES SALES CONTRACT - MILES EARNED LAN
DROGUERIA Y FARMACIAS CRUZ VERDE     CALLE 97 # 13 -14 PISO 3                                              BOGOTA                               COLOMBIA       PASS AGREEMENT                                   7/11/1905          N/A            7/13/1905
                                                                                                                                                               SERVICIO AGENCIA PUBLICIDAD - EDUARDO
EDUARDO GOMEZ PARDO                                                                                                                                            GOMEZ PARDO (C)                                  11/18/2014         N/A           11/17/2019
                                                                                                                                                               SERVICIO SUMINISTRO MAQUINAS CAFE -
ENRIQUE VELEZ NEG RELACIONES E.U     CARRERA 26 68 86                                                      BOGOTA                               COLOMBIA       ENRIQUE VELEZ NEGOCIOS (C)                       7/23/2013          N/A            7/23/2020
                                                                                                                                                               ACUERDO SUMINISTRO TARJETAS Y SELLOS
ENTER EDITORES S.A.S.                CRA 69 K 71 20                                                        BOGOTA                               COLOMBIA       ENTER EDITORES - LATAM                           10/1/2018          N/A            10/1/2020
                                                                                                                                                               CONTRATO DE PRESTACION DE SERVICIOS -
EQUAL TECH SAS                       AV BOYACA 74 31                                                       BOGOTA                               COLOMBIA       EQUAL TECH S.A.S. (C)                             5/4/2017          N/A            5/31/2027




                                                                                                                      5 of 20
                                                                          20-11256-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                               Pg 53 of 69
                                                                                              In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                Case No. 20-11256
                                                                                             Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                  Date of
                                                                                                                                                               Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty           Address1                Address2             Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                               CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                               TRASNPORTE AEREO - EQUION ENERGIA
EQUION ENERGIA LIMITED                                                                                                                                         LIMITED (C)                                      6/12/2012          N/A               N/A
EQUIRENT S.A.                         AV. CARACAS 28 A 17                                                  BOGOTA                               COLOMBIA       ACTA DE ENTREGA CAMIONETAS                       2/15/2018          N/A            2/15/2023
                                                                                                                                                               CONTRATO DE PRESTACION DE SERVICIOS-
ERNST Y YOUNG SAS                                                                                                                                              YOUNG Y RUBICAM BRANDS - SAS (C)                 6/1/2013           N/A            6/1/2020
ERTUR LTDA                                                                                                                                                     ERTUR LTDA. - LAN COLOMBIA (C)                   4/17/2018          N/A            4/16/2019
                                                                                                                                                               SERVICIOS DE TRADUCCION - ESTHER COBO
ESTHER LEONOR COBO BORDA ES                                                                                                                                    (C)                                               3/1/2016          N/A             3/1/2020
ETIHAD AIRWAYS                        ATTN: BEN SIMKIM                                                                                                         STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A


                                      ATTN: PRESIDENT OR                                                   NORDRHEIN-
EUROWINGS                             GENERAL COUNSEL          GROßENBAUMER WEG 6    40472 DSSELDORF       WESTFALEN                            GERMANY        STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                               CONTRATO COMODATO DE MAQUINAS -
EXPENDA SAS                           CRA 42 24A 42                                                        BOGOTA                               COLOMBIA       EXPENDA S.A.S (C)                                7/18/2013          N/A               N/A
                                                                                                                                                               CONVENIO COMERCIAL EXPRESO VIAJES Y
EXPRESO VIAJES Y TURISMO              CALLE 85 NO. 20-32                                                   BOGOTA                               COLOMBIA       TURISMO (C)                                      12/30/2019         N/A            1/31/2022

                                      AEROP. ALFONSO BONILLA                                                                                                   SERVICIO DE ALIMENTACION PARA PASAJEROS
FAB. ALIMENTO PROC. VENTOLI           DE ARAGON                                                            CALI                                 COLOMBIA       POR CONTINGENCIA- VENTOLINI (C)                  11/15/2011         N/A           11/15/2020
                                                                                                                                                               CONTRATO DE PRESTACION DE SERVICIOS
                                                                                                                                                               RELACIONADOS A EXTINTORES Y OTROS
                                                                                                                                                               ELEMENTOS DE SEGURIDAD - FABRICA DE
                                                                                                                                                               EXTINTORES AMERICA SOCIEDAD POR
FABRICA DE EXTINTORES AMERI                                                                                                                                    ACCIONES SIMPLIFICADA S.A.S. (C)                 6/21/2011          N/A               N/A
                                                                                                                                                               ACUERDO SUMINISTRO FADEVESA - LATAM
FADEVESA                                                                                                                                                       (MCN)                                             5/1/2018          N/A            4/30/2019
                                                                                                                                                               CONVENIO COMERCIAL CRUZ VERDE - LATAM
FARMACIAS CRUZ VERDE S.A.                                                                                                                                      PASS                                             4/30/2018          N/A            4/30/2021
                                                                                      701 WATERFORD
FEDEX                                 ATTN: ARVIS NICHOLS      MGR INVOICING SERVICES WAY, SUITE 900       MIAMI         FL        33126                       CTO CUENTA COMERCIAL FEDEX                        1/1/2018          N/A           12/31/2019
                                                                                                                                                               CONTRATO DE SUMINISTROS DE SERVICIOS -
FG FLIMS S.A.S.                       CRA 12 90 20.                                                        BOGOTA                               COLOMBIA       FG FILMS S.A.S (C)                                9/1/2015          N/A             9/1/2020
                                      AVENIDA EL DORADO 113                                                                                                    CONTRATO DE ARRENDAMIENTO - OPAIN S.A
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       (C)                                              12/17/2012         N/A               N/A

                                                                                                                                                               CONTRATO DE ARRENDAMIENTO NO OP-DC-
                                                                                                                                                               CA-T1- 0197-13 - SOCIEDAD CONCESIONARIA
                                      AVENIDA EL DORADO 113                                                                                                    OPERADORA AEROPORTUARIA
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       INTERNACIONAL S.A. OPAIN S.A. (C)                12/26/2013         N/A           12/25/2021
                                                                                                                                                               CONTRATO DE ARRENDAMIENTO POR
                                                                                                                                                               INMUEBLE - SOCIEDAD CONCESIONARIA
                                      AVENIDA EL DORADO 113                                                                                                    OPERADORA AEROPORTUARIA
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       INTERNACIONAL S.A. OPAIN S.A. (C)                12/26/2013         N/A           12/25/2021
                                      AVENIDA EL DORADO 113
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       SERVICIO ARRENDAMIENTO - OPAIN S. A. (C)          8/1/2016          N/A            7/31/2020
                                      AVENIDA EL DORADO 113                                                                                                    CONTRATO DE ARRENDAMIENTO - OPAIN S.A.
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       (C)                                              9/12/2016          N/A            8/14/2020
                                      AVENIDA EL DORADO 113                                                                                                    CONTRATO DE ARRENDAMIENTO - OPAIN S.A.
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       (C)                                              12/16/2017         N/A           12/15/2021
                                      AVENIDA EL DORADO 113                                                                                                    CONTRATO DE ARRENDAMIENTO INMUEBLE -
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       OPAIN S.A. (C)                                   12/27/2017         N/A           12/26/2021
                                      AVENIDA EL DORADO 113                                                                                                    OTROSA NO. 3 CTO OPAIN OP-DC-CA-T1-0069-
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       12 (C)                                            7/2/2019          N/A             7/2/2020
                                      AVENIDA EL DORADO 113
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       CONTRATO OPAIN OP-DC-CA-868-19 (C)               11/28/2019         N/A               N/A
                                      AVENIDA EL DORADO 113
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       CONTRATO OP-DC-CA-T1-0166-13 (C)                  3/1/2020          N/A            12/9/2021
                                      AVENIDA EL DORADO 113
FIDEICOMISO PA OPAIN S.A.             85                                                                   BOGOTA                               COLOMBIA       CONTRATO OP - DC - CA - T1 - 0196 - 13 (C)        3/1/2020          N/A           12/25/2021




                                                                                                                      6 of 20
                                                                            20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                                Pg 54 of 69
                                                                                               In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                 Case No. 20-11256
                                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                   Date of
                                                                                                                                                                Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty                    Address1           Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                                CTO CUENTA COMERCIAL - FLORES SAN
FLORES SAN JERONIMO S.A.S                                                                                                                                       JERONIMO S.A.S (MCN)                             8/9/2018           N/A            8/9/2019
FOTOGRAFO PERU                                                                                                                                                  FOTOGRAFO PERU (VA)                              10/3/2018          N/A           10/31/2019
                                                                                                                                                                SERVICIOS DE OUTSOURCING - FRANCISCO
FRANCISCO RODRIGUEZ. ESGUER                 CALLE 23 A N. 96 J - 10                                         BOGOTA                               COLOMBIA       RODRIGUEZ ESGUERRA (C)                           6/1/2016           N/A            6/30/2020
FREEMIND                                                                                                                                                        TERMINACION CTO FREEMIND                         3/16/2015          N/A            3/16/2019
                                                                                                                                                                CTO PRESTACION DE SERVICIOS ESTUDIOS DE
FTI CONSULTING SC LTDA                      CALLE 77 11 19                                                  BOGOTA                               COLOMBIA       OPINION FTI (C)                                  10/2/2019          N/A            10/2/2020
FU. SENSE .S.A.S.                           CRA 17 63 15                                                    BOGOTA                               COLOMBIA       FU SENSE SAS (C)                                 3/1/2016           N/A               N/A
                                                                                                                                                                FUMIGACION SEDES Y AVIONES LAN
FUMI DORADO SAS.                            CARRERA 73 F                                                    BOGOTA                               COLOMBIA       COLOMBIA-FUMI DORADO (C)                         9/15/2011          N/A               N/A

                                                                                                                                                                CONVENIO PASANTA-AS CONVENIO
FUNDACION UNIVERSITARIA INTERNACIONAL DEL                                                                                                                       FUNDACION UNIVERSITARIA INTERNACIONAL
TROPICO AMERICANO YOPAL                                                                                                                                         DEL TROPICO AMERICANO YOPAL (MCN)                 5/1/2018          N/A             5/1/2019
                                                                                                                                                                SERVICIOS DE SUMINISTRO IMPRESOS -
GABRIEL ERAZO GRAPHICAL XP                  CARRERA 27 C 71 15                                              BOGOTA                               COLOMBIA       GABRIEL ERAZO CHARRY (C)                          6/9/2014          N/A             6/9/2020
                                                                                                                                                                CONTRATO GABRIEL VALLEJO - SUPLENTE
GABRIEL VALLEJO LOPEZ GABRI                 TV 3 83 11 TO 2 AP 701.                                         BOGOTA                               COLOMBIA       JUNTA DIRECTIVA AIRES                            3/1/2019           N/A            4/1/2020
GALVIS RAMIREZ                                                                                                                                                  CTO CUENTA COMERCIAL GALVIS RAMIREZ              4/17/2018          N/A            4/17/2018
                                            MANAGEMENT BUILDING,
                                            GARUDA CITYSOEKARNO-
                                            HATTA INTERNATIONAL
                                            AIRPORTTANGERANG     INDONESIAPO BOX 1004                       TANGERAN
GARUDA INDONESIA                            15111                TNG BUSH                                   G                                    INDONESIA      SPA AGREEMENT                                       N/A             N/A               N/A
GASEOSA LUX S.A.S                           AV CALLE 9 50 52                                                BOGOTA                               COLOMBIA       ALIMENTACION - POSTOBON S.A. (C)                 6/20/2013          N/A            1/16/2020
                                                                                                                                                                CONTRATO DE COMODATO - AEROVA-AS DE
GATE GOURMET COLOMBIA SAS                   AV CALLE 26 92-32                                               BOGOTA                               COLOMBIA       INTEGRACION REGIONAL (C)                          7/1/2018          N/A           10/31/2022
                                                                                                                                                                CONVENIO OFRECIMIENTO BENEFICIOS
GENERACION E                                                                                                                                                    PROGRAMA GENERACION E (C)                        9/10/2019          N/A           12/31/2020
GESTION ESTRATEGICA Y SERVI                 CALLE 24A 75 72                                                 BOGOTA                               COLOMBIA       SERVICIOS TECNICOS - GESSTA LTDA. (C)            2/4/2011           N/A              N/A
                                            AV EL DORADO 106 81 OF                                                                                              CTO PRESTACION DE SERVICIOS TRACTOR Y
GHI GIRALDO HERMANOS INTERN                 130.                                                            BOGOTA                               COLOMBIA       MONTACARGA (MCN)                                 11/15/2018         N/A            2/14/2020
                                            AVENIDA EL DORADO 116                                                                                               SERVICIO ASISTENCIA EN TIERRA - GIRAG S. A.
GIRAG S.A..                                 87                                                              BOGOTA                               COLOMBIA       (C)                                              11/1/2013          N/A            11/1/2018
GIS PREMIUM COLOMBIA S.A.S                  CARRERA 9 74 08 OF 504.                                         BOGOTA                               COLOMBIA       CONTRATO SVIP BOG (MCN)                          2/12/2019          N/A            2/28/2022
                                                                                                                                                                FRAMEWORK AGREEMENT - INGENICO
GLOBAL COLLECT HOLDING B.V                                                                                                                                      LATAM COLOMBIA DCP (C)                           10/18/2019         N/A           10/18/2022
                                                                                                                                                                CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                                ALOJAMIENTO - GLOBAL OPERADORA
GLOBAL OPERADORA HOTELERA S                 AV CALLE 26 59 15                                               BOGOTA                               COLOMBIA       HOTELERA S.A.S (C)                               8/27/2012          N/A            8/27/2020
                                            AV CRA 45 AUT NORTE 114
GLOBAL WINE-SPIRITS                         78                                                              BOGOTA                               COLOMBIA       OTRO SI GLOBAL WINE-SPIRITS (C)                   3/1/2018          N/A            3/31/2019
                                                                                                                                                                MILES SALES CONTRACT - MILES EARNED LAN
GROUPON - NEEDISH COLOMBIA                                                                                                                                      PASS AGREEMENT                                    7/9/1905          N/A               N/A
                                                                                                                                                                CONTRATO DE ARRENDAMIENTO DE
                                                                                                            BARRANQUI                                           INMUEBLE - GRUPO AEROPORTUARIO DEL
GRUPO AEROPORTUARIO DEL CAR                 CRA 64 D 85 134                                                 LLA                                  COLOMBIA       CARIBE SAS. (C)                                  1/22/2013          N/A            2/24/2020
                                                                                                                                                                CONTRATO DE ARRENDAMIENTO DE
                                                                                                                                                                ESPACIOS CUBICOS DENOMINADOS MINI
                                                                                                                                                                BODEGAS - GRUPO EMPRESARIAL OIKOS S.A.S.
GRUPO EMPRESARIAL OIKO S.A                  CRA 16 N 78 55 P6                                               BOGOTA                               COLOMBIA       (C)                                              12/22/2017         N/A           12/22/2020

                                            AVENIDA EL DORADO 100                                                                                               CONTRATO DE PRESTACION DE SERVICIOS DE
HABITEL S.A.S                               97                                                              BOGOTA                               COLOMBIA       ALOJAMIENTO - DORADO HOTELES S.A.S. (C)          4/15/2013          N/A            4/15/2020
HAWAIIAN AIRLINES                           ATTN: PILIALOHA WANG                                                                                                STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                                CONTRATO DE ARRENDAMIENTO BIEN
                                                                                                                                                                INMUEBLE- HERNAN DIAZ DEL CASTILLO
                                                                                                                                                                GUERRERO Y ROCIO FERNANDEZ DE DIAZ
HERNAN DIAZ DEL CASTILLO                                                                                                                                        CASTILLO (C)                                     10/1/2013          N/A            9/30/2020
                                            CALLE 100 TORRE DOS                                                                                                 SOFTWARE Y HARDWARE - HEWLETT-
HEWLETT PACKARD COLOMBIA                    GRUPO SANTANDER                                                 BOGOTA                               COLOMBIA       PACKARD ENTERPRISE (C)                           7/19/2017          N/A               N/A




                                                                                                                       7 of 20
                                                                                 20-11256-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                                      Pg 55 of 69
                                                                                                     In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                       Case No. 20-11256
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                        Date of
                                                                                                                                                                     Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty                   Address1                Address2              Address3           City         State        Zip        Country                   Debtor's Interest                    Lease      Remaining Term        Date
HIDALGO DISTRIBUCIONES SAS                  CALLE 66 17 23                                                        BOGOTA                               COLOMBIA      HIDALGO DISTRIBUCIONES S.A.S. (C)                6/30/2016          N/A           4/5/2020
                                            11TH FLOOR, ONE                                                       TUNG
                                            CITYGATE, 20 TAT TUNG                                                 CHUNG,
HONG KONG AIRLINES                          ROAD                                                                  LANTAU                               HONG KONG     STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                                     LA RIVIERA GIANNONE PELAEZ LTDA. -
                                                                                                                  SANTA                                              AEROVIAS DE INTEGRACION REGIONAL S.A. -
HOTEL LA RIVIERA                            CARRERA 2 5 42                                                        MARTA                                COLOMBIA      AIRES S.A. (C)                                   3/14/2018          N/A            3/14/2020
                                            KILOMETRO 13 800 VIA
HOTEL LAGOON S.A.S.                         JMC                                                                   RIONEGRO                             COLOMBIA      CONTRATO HOTEL LAGOON MDE 4C-C1 (C)              10/1/2019          N/A            8/31/2022
                                                                                                                                                                     INVERSIONES TURISTICAS TURISMEK LTDA. -
                                                                                                                  SANTA                                              AEROVIAS DE INTEGRACION REGIONAL S.A. -
HOTEL TAYRONA RODADERO                      CARREA 3 5 28                                                         MARTA                                COLOMBIA      AIRES S.A. (C)                                    10/3/2018         N/A            10/3/2020
HOTELDO XML                                                                                                                                                          ACUERDO DE HOTELDO XML (MCN)                     11/20/2018         N/A           11/20/2019

                                                                                                                                                                     HOTELES 127 AVENIDA S.A. - AEROVIAS DE
HOTELES 127 AVENIDA S.A                     CALLE 74 15 60                                                        BOGOTA                               COLOMBIA      INTEGRACION REGIONAL S.A. - AIRES S.A. (C)       3/20/2018          N/A            3/20/2019
                                                                                                                                                                     SERVICIOS DE ALOJAMIENTO PARA
                                                                                                                  BUCARAMA                                           TRIPULACION - HOTELES CACIQUE
HOTELES CACIQUE INTERNACION                 CRA 29 45 45                                                          NGA                                  COLOMBIA      INTERNACIONAL S.A.S. (C)                         5/12/2014          N/A            6/30/2020

                                            CARRERA 1 62 198 BARRIO                                                                                                  HOTELES CRESPO S.A.S. - AEROVIAS DE
HOTELES DE CRESPO SAS                       CRESPO.                                                               CARTAGENA                            COLOMBIA      INTEGRACION REGIONAL S.A. - AIRES S.A. (C)       12/6/2018          N/A            12/6/2020
                                            AV. ALFREDO BENAVIDES                                                 MIRAFLORE                                          MILES SALES CONTRACT - MILES EARNED LAN
HOTELES ESTELAR                             NRO. 415 LIMA                                                         S                                    PERU          PASS AGREEMENT                                    7/8/1905          N/A               N/A
                                            KILOMETRO 8 POZOS                                                     SANTA
HOTELES ESTELAR S.A.                        COLORADOS.                                                            MARTA                                COLOMBIA      HOTELES ESTELAR S.A. - LAN COLOMBIA (C)          12/6/2018          N/A            11/6/2019
                                                                                                                  SAN
                                                                                                                  ANDRES
HOTELES PORTOBELO SAI SAS                   AV.AMERICAS #2-87/89.                                                 ISLAND                               COLOMBIA      CONTRATO HOTEL PORTOBELO ADZ 4C                   9/1/2018          N/A            8/31/2020
                                            ATTN: PRESIDENT OR        VELASQUEZ 132 BLOQUE                                                                           IB - 4C CODESHARE AGREEMENT
IBERIA LINEAS AEREAS DE ESPAN               GENERAL COUNSEL           2                                           MADRID                  28006        SPAIN         03MARZ2014                                       3/13/2014          N/A            4/13/2020
                                            ATTN: PRESIDENT OR        VELASQUEZ 132 BLOQUE                                                                           IB - 4C ACUERDO DE FACTURACION
IBERIA LINEAS AEREAS DE ESPAN               GENERAL COUNSEL           2                                           MADRID                  28006        SPAIN         19ENE2016                                        1/19/2016          N/A               N/A
IMC AIRPORT SHOPPES S.A.S.                  CRA 30 10 C 228.                                                      MEDELLIN                             COLOMBIA      CONTRATO IMC (VA)                                4/16/2007          N/A            4/16/2020
                                                                                                                                                                     ACUERDO COMERCIAL EMISION DE TIQUETES
IMPLANT TVG                                                                                                                                                          IMPLANT TVG (C)                                  11/26/2019         N/A           12/24/2020
                                                                                                                                                                     SERVICIOS DE SUMINISTRO DE AZUCAR -
INCAUCA S.A.S                                                                                                                                                        INCAUCA S.A. (C)                                  4/3/2014          N/A             4/3/2020
                                                                                                                                                                     SERVICIO TELECOMUNICACIONES - I Y T S. A.
INFORMACION Y TECNOLOGIA S.                 CLL 72 5 83                                                           BOGOTA                               COLOMBIA      (C)                                              11/14/2013         N/A            2/14/2020
                                                                                                                                                                     CONTRATO PRESTACION DE SERVICIOS
                                                                                                                                                                     TECNOLOGICOS - INFORMACION Y
INFORMACION Y TECNOLOGIA S.                 CLL 72 5 83                                                           BOGOTA                               COLOMBIA      TECNOLOGIA S.A. (C)                              3/16/2015          N/A            3/16/2020

INGENIERÍA Y SOPORTE TÉCNICO EN SEGURIDAD                                                                                                                            CTO CAPACITACIONES EN ALTURAS (MCN)              9/15/2018          N/A            9/15/2026
                                            4500 BISCAYNE BLVD PH
INITIATIVE MEDIA LLC                        SOUTH                                                                 MIAMI         FL        33137-3254                 OTROSA- CTO AGENCIA INITIATIVE - LATAM            5/2/2018          N/A            5/31/2023
                                                                                                                                                                     CONTRATO DE ARRIENDO LOCAL COMERCIAL
INMOBILIARIA RENTAR S.A.S.                  CALLE 12 13 54                                                        PEREIRA                              COLOMBIA      COLOMBIA - RENTAR (C)                            2/15/2005          N/A            2/15/2020
                                                                                                                                                                     SERVICIOS DE SOFTWARE - INPROCESS LTDA.
INPROCESS LTDA                                                                                                                                                       (C)                                               4/4/2014          N/A             4/4/2020
                                                                                                                                                                     SOPORTE Y MANTENIMIENTO DE SOFTWARE -
INPROCESS LTDA                                                                                                                                                       INPROCESS (C)                                     5/1/2015          N/A             5/1/2020
                                                                                                                                                                     CONTRATO SERVICIOS DE IMPLEMENTACION
                                                                                                                                                                     DE PROGRAMA - INTEGRO COLOMBIA S.A.S
INTEGRO COLOMBIA S.A.S.                                                                                                                                              (C)                                              2/25/2013          N/A            2/25/2020
INTERASEO AEROPUERTO SAS ES                 CALLE 17 124 81                                                       BOGOTA                               COLOMBIA      CTO INTERASEO                                    2/28/2017          N/A            2/28/2020
                                                                                             AV CAPITAN CARLOS
                                                                                             LEON SN ZONA                                                            CODESHARE - RECIPROCAL CODESHARE
INTERJET                                    ATTN: GUSTAVO GARCIA      GERENTE CONTABILIDAD   FEDERAL                                                                 AGREEMENT                                         5/6/2015          N/A               N/A
INVERLOKA                                   CRA 12A NO 83 22                                                      BOGOTA                               COLOMBIA      TERMINACION CONTRATO INVERLOKA (C)                2/1/2016          N/A             2/1/2019




                                                                                                                            8 of 20
                                                                               20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                                   Pg 56 of 69
                                                                                                  In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                    Case No. 20-11256
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                      Date of
                                                                                                                                                                   Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty                 Address1                Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                                   SERVICIO CATERING DE ABORDO -
INVERS. G. SERRANO M. AEROS                                                                                                                                        INVERSIONES G. SERRANO (C)                        3/1/2017          N/A            2/28/2020
                                                                                                               PROVIDENCI                                          INVERSION CAMPO ISLEA‘O S.A. -LAN
INVERSIONES CAMPO ISLENO S.               AVENIDA COLON 2 77                                                   A                                    COLOMBIA       COLOMBIA (C)                                     10/2/2018          N/A             9/2/2020
INVERSIONES CODE 9 S. A.                  CALLE 107 8 B 27                                                     BOGOTA                               COLOMBIA       INVERSIONES CODE 9 S.A.S (C)                     8/1/2015           N/A             8/1/2020

                                                                                                                                                                   CONTRATO DE PRESTACIONES DE SERVICIOS -
INVERSIONES DIAZ POSADA                   DESCONOCIDO                                                          BOGOTA                               COLOMBIA       INVERSIONES DIAZ POSADA LIMITADA (C)             10/1/2011          N/A            10/1/2021
INVERSIONES G. SERRANO M. AEROSERVICIOS                                                                                                                            SERVICIO DE SUMINISTROS-INVERSIONES G.
CIA. LTDA                                                                                                                                                          SERRANO M. AEROSERVICIOS CIA. LTDA (C)           4/16/2007          N/A            4/16/2019
                                                                                                                                                                   CONTRATO DE SUMINISTRO DE PLACAS DE
                                                                                                                                                                   IDENTIFICACION - INVERSIONES RESEA‘AL
INVERSIONES RESEÑAL S.A.S.                                                                                                                                         S.A.S (C)                                        10/4/2013          N/A            10/4/2020
                                                                                                                                                                   ACUERDO DE SERVICIO PARA ALOJAMIENTO
                                                                                                               BARRANQUI                                           EN HOTEL - HOTEL WYNHAM GARDEN
INVERSIONES RUEDA LEON SA.                CRA 48 70 188                                                        LLA                                  COLOMBIA       BARRANQUILLA (C)                                  3/1/2016          N/A            2/28/2022

                                          KILOMETRO 14 VIA SANTA                                               SANTA                                               IROTAMA S.A. - AEROVIAS DE INTEGRACION
IROTAMA S.A.                              MARTA                                                                MARTA                                COLOMBIA       REGIONAL S.A. - AIRES S.A. (C)                    1/1/2018          N/A             1/1/2021
                                                                                                                                                                   SERVICIO ALISTAMIENTO DE CARGAS - ISA
ISA TOUR S.A.S.                                                                                                                                                    TOUR S.A.S. (C)                                  10/25/2012         N/A           10/24/2019
                                                                                                                                                                   CONTRATO DE LICENCIA DE SOFTWARE
ITELECOM COLOMBIA SAS                     CALLE 95 47A 20 OF 204                                               BOGOTA                               COLOMBIA       SIGNATURE FACTURACION ELECTRONICA                10/1/2018          N/A            10/1/2020

ITELECOM COLOMBIA SAS                     CALLE 95 47A 20 OF 204                                               BOGOTA                               COLOMBIA       CONTRATO DE LICENCIA DE SOFTWARE (VA)             1/2/2019          N/A            1/31/2020
                                                                                                                                                                   SERVICIO CONCESION ESPACIO CENTRO
JARDIN PLAZA S.A.                                                                                                                                                  COMERCIAL - JARDIN PLAZA S. A. (C)               5/15/2013          N/A            5/14/2020

                                                                                                                                                                   JESUS E. GALLARDO MANTILLA - AEROVIAS DE
JESUS E. GALLARDO MANTILLA                                                                                                                                         INTEGRACION REGIONAL S.A. - AIRES S.A. (C)        9/4/2018          N/A             9/4/2019
                                                                                                                                                                   HANDLING - JET AIRCRAFT MAINTENANCE INC
JET AIRCRAFT MAINTENANCE INC              5600 NW 36TH ST                                                      MIAMI    FL             33166-2787                  (C)                                               2/1/2012          N/A               N/A
                                          2ND FLOOR, B WING,                                                   MAHARASH                                            9W - LA BILATERAL INTERLINE PRORATE
JET AIRWAYS INDIA LTD                     LITOLIER CHAMBERS         ANDHERI EAST MUMBAI                        TRA                     400059       INDIA          AGREEMENT 01JUL2009                               7/1/2009          N/A               N/A

                                          ATTN: PRESIDENT OR        2701 QUEENS PLAZA                          LONG
JETBLUE AIRWAYS                           GENERAL COUNSEL           NORTH                                      ISLAND CITY NY          11101                       STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                                   ACUERDO DE SUMINISTRO DE VINOS - JOHN
JOHN RESTREPO Y CIA S.A.                  CRA 42 86 35                                                         MEDELLIN                             COLOMBIA       RESTREPO A Y CIA S.A (C)                         10/13/2015         N/A               N/A
                                                                                                                                                                   SERVICIOS PROFESIONALES - JORGE ENRIQUE
JORGE ENRIQUE CORTAZAR GARC               CALLE 110 9 25 OF 1707                                               BOGOTA                               COLOMBIA       CORTAZAR (C)                                     11/2/2010          N/A            11/2/2019
                                                                                                                                                                   SERVICIO DE MIEMBRO JUNTA DIRECTIVA -
JORGE NICOLAS CORTAZA CARDO               7687 INNOVATION WAY                                                  CINCINNATI OH           45040                       JORGE NICOLAS CORTAZAR (C)                       12/1/2010          N/A               N/A
                                                                                                                                                                   CONTRATO MAURICIO RODRIGUEZ -
JOSE MAURICIO RODRIGUEZ MUN               CALLE 100 19 61 OF 309.                                              BOGOTA                               COLOMBIA       PRINCIPAL JUNTA DIRECTIVA AIRES                   3/1/2019          N/A             4/1/2020
                                                                                                                                                                   CONTRATO DE ARRENDAMIENTO COMERCIAL -
                                                                                                                                                                   CREDICORP CAPITAL COLOMBIA S.A JULIO
JULIO CORREDOR O & CIA LTDA               CLL 81 8 95.                                                         BOGOTA                               COLOMBIA       CORREDOR Y CIA (C)                                4/1/2011          N/A             4/1/2020
JVA DL-LA COLOMBIA                                                                                                                                                 JVA DL-LA COLOMBIA (C)                            5/7/2020          N/A               N/A
JVA DL-LA PERU                                                                                                                                                     JVA DL-LA PERU (C)                                5/7/2020          N/A               N/A
                                                                                                                                                                   SERVICIO PUBLICO DE TRANSPORTE
                                                                                                                                                                   TERRESTRE - JYS TRANSPORTES Y TURISMO
JYS TRANSPORTES Y TURISMO S                                                                                                                                        S.A.S (C)                                        2/25/2013          N/A            2/25/2020
LASA                                                                                                                                                               CONTRATO UNICO MANTO LASA (C)                    4/1/2019           N/A            4/1/2024
                                                                                                                                                                   OFERTA MERCANTIL PARA COMPRA DE
                                                                                                                                                                   SERVICIOS DE MANTENIMIENTO DE
                                                                                                                                                                   AERONAVES- LA SOCIEDAD DE APOYO
LASA SOCIEDAD DE APOYO AERO               CALLE 7 39 215                                                       MEDELLIN                             COLOMBIA       AERONAUTICO S.A. (C)                             11/1/2009          N/A            11/1/2020
LASA SOCIEDAD DE APOYO AERONAUTICO        CALLE 7 39 215                                                       MEDELLIN                             COLOMBIA       OTROSI CTO LASA UNM                              3/1/2018           N/A            3/1/2019
                                                                                                                                                                   OTROSA- 11 CTO ASISTENCIA EN TIERRA LASA
LASA SOCIEDAD DE APOYO AERONAUTICO        CALLE 7 39 215                                                       MEDELLIN                             COLOMBIA       ADZ (C)                                           3/1/2019          N/A             3/1/2020




                                                                                                                          9 of 20
                                                               20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                   Pg 57 of 69
                                                                                  In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                    Case No. 20-11256
                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                      Date of
                                                                                                                                                   Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty             Address1      Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                   OTROSA- NO. 4 CTO PRESTACION SERVICIOS
LASA SOCIEDAD DE APOYO AERONAUTICO   CALLE 7 39 215                                            MEDELLIN                             COLOMBIA       LASA - COBRO EN GATE (C)                         3/4/2019           N/A             3/4/2020
LASA SOCIEDAD DE APOYO AERONAUTICO   CALLE 7 39 215                                            MEDELLIN                             COLOMBIA       CTO COMODATO EQUIPOS COBRO GATE (C)              3/6/2019           N/A             3/6/2020
                                                                                                                                                   CONTRATO LICENCIAMIENTO DE MARCA
LATAM AIRLINE GROUP SA               6500 NW 22ND STREET                                       MIAMI         FL        33131                       LATAM AIRLINES COLOMBIA(C)                       2/1/2019           N/A            2/28/2023
                                                                                                                                                   CONTRATO DE MANTENIMIENTO LATAM -
LATAM AIRLINES GROUP S.A.            6500 NW 22ND STREET                                       MIAMI         FL        33131                       LATAM COLOMBIA (C)                               2/20/2020          N/A             2/1/2027
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2089                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2096                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2295                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2304                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2321                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2572                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2845                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2858                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2886                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2892                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 4839                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 4892                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 4896                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 5125                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 5178                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 5234                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2572                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.            ESTADO 10, PISO 11                                        SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2886                                  N/A




                                                                                                          10 of 20
                                                            20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                Pg 58 of 69
                                                                               In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                 Case No. 20-11256
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                   Date of
                                                                                                                                                Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2892                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4383                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4439                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4476                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4509                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4516                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4546                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4549                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4576                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4597                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4657                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4839                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4839                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4892                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4896                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4921                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4943                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5125                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5178                                  N/A
                                                                                                                                                INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                       SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5234                                  N/A




                                                                                                       11 of 20
                                                               20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                   Pg 59 of 69
                                                                                  In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                    Case No. 20-11256
                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                      Date of
                                                                                                                                                   Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty           Address1       Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5263                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5316                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5324                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5364                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5443                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 5453                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 4697                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 40591                                 N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 26329                                 N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 35230                                 N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 35231                                 N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 36710                                 N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 35697                                 N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 36712                                 N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 37802                                 N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 3770                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 3770                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.           ESTADO 10, PISO 11                                         SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 6286                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                    AVENIDA ANDRÉS REYES                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.            N°338, PISO 6                                              SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2572                                  N/A
                                                                                                                                                   INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                    AVENIDA ANDRÉS REYES                                                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.            N°338, PISO 6                                              SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2845                                  N/A




                                                                                                          12 of 20
                                                                          20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                              Pg 60 of 69
                                                                                             In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                               Case No. 20-11256
                                                                                            Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty            Address1                Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2858                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2886                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2892                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSOR), MSN 40798                                 N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSOR), MSN 35696                                 N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 4892                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 4896                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 5234                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2089                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2096                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2295                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2304                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 2321                                  N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     AVENIDA ANDRÉS REYES                                                                                                     BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.             N°338, PISO 6                                                        SAN ISIDRO                           PERU           (COUNTERPARTY IS LESSEE), MSN 3770                                  N/A
LATAMFECOL                                                                                                                                                    CTO LATAMFECOL - ESPACIOS (VA)                   11/12/2019         N/A           11/12/2021
                                                                                                                                                              TERMINACION LAVANDERIA METROPOLITANA
LAVANDERIA METROPOLITANA                                                                                                                                      (C)                                              7/11/2017          N/A            7/11/2019
                                                              CORFICALDAS S.A, CRA. 7
                                     EDIFICIO CORPORACION     ##74-56, COMUNA                                                                                 CTO PRESTACION DE SERVICIOS PROCESOS
LEGAL VIEW                           FINANCIERA DE CALDAS S.A CHAPINERO                                   BOGOTA                               COLOMBIA       CONSUMIDOR LEGAL VIEW (C)                         9/1/2019          N/A            8/31/2022
                                                                                                                                                              CONTRATO DE PRESTACION DE SERVICIOS -
LEVEL 3 COLOMBIA S.A                                                                                                                                          LEVEL 3 COLOMBIA S.A (C)                         3/20/2014          N/A            9/20/2018
                                                                                                                                                              ACUERDO SUMINISTRO - LIGHT DE COLOMBIA
LIGHT DE COLOMBIA S.A.                                                                                                                                        S.A. (C)                                         12/4/2013          N/A            12/3/2020
                                                                                                                                                              REALIZACION TALLERES LIDERAZGO - LIVING
LIVING SOLUTIONS S.A.S.              CRA 7 B BIS 124 75.                                                  BOGOTA                               COLOMBIA       SOLUTIONS (C)                                    10/15/2015         N/A           10/15/2020
                                                                                                          SAN
                                                                                                          ANDRES                                              CONTRATO DE PRESTACION DE SERVICIOS -
LOGISTICA FERCAB SAS.                BRR SCHOOL HOUSE                                                     ISLAND                               COLOMBIA       LOGISTICA FERCAB. S.A.S. (C)                     7/30/2014          N/A            7/30/2025

LOGISTICS SUPPLIER GROUP SA                                                                                                                                   SUPPLIER MARKETING AGREEMENT AMEX (C)            10/21/2019         N/A           10/21/2021
                                                                                                                                                              OTROSA- NO. 1 CTO PRESTACION DE
LONGPORT AVIATION                    CARRERA 103 25 B 20                                                  BOGOTA                               COLOMBIA       SERVICIOS LONGPORT (MCN)                         12/28/2015         N/A           12/28/2025




                                                                                                                     13 of 20
                                                                                 20-11256-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                                       Pg 61 of 69
                                                                                                      In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                                        Case No. 20-11256
                                                                                                     Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                          Date of
                                                                                                                                                                       Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty                Address1                   Address2              Address3             City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                                       CONTRATO DE PRESTACION DE SERVICIOS -
LOOP ENTERTAINMENT S.A.S..               CLL 60 17 20                                                              BOGOTA                               COLOMBIA       LOOP ENTERTAINMENT S.A.S. (C)                    1/20/2015          N/A            1/20/2021
                                         ATTN: MR. ACHIM             RUDOLF-DIESEL-STRASSE                                                                                                                                              TERM NOT
LUFTHANSA TECHNIK AERO ALZEY GMBH        KALTENBACH                  10                                            ALZEY                   55232        GERMANY        PURCHASE/SALE AGREEMENT                          8/16/2013        STATED        UNDETERMINED
                                                                     RUDOLF-DIESEL-STRASSE                                                                                                                                              TERM NOT
LUFTHANSA TECHNIK AERO ALZEY GMBH        ATTN: GENERAL COUNSEL       10                                            ALZEY                   55232        GERMANY        PURCHASE/SALE AGREEMENT                          9/30/2013        STATED        UNDETERMINED
                                         ATTN: MR. ACHIM             RUDOLF-DIESEL-STRASSE                                                                                                                                              TERM NOT
LUFTHANSA TECHNIK AERO ALZEY GMBH        KALTENBACH                  10                                            ALZEY                   55232        GERMANY        PURCHASE/SALE AGREEMENT                          12/8/2013        STATED        UNDETERMINED
                                                                     RUDOLF-DIESEL-STRASSE                                                                                                                                              TERM NOT
LUFTHANSA TECHNIK AERO ALZEY GMBH        ATTN: GENERAL COUNSEL       10                                            ALZEY                   55232        GERMANY        PURCHASE/SALE AGREEMENT                          9/30/2018        STATED        UNDETERMINED
                                                                                                                                                                       SERVICIOS LEGALES - LUIS ALEJANDRO
LUIS ALEJANDRO SERRANO                                                                                                                                                 SERRANO (C)                                      6/17/2014          N/A            6/17/2020
                                                                                                                                                                       TERMINACION COMODATO MA¡QUINA JUAN
MA¡QUINA JUAN VALDEZ                                                                                                                                                   VALDEZ SALA VIP (C)                              3/10/2014          N/A            3/10/2019
                                         ATTN: YOGESWARY                                     KUALA LUMPUR                                                              MH - 4C BILATERAL INTERLINE PRORATE
MALAYSIA AIRLINESÏ¿½                     OOTHIA SELVN                EXECUTIVE               AIRPORT               SUBANG                  47200        MALAYSIA       AGREEMENT 01FEB2013                               2/1/2013          N/A               N/A
                                                                                                                                                                       SERVICIOS DE PERSONAL EXTERNO PARA
                                                                                                                                                                       PROMOCION PROGRAMA LANPASS -
MANPOWER PROFESSIONAL LTDA               CL 5 A 39 194 OF 201                                                      MEDELLIN                             COLOMBIA       MANPOWER (C)                                     1/15/2016          N/A            1/15/2021
                                         CALLE 169B NO 75 73 OF                                                                                                        CONTRATO DE PRESTACION DE SERVICIOS -
MARKETING PUBLISHER & MEDIA              201                                                                       BOGOTA                               COLOMBIA       MARKETING PUBLISHER Y MEDIA S.A.S. (C)           1/20/2015          N/A            1/20/2021
MARPICO                                  CALLE 22 1571                                                             BOGOTA                               COLOMBIA       TERMINACION CTO MARPICO - SALA VIP (C)           8/15/2017          N/A            8/15/2019
MARPICO S.A.                             CALLE 22 1571                                                             BOGOTA                               COLOMBIA       OTRO SI MARPICO (VA)                             8/1/2018           N/A            8/1/2019
                                                                                                                                                        UNITED
MARSH LIMITED                            ATTN: GENERAL COUNSEL       1 TOWER PLACE WEST      TOWER PLACE           LONDON                  EC3R 5BU     KINGDOM        INSURANCE AGREEMENT                               4/1/2020          N/A               N/A
                                                                                                                                                        UNITED
MARSH LIMITED                            ATTN: GENERAL COUNSEL       1 TOWER PLACE WEST      TOWER PLACE           LONDON                  EC3R 5BU     KINGDOM        INSURANCE AGREEMENT                               4/1/2020          N/A               N/A

                                                                                                                                                                       SERVICIO DE SUMINISTRO DE ALIMENTACION -
MARY LUZ GUERRERO ESPITIA                                                                                                                                              MARY LUZ GUERRERO ESPITIA (C)                    3/14/2014          N/A            3/14/2020
                                                                                                                                                                       GENERAL SALES AGENCY SERVICES - MASUN
MASUN SHIPPING N.V. CORPORATION                                                                                                                                        SHIPPING N.V. CORPORATION (C)                    12/1/2013          N/A               N/A

                                                                                                                                                                       CONTRATO EMISIONY PUBLICACION PAUTA
MCENTEE S.A.S.                           TV 5 C 127 70                                                             BOGOTA                               COLOMBIA       PUBLICITARIA LAN COLOMBIA - MCENTEE (C)           3/1/2016          N/A             3/1/2020
                                         CALLE 104 14 A 45 OFICINA                                                                                                     SERVICO TRADUCCIONES TEMAS
MCH TRADUCCIONES SAS                     305                                                                       BOGOTA                               COLOMBIA       AERONAUTICOS - MCH (C)                            3/1/2016          N/A             3/1/2020
                                                                                                                                                                       OFERTA COMERCIAL MERCER CALCULO
MERCER(COLOMBIA) LTDA.                                                                                                                                                 ACTORIAL (C)                                      8/1/2019          N/A            7/31/2020
                                                                                                                                                                       STATEMENT OF WORK MERCER MARSH -
MERCER(COLOMBIA) LTDA.                                                                                                                                                 COLOMBIA (C)                                     11/30/2019         N/A           12/31/2022
                                         AK. 15 ###119-43 OFICINA
MERIZALDE ABOGADOS & ASOCIA              505                                                                       BOGOTA                               COLOMBIA       CONTRATO COBRANZA JURIDICA (C)                   10/1/2019          N/A            9/30/2024
MET LIFE COLOMBIA SEGUROS DE VIDA S.A.                                                       NO. 99-53 PISO 17
COMPAÑIA DE SEGUROS                      ATTN: GENERAL COUNSEL       BOGOTÁ D.C. CRA. 7      (OF. PRINCIPAL)       BOGOTA                               COLOMBIA       INSURANCE AGREEMENT                              11/30/2019       188 DAYS        11/30/2020
METLIFE                                  200 PARK AVENUE                                                           NEW YORK NY             10166                       INSURANCE AGREEMENT                               6/1/2019         6 DAYS          6/1/2020
METLIFE COLOMBIA SEGUROS DE VIDA S.A.                                                        NO. 99-53 PISO 17
COMPAÑIA DE SEGUROS                      ATTN: GENERAL COUNSEL       BOGOTÁ D.C. CRA. 7      (OF. PRINCIPAL)       BOGOTÁ                               COLOMBIA       INSURANCE AGREEMENT                              11/30/2019       188 DAYS        11/30/2020
METLIFE COLOMBIA SEGUROS DE VIDA S.A.                                                        NO. 99-53 PISO 17
COMPAÑIA DE SEGUROS                      ATTN: GENERAL COUNSEL       BOGOTÁ D.C. CRA. 7      (OF. PRINCIPAL)       BOGOTÁ                               COLOMBIA       INSURANCE AGREEMENT                              11/30/2019       188 DAYS        11/30/2020
METLIFE COLOMBIA SEGUROS DE VIDA S.A.                                                        NO. 99-53 PISO 17
COMPAÑIA DE SEGUROS                      ATTN: GENERAL COUNSEL       BOGOTÁ D.C. CRA. 7      (OF. PRINCIPAL)       BOGOTÁ                               COLOMBIA       INSURANCE AGREEMENT                              11/30/2019       188 DAYS        11/30/2020
METLIFE COLOMBIA SEGUROS DE VIDA S.A.                                                        NO. 99-53 PISO 17
COMPAÑIA DE SEGUROS                      ATTN: GENERAL COUNSEL       BOGOTÁ D.C. CRA. 7      (OF. PRINCIPAL)       BOGOTÁ                               COLOMBIA       INSURANCE AGREEMENT                              11/30/2019       188 DAYS        11/30/2020
                                                                                                                                                                       SERVICIO TRANSPORTE TERRESTRE - MIGUEL
MIGUEL ANGEL UHIA.                                                                                                                                                     UHIA PEREZ (C)                                    6/1/2005          N/A             6/1/2020
                                         C.COMERCIAL CORDOBA                                                                                                           SERVICIO PUBLICO DE TRANSPORTE
MINA SERVICIOS LTDA.                     BLOQUE 2 LOCAL                                                            BOGOTA                               COLOMBIA       TERRESTRE - MINA SERVICIOS S.A.S (C)              4/9/2012          N/A             4/9/2020
                                                                                                                                                                       CONTRATO DE PRESTACION DE SERVICIOS
                                                                                                                                                                       PROFESIONALES- JAECKEL MONTOYA
MONTOYA MAINZA EVA CELIA                                                                                                                                               ABOGADOS SAS (C)                                 6/10/2014          N/A            6/10/2020




                                                                                                                              14 of 20
                                                                          20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                              Pg 62 of 69
                                                                                             In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                               Case No. 20-11256
                                                                                            Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
               Contract Counterparty            Address1              Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                              SERVICIO TRANSPORTE TERRESTRE -
                                                                                                                                                              COMPAA‘IA ESPECIALIZADA EN MOVILIDAD
MOVILIZA - T                                                                                                                                                  TRANSPORTE Y TURISMO S.A.S. (C)                  8/27/2013          N/A            8/26/2020
                                                                                                                                                              OTROSA- NO. 1 CTO SUMINISTRO
MULTIDIMENSIONALES S.A.                CL 17 F 126 90                                                     BOGOTA                               COLOMBIA       MULTIDIMENSIONALES                                4/1/2018          N/A             4/1/2022
MULTIDIMENSIONALES S.A.                CL 17 F 126 90                                                     BOGOTA                               COLOMBIA       OTROSA- MULTIDIMENSIONALES (C)                    3/1/2020          N/A             3/1/2023

                                                                                                                                                              CONTRATO DE PRESTACION DE SERVICIOS -
MULTITECNICA Y REPUESTOS S.            CALLE 6 BIS A 90 A 80                                              BOGOTA                               COLOMBIA       AEROVIAS DE INTEGRACION REGIONAL S.A. (C)        9/19/2012          N/A            9/18/2020
                                                                                                                                                              CTO DE TRANSPORTE MOBILIARIO Y ARCHIVO
MUNDANZAS LEMUS LIARES LTDA            CRA 16 61 36                                                       BOGOTA                               COLOMBIA       LATAM (MCN)                                      9/25/2018          N/A            9/25/2020
                                                                                                                                                              SERVICIOS DE SUMINISTRO DE CAFE - NESTLE
NESTLE DE COLOMBIA S.A.                DG 92 17 A 42                                                      BOGOTA                               COLOMBIA       DE COLOMBIA S.A. (C)                             7/11/2014          N/A            7/11/2020
NETACTICA (WHITELABEL)                                                                                                                                        CTO NETACTICA (WHITELABEL) (VA)                  11/4/2019          N/A           10/14/2020
                                                                                                                                                              ACUERDO NETACTICA - INTEGRACION SWF
NETACTICA COLOMBIA SAS                                                                                                                                        (VA)                                             2/16/2020          N/A            2/15/2021
NO. 1 EQUAL                                                                                                                                                   OTROSA- NO. 1 EQUAL - LATAM (MCN)                4/1/2018           N/A            5/4/2019
                                                                                                                                                              NUEVO CTO PLAZA DE LAS AMA©RICAS -
NUEVO CTO PLAZA DE LAS AMA©RICA                                                                                                                               RENOVACION - LATAM (MCN)                         8/22/2018          N/A            8/22/2018
                                                                                                                                                              CONTRATO DE SUMINISTROS - OFIXPRES
OFIXPRES S A S                         DESCONOCIDO                                                        BOGOTA                               COLOMBIA       S.A.S. (C)                                       3/6/2014           N/A            3/5/2020
OFIXPRES S A S                         DESCONOCIDO                                                        BOGOTA                               COLOMBIA       OTROSA- NO. 10 OFIXPRESS - LATAM                 3/13/2018          N/A            3/13/2019
OFIXPRES SA                            DESCONOCIDO                                                        BOGOTA                               COLOMBIA       OTROSA- NO. 7 OFFIXPRESS - LATAM                 8/15/2018          N/A            8/15/2019
                                                                                                                                                              OTROSA- NO. 2 CTO ARRENDAMIENTO OPAIN -
OPAIN                                                                                                                                                         LATAM (MCN)                                      10/1/2018          N/A            9/24/2019
                                                                                                                                                              OTROSA- NO. 2 CTO ARRENDAMIENTO OPAIN
OPAIN                                                                                                                                                         (SALA VIP BOG)                                   11/14/2018         N/A           11/14/2019
                                                                                                                                                              CONTRATO CUENTA COMERCIAL CARGA OPEN
OPEN MARKET                                                                                                                                                   MARKET (C)                                        12/5/2019         N/A            12/5/2020
OPERACION SONRISA                                                                                                                                             CONVENIO OPERACION SONRISA (VA)                   2/4/2019          N/A           12/31/2025
ORBIAN                                                                                                                                                        SUPPLY CHAIN FINANCE ORBIAN (C)                  10/31/2018         N/A            1/24/2023
                                                                                                                                                              CTO SUPPLY CHAIN FINANCE ORBIAN - LATAM
ORBIAN                                                                                                                                                        CARGO COLOMBIA (C)                               10/31/2018         N/A            1/24/2023
                                                                                                                                                              CONTRATO DE SUMINISTRO BOLSOS
ORIGEN CREATIVO S.A.S.                                                                                                                                        PERSONAL - ORIGEN CREATIVO S.A.S (C)             6/18/2013          N/A            6/18/2020
OTRO SI AGENCIA HIGH RESULTS                                                                                                                                  OTRO SI AGENCIA HIGH RESULTS (VA)                1/25/2019          N/A            1/15/2025

OTROSI BANCO CALPATRIA                                                                                                                                        OTROSI BANCO COLPATRIA - LATAM PASS (C)           6/1/2020          N/A            5/31/2021
                                       AVENIDA EL DORADO                                                                                                      CONTRATO ARRENAMIENTO AERORIENTE
P.A. CONSECION TERMINALES A            N11385                                                             BOGOTA                               COLOMBIA       CUCUTA (C)                                        9/1/2013          N/A           11/30/2021
                                       AVENIDA EL DORADO                                                                                                      SKCC-AR-140-13 - AEROPUERTOS DEL
P.A. CONSECION TERMINALES A            N11385                                                             BOGOTA                               COLOMBIA       ORIENTE (MCN)                                    10/31/2018         N/A           12/31/2021
                                       AVENIDA EL DORADO                                                                                                      OTROSA- 4-SKCC-AR-139-13 - AEROPUERTOS
P.A. CONSECION TERMINALES A            N11385                                                             BOGOTA                               COLOMBIA       DEL ORIENTE (MCN)                                11/9/2018          N/A            11/9/2023
                                       AVENIDA EL DORADO                                                                                                      SKBG-SC-125-13 CONTRATO BODEGA CARGA
P.A. CONSECION TERMINALES A            N11385                                                             BOGOTA                               COLOMBIA       BGA (C)                                           9/1/2019          N/A            8/31/2021
                                       AVENIDA EL DORADO                                                                                                      OTROSA- NO. 2 CTO RECAUDO TASAS A. -
P.A. CONSECION TERMINALES A            N11385                                                             BOGOTA                               COLOMBIA       AERORIENTE (C)                                   10/31/2019         N/A           10/31/2021
                                       AVENIDA EL DORADO                                                                                                      CTO VUP ESPACIOS DE CONCESION (VA)- SKVP-
P.A. CONSECION TERMINALES A            N11385                                                             BOGOTA                               COLOMBIA       AR-136-13                                        11/1/2019          N/A            9/30/2021
PARQUEADERO ATO BOG                                                                                                                                           PARQUEADERO ATO BOG (VA)                         3/1/2019           N/A            4/1/2020
PATRIMONIO AUTONOMOS FIDUCI            CLL 31 6 87                                                        BOGOTA                               COLOMBIA       CTO COMISION BARRANQUILLA (VA)                   6/20/2019          N/A            6/19/2021
                                                                                                                                                              ACUERDO TA©RMINOS GENERALES Y
PAYU COLOMBIA SAS                                                                                                                                             CONDICIONES PAYU (C)                              8/1/2019          N/A            7/31/2020
                                                                                                                                                              SERVICIOS DE SUMINISTROS DE VINOS - PDC
PDC VINOS Y LICORES LTDA                                                                                                                                      VINOS Y LICORES LTDA. (C)                        7/15/2014          N/A            7/15/2020
                                       AVENIDA VITACURA 5250.
PERNOD RICARD                          5250                                                               VITACURA                             CHILE          TERMINACION CTO PERNOD RICARD (C)                11/23/2014         N/A           11/23/2019
                                                                                                                                                              CONTRATO DE CONCESION DE ESPACIOS
PFIDUCORFICOLOMBIANA S.A               CALLE 10 4 47 PISO 20                                              CALI                                 COLOMBIA       CENTRO COMERCIAL JARDAN PLAZA (C)                 9/4/2019          N/A             9/4/2020
                                       WILMINGTON TRUST         1100 NORTH MARKET                         WILMINGTO                                           SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)        COMPANY                  STREET                                    N         DE            DE 19890                    SPV ASSET OWNER AND LESSEE, MSN 2572                                N/A




                                                                                                                     15 of 20
                                                                          20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                              Pg 63 of 69
                                                                                             In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                               Case No. 20-11256
                                                                                            Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                 Date of
                                                                                                                                                              Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty          Address1                   Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                    WILMINGTON TRUST           1100 NORTH MARKET                          WILMINGTO                                           SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)     COMPANY                    STREET                                     N             DE        DE 19890                    SPV ASSET OWNER AND LESSEE, MSN 2845                                N/A
                                    WILMINGTON TRUST           1100 NORTH MARKET                          WILMINGTO                                           SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)     COMPANY                    STREET                                     N             DE        DE 19890                    SPV ASSET OWNER AND LESSEE, MSN 2858                                N/A
                                    WILMINGTON TRUST           1100 NORTH MARKET                          WILMINGTO                                           SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)     COMPANY                    STREET                                     N             DE        DE 19890                    SPV ASSET OWNER AND LESSEE, MSN 2886                                N/A
                                    WILMINGTON TRUST           1100 NORTH MARKET                          WILMINGTO                                           SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)     COMPANY                    STREET                                     N             DE        DE 19890                    SPV ASSET OWNER AND LESSEE, MSN 2892                                N/A
                                                                                                          BARRANQUI
PLAYAS DEL CARIBE SAS               CRA 54 59 105.                                                        LLA                                  COLOMBIA       PLAYAS DEL CARIBE S.A.- LAN COLOMBIA (C)         3/27/2018          N/A            3/26/2020
                                                                                                                                                              CONTRATO DE CONCESION DE USO DE AREA
PLAZA DE LAS AMERICAS                                                                                                                                         PLAZA DE LAS AMERICAS (C)                        8/22/2018          N/A            8/22/2018
                                                                                                                                                              CONVENIO MARCO DE COOPERACION
                                                                                                                                                              ACADA‰MICA SUSCRITO ENTRE EL
POLITA‰CNICO INTERNACIONAL                                                                                                                                    POLITA‰CNICO INTERNACIONAL (C)                   5/21/2019          N/A            5/20/2020
POLITECNICO                         CALLE 57 3 00 ESTE BL A.                                              BOGOTA                               COLOMBIA       CONVENIO PRA¡CTICAS POLITECNICO (C)              5/2/2019           N/A            4/30/2020
POLITECNICO                         CALLE 57 3 00 ESTE BL A.                                              BOGOTA                               COLOMBIA       CTO POLITECNICO (VA)                             11/1/2019          N/A            10/1/2021
PRA¡CTICAS U. JAVERIANA                                                                                                                                       CONVENIO PRA¡CTICAS U. JAVERIANA (C)             5/2/2019           N/A            4/30/2020
                                    HUACHINANGO NO. 88                                                    MEXICO
PRICE RES SAPI DE CV                LOTE 27 MANZANA                                                       CITY                                 MEXICO         NDA ELATAM PRICE TRAVEL (C)                       3/3/2020          N/A             4/2/2021

PRICE TRAVEL                                                                                                                                                  CTO AFILIACION PRICE TRAVEL- LATAM (MCN)          6/1/2018          N/A             7/1/2019
                                                                                                                                                              SERVICIO SUMINISTRO CATERING -
PROMOTORA DE CAFE COLOMBIAN         CALLE 73 8 13                                                         BOGOTA                               COLOMBIA       PROMOTORA CAFE COLOMBIA S.A. (C)                 3/10/2014          N/A            3/10/2019
                                                                                                                                                              CTO COMODATO JUAN VALDEZ - LATAM
PROMOTORA DE CAFE COLOMBIAN         CALLE 73 8 13                                                         BOGOTA                               COLOMBIA       (MCN)                                             5/1/2018          N/A             5/1/2020
PROMOTORA DE COMERCIO INMOB         CRA 7 32 16                                                           BOGOTA                               COLOMBIA       CONTRATO PROCOMERCIO (VA)                         2/1/2019          N/A             2/1/2021
                                    AVENIDA 15 124 17 OF                                                                                                      CTO ARRENDAMIENTO LOCAL COMERCIAL
PROMOTORA INMOBILIARIA R&G          408.                                                                  BOGOTA                               COLOMBIA       PLAZA IMPERIAL - LATAM (MCN)                      7/1/2018          N/A            6/30/2021

                                    ANILLO VIAL SECTOR CIELO                                                                                                  SERVICIOS DE ALOJAMIENTO - PROMOTORA
PROMOTORA TURISTICA DEL CAR         MAR                                                                   CARTAGENA                            COLOMBIA       TURISTICA DEL CARIBE S.A. (C)                    6/16/2014          N/A            6/16/2020
                                                                                                                                                              SERVICIO DE ELEMENTOS DE SEGURIDAD -
PROSISOMA SAS                       CCRA 7 BIS B A 151 61                                                 BOGOTA                               COLOMBIA       PROSISOMA S.A.S (C)                              10/30/2017         N/A           10/30/2019

                                                                                                                                                              PROTUCARIBE S.A. - AEROVIAS DE
PROTUCARIBE S.A.                                                                                                                                              INTEGRACION REGIONAL S.A. - AIRES S.A. (C)       11/11/2018         N/A           11/11/2019
                                    CALLE 7 18 85 INTERIOR                                                                                                    CTO PR39489 - OBRA CIVIL ADECUACION
PROYECTO EN OBRA SAS                302.                                                                  MEDELLIN                             COLOMBIA       FRONT OFFICE Y BACKOFFICE CLO (C)                1/27/2020          N/A            8/31/2020

PS&P CONSULTORES SAS                CARRERA 11A 90 16 OF 407                                              BOGOTA                               COLOMBIA       CONTRATO PRESTACION DE SERVICIOS PYP              7/1/2019          N/A            6/30/2020
                                    CARRERA 48 # 32B SUR -
PUNTOS COLOMBIA                     139                                                                   MEDELLIN                             COLOMBIA       POINTS TO MILES CONVERSION CONTRACT              7/11/1905          N/A            7/13/1905
                                                                                                                                                              CONTRATO PARA LA PRESTACION DE
                                                                                                                                                              SERVICIOS PROFESIONALES DE REVISORAA
PWC CONTADORES Y AUDITORES          CARRERA 7 156 80 P17                                                  BOGOTA                               COLOMBIA       FISCAL                                            1/1/2018          N/A           12/31/2018
QANTAS AIRWAYS                      MARKUS SVENSSON            10 BOURKE RD                               MASCOT        NSW       2020         AUSTRALIA      MITA AGREEMENTS                                     N/A             N/A              N/A
                                    DIAGONAL 53D 21 32 OF                                                                                                     CONTRATO PR283852 - OBRA CIVIL ATO PEI
R&A INVERSIONES Y PROYECTOS         202                                                                   BOGOTA                               COLOMBIA       (C)                                              3/16/2020          N/A            7/31/2020
                                                                                                                                                              ALOJAMIENTO PERSONAL Y TRIPULACION
RADISSON ROYAL CALI HOTEL           CARRERA 100B                                                          CALI                                 COLOMBIA       CAUCA - ROYAL CALI (C)                           10/1/2015          N/A            10/1/2020
RADISSON ROYAL CALI HOTEL           CARRERA 100B                                                          CALI                                 COLOMBIA       CONTRATO HOTEL NH ROYAL CALI (C)                 3/1/2019           N/A            2/28/2022
                                                                                                                                                              CONTRATO DE TRANSPORTE AA‰REO
REO COMERCIAL                                                                                                                                                 COMERCIAL - 472 SERV POSTALES (C)                 6/2/2020          N/A           12/31/2020
                                                                                                                                                              SERVICIOS DE APOYO ADMINISTRATIVO -
RICOH COLOMBIA S.A.                 CRA 85 D 46 A 65                                                      BOGOTA                               COLOMBIA       RICOH COLOMBIA S.A. (C)                          11/1/2011          N/A            11/1/2020
                                                                                                                                                              CONTRATO DE PRESTACION DE SERVICIO
                                                                                                                                                              PUBLICO DE TRANSPORTE - RUTAS DE
RUTAS DE COLOMBIA S.A.S.                                                                                                                                      COLOMBIA S.A.S (C)                                4/8/2013          N/A             4/8/2020
                                                                                                                                                              CTO DE PRESTACION DE SERVICIOS
S&A SERVICIOS Y ASESORIAS S                                                                                                                                   TEMPORALES NOMINA (C)                            11/1/2019          N/A           10/31/2020




                                                                                                                    16 of 20
                                                                     20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                         Pg 64 of 69
                                                                                        In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                          Case No. 20-11256
                                                                                       Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                            Date of
                                                                                                                                                         Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
               Contract Counterparty           Address1          Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                         CONTRATO PRESTACION DE SERVICIOS
                                                                                                                                                         EXA¡MENES MA©DICOS TIERRA LATAM
SALUD OCUPACIONAL DE LOS AN            CALLE 86 23 12                                                BOGOTA                               COLOMBIA       (MCN)                                            10/1/2018          N/A            10/1/2021
                                                                                                                                                         CONTRATO DE PRESTACION DE SERVICIOS
SALUD, RIESGOS Y RECURSOS H                                                                                                                              INCAPACIDADES (C)                                11/1/2019          N/A           10/31/2020
                                                                                                                                                         CONTRATO CENTRO COMERCIAL SANTAFE
SANTAFE CENTRO COMERCIAL               CALLE 185 NRO 45 03                                           BOGOTA                               COLOMBIA       C3079 (C)                                        6/15/2019          N/A            6/14/2020
                                                                                                                                                         DESARROLLO Y PRODUCCION COMPLETA DE
SANTECH PRODUCCIONES LTDA              CLL 77 57B 23                                                 BOGOTA                               COLOMBIA       STANDS - SANTECH (C)                             2/15/2015          N/A            2/15/2020
                                                                                                                                                         SERVICIO SEGURIDAD PRIVADA - SANTILLANA
SANTILLANA DE SEGURIDAD LTD            CARRERA 9 103 A 36                                            BOGOTA                               COLOMBIA       DE DE SEGURIDAD (C)                              8/1/2011           N/A             8/1/2020

SANTILLANA DE SEGURIDAD LTD            CARRERA 9 103 A 36                                            BOGOTA                               COLOMBIA       OTROSA- CTO SEGURIDAD SANTILLA.A LATAM           2/18/2014          N/A            2/18/2019
SAVIV PUBLICIDAD Y CIA LTDA            CLL 64 D 113 56 60                                            BOGOTA                               COLOMBIA       SERVICIO IMAGEN - SAVIV PUBLICIDAD (C)           7/1/2014           N/A            7/1/2019
                                       AEROPUERTO ARTURO                                                                                                 SERVICIO SUBCONCESION INMUEBLE - SCL
SCL TERMINAL AEREO SANTIAGO S          MERINO BENITE S/N                                             PUDAHUEL                             CHILE          TERMINAL AEREO (C)                               2/1/2010           N/A             3/1/2020

                                                                                                                                                         CTO PRESTACION DE SERVICIOS MONITOREO
SEGURIDAD NACIONAL LTDA                CALLE 10 15 64                                                PEREIRA                              COLOMBIA       ALARMA Â€“ SEGURIDAD NACIONAL                    5/11/2014          N/A           12/31/2018

SERDAN S.A..                           CLL 67 7 35                                                   BOGOTA                               COLOMBIA       OTRO SI NO. 6 LANCO - AJUSTE TARIFARIO (C)       1/1/2019           N/A             6/4/2020
SERDAN S.A..                           CLL 67 7 35                                                   BOGOTA                               COLOMBIA       TERMINACION CTO SERDAN - LANCO (C)               1/1/2019           N/A             6/4/2020
                                                                                                                                                         OTROSA- NO. 4 LATAM CARGO COLOMBIA -
SERDAN S.A..                           CLL 67 7 35                                                   BOGOTA                               COLOMBIA       SERDAN (C)                                       1/1/2019           N/A             1/1/2020
                                                                                                                                                         CTO PRESTACION DE SERVICIOS ASEO Y
SERDAN S.A..                           CLL 67 7 35                                                   BOGOTA                               COLOMBIA       MANTENIMIENTO SERDAN (C)                         11/1/2019          N/A           10/31/2024
                                                                                                     VALLEDUPA                                           CONVENIO PASANTIAS SERVICIOS
SERVICIOS AERONAUTICOS                 CL 16A 9 50                                                   R                                    COLOMBIA       AERONAUTICOS (C)                                 5/2/2019           N/A            4/30/2020
                                       CALLE 134 7B 83
SERVICIOS GRAN COLOMBIANA I            CONS.1008 EDF.BOSQ                                            BOGOTA                               COLOMBIA       SERVICIOS GRAN COLOMBIANA                        10/1/2018          N/A            10/1/2021
                                                                                                                                                         CONTRATO PATROCINIO CARRERA SIERRA
SIERRA NEVADA                                                                                                                                            NEVADA (C)                                       3/3/2020           N/A            7/16/2020
                                                                                                                                                         SERVICIOS DE AGENCIA DE PUBLICIDAD BTL -
SIETE 20 ESTUDIO SAS.                  CLL 90 11 40                                                  BOGOTA                               COLOMBIA       SIETE 20 ESTUDIO SAS (C)                         1/1/2012           N/A               N/A
                                                                                                                                                         SERVICES AGREEMENT - SKYHOP GLOBAL LLC
SKYHOP GLOBAL LLC                                                                                                                                        (C)                                              8/1/2016           N/A               N/A
SMART PACK S.A.S.                      CRA 40 10 59                                                  BOGOTA                               COLOMBIA       SMART PACK S.A.S (C)                             4/6/2014           N/A             4/5/2020
                                       AEROPUERTO
                                       INTERNACIONAL RAFAEL                                                                                              SERVICIO CONCESION ESPACIOS - SOC
SOCIEDAD AEROPORTUARIA DE L            NUN                                                           CARTAGENA                            COLOMBIA       AEROPORTUARIA DE LA COSTA (C)                    8/1/2012           N/A               N/A
                                       AEROPUERTO
                                       INTERNACIONAL RAFAEL
SOCIEDAD AEROPORTUARIA DE L            NUN                                                           CARTAGENA                            COLOMBIA       CTO SISTEMA CUTE SACSA (C)                       1/18/2018          N/A            9/26/2020
SOCIEDAD OPERADORA DE AEROP            CARRERA 65A N 13 - 157.                                       MEDELLIN                             COLOMBIA       SERVICIO ARRIENDO - AIRPLAN S. A. (C)            7/1/2010           N/A            6/30/2022
                                                                                                                                                         CONTRATO DE ARRENDAMIENTO - SOCIEDAD
                                                                                                                                                         OPERADORA DE AEROPUERTOS CENTRO
SOCIEDAD OPERADORA DE AEROP            CARRERA 65A N 13 - 157.                                       MEDELLIN                             COLOMBIA       NORTE S.A. (C)                                   1/1/2011           N/A               N/A
                                                                                                                                                         CONTRATO DE ARRENDAMIENTO DE
SOCIEDAD OPERADORA DE AEROP            CARRERA 65A N 13 - 157.                                       MEDELLIN                             COLOMBIA       INMUEBLE - AIRPLAN S.A. (C)                      6/28/2013          N/A            6/27/2020
                                                                                                                                                         CTO ARRENDAMIENTO BODEGA MDE 4C -
SOCIEDAD OPERADORA DE AEROP                                                                                                                              AIRPLAN (C)                                      9/1/2019           N/A            8/30/2025
                                                                                                                                                         CONTRATO MANTENIMIENTO Y SUMINISTRO
SOLUCIONES DE ENERGIA Y POTENCIA                                                                                                                         DE UPS Y PLANTA                                  10/1/2018          N/A            10/1/2019
                                                                                                                                                         PRESTACION DE SERVICIOS DE MANTO UPS Y
SOLUCIONES DE POTENCIA E IN                                                                                                                              PLANTA                                           10/1/2018          N/A           11/15/2022
                                                                                                                                                         OTROSA- NO. 1 CTO PRESTACION SERVICIOS
SOLUCIONES DE POTENCIA E IN                                                                                                                              MANTENIMIENTO UPS SOLDEPYE                       3/1/2019           N/A             3/1/2020
                                                                                                                                                         SERVICIO SOPORTE SISTEMA DE PLATAFORMA-
SOLUTEKA LTDA                          AVENIDA 26 103 08                                             BOGOTA                               COLOMBIA       SOLUTEKA (C)                                     1/1/2016           N/A               N/A
                                                                                                                                                         CONTRATO DE COMPRAVENTA BONOS DE
SOUTH POLE CARBON ASSET MAN            CLL 10 A CRA 34 11                                            MEDELLIN                             COLOMBIA       CARBONO - BOSQUES LATAM (C)                      1/1/2020           N/A           12/31/2020




                                                                                                                17 of 20
                                                                      20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                          Pg 65 of 69
                                                                                         In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                           Case No. 20-11256
                                                                                        Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                             Date of
                                                                                                                                                          Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty           Address1            Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                      2800 EXECUTIVE WAY
SPIRIT AIRLINES                       #6542                                                           MIRAMAR       FL        33025                       STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
                                                                                                                                                          MILES SALES CONTRACT - MILES EARNED LAN
STARBOX                               AV CALLE 24 NO 95A - 80                                         BOGOTA                               COLOMBIA       PASS AGREEMENT                                    7/8/1905          N/A               N/A
                                                                                                                                                          SERVICIO MANEJO LECTURA E
                                                                                                                                                          INTERPRETACION IMAGENES (HBS) - 'SU
SU OPORTUNIDAD SERVICIO LTD                                                                                                                               OPORTUNO SERVICIO LTDA (C)                       3/18/2013          N/A            3/17/2020
                                                                                                                                                          CONTRATO DE PRESTACION DE SERVICIOS -
SUMMUN OUTDOOR SAS                    CR 15 88 64 OF 218                                              BOGOTA                               COLOMBIA       SUMMUN OUTDOOR S.A.S (C)                         12/5/2017          N/A            12/5/2020
                                                                                                                                                          SERVICIOS DE ENTRENAMIENTO EN MATERIAL
                                                                                                                                                          ESPECIALIZADO - TECHNICAL TRAINING
TECHNICAL TRAINING LATAM S.A.         CESAR LAVIN TORO 2198.                                          PUDAHUEL                             CHILE          LATAM S.A (C)                                    5/25/2015          N/A               N/A
                                                                                                                                                          CTO MANTENIMIENTO EQUIPOS TEDIMEC
TEDIMEC SAS                           CALLE 23A 96J 10                                                BOGOTA                               COLOMBIA       (MCN)                                            11/1/2018          N/A            11/1/2022
                                      AV CLL 26 N 92-32 TORRE A
TELEPERFORMANCE COLOMBIA S            PISO 4.                                                         BOGOTA                               COLOMBIA       CONTRATO TELEPERFORMANCE                          3/1/2018          N/A             1/1/2019
                                                                                                      SANTA
TENERIFE S.A.                         CR 2 11A 98                                                     MARTA                                COLOMBIA       TENERIFE S.A. - LAN COLOMBIA (C)                 3/31/2018          N/A            3/30/2019
                                                                                                                                                          CONTRATO DE ARRENDAMIENTO OFICINAS
TESORO NACIONAL AEROCIVIL             CARRERA 27 17 72                                                BOGOTA                               COLOMBIA       ADZ -AR-018-2017                                 10/26/2017         N/A           10/26/2020
                                                                                                                                                          CONTRATO DE ARRENDAMIENTO LT -AR-DRC-
TESORO NACIONAL AEROCIVIL             CARRERA 27 17 72                                                BOGOTA                               COLOMBIA       003-18                                           1/26/2018          N/A            1/26/2021
                                                                                                                                                          ACTA CTO ARRENDAMIENTO NO.
TESORO NACIONAL AEROCIVIL             CARRERA 27 17 72                                                BOGOTA                               COLOMBIA       EYPARDRM0022017 (C)                              2/26/2019          N/A            2/26/2022
TESORO NACIONAL AEROCIVIL                                                                                                                                 CTO AEROCIVIL MODULOS ADZ (VA)                   11/1/2019          N/A           11/15/2022
                                                                                                                                                          CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                          ASESORIA COMUNICACION Y DISEA‘O - THE
THE LINE GROUP S.A.S.                                                                                                                                     LINE GROUP S.A.S (C)                             11/16/2012         N/A           11/16/2020
                                                                                                      SAO
                                      RUA GENERAL BERTOLDO                                            BERNARDO                                            CONTRATO DE PRESTACION DE SERVICIOS DE
THOMAS GREG EXPRESS S.A               KLINGER 69                                                      DO CAMPO                             BRAZIL         MENSAJERIA -THOMAS GREG EXPRESS S.A (C)           5/2/2013          N/A             5/2/2020
                                      PO BOX 2101, GLADSTONE                                          MELBOURN
TIGER AIRWAYS AUSTRALIA               PARK                                                            E        VIC            3043         AUSTRALIA      STAFF TRAVEL AGREEMENTS                             N/A             N/A               N/A
TITAN PLAZA CENTRO COMERCIA           AK 72 80 94.                                                    BOGOTA                               COLOMBIA       CTO CONCESION TITA¡N PLAZA (C)                    8/1/2019          N/A            8/1/2020
TRANS STAR GOLD SAS                   CARRERA 98A 15A 80                                              BOGOTA                               COLOMBIA       OTROSI TRANSGOLD                                  3/6/2018          N/A            3/6/2019
TRANS STAR GOLD SAS                   CARRERA 98A 15A 80                                              BOGOTA                               COLOMBIA       CTO TRANSPORTE TRANS STAR GOLD                    9/1/2018          N/A            8/31/2023
                                                                                                                                                          SERVICIO DE CABOTAJE Y TRANSFERENCIA -
TRANSAREO S.A.S                                                                                                                                           TRANSAREO S.A.S (C)                               9/4/2017          N/A           10/13/2019
                                                                                                                                                          SERVICIO TRANSPORTE TERRESTRE -
TRANSEICO SAS                         AV 5 12-92 CENTRO                                               CUCUTA                               COLOMBIA       TRANSEICO S. A. S. (C)                           12/23/2014         N/A           12/23/2020
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                              SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2089                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                              SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2096                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                              SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2295                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                              SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2304                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                              SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2321                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                              SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2845                                  N/A
                                                                                                                                                          INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                          BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                              SANTIAGO                             CHILE          (COUNTERPARTY IS LESSOR), MSN 2858                                  N/A




                                                                                                                 18 of 20
                                                                     20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                         Pg 66 of 69
                                                                                        In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                          Case No. 20-11256
                                                                                       Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                            Date of
                                                                                                                                                         Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1              Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 4892                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 4896                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 5234                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2089                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2096                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2295                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2304                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2321                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2572                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2845                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2858                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2886                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 2892                                  N/A
                                                                                                                                                         INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                         BETWEEN SUB-LESSOR & SUB-LESSEE
TRANSPORTE AÉREO S.A.              ESTADO 10, PISO 11                                                SANTIAGO                             CHILE          (COUNTERPARTY IS LESSEE), MSN 3770                                  N/A
TRANSPORTE DE MERCANCA-SA JOHSON                                                                                                                         CTTRANSPORTE DE MERCANCA-AS JOHSON               9/27/2018          N/A            9/27/2019
                                                                                                     BARRANQUI                                           SERVICIO DE TRANSPORTE - TRANSPORTES
TRANSPORTES BESIMOR SAS            CLL 37 32 101                                                     LLA                                  COLOMBIA       BESIMOR Y CIA. LTDA. (C)                         2/26/2013          N/A            2/26/2020

                                                                                                                                                         CONTRATO DE PRESTACION DE SERVICIO
                                                                                                                                                         PUBLICO DE TRANSPORTE TERRESTRE
TRANSPORTES EJECUTIVOS LTDA        CALLE 59 3           BIS 76                                       CALI                                 COLOMBIA       AUTOMOTOR ESPECIAL - TRANSPORTES EJECU           9/25/2014          N/A            9/25/2020
                                                                                                                                                         SERVICIO TRANSPORTE TERRESTRE - PLATINO
TRANSPORTES ESPECIALES PLAT                                                                                                                              VIP LTDA (C)                                      3/1/2011          N/A            2/29/2020
                                                                                                     BARRANQUI                                           SERVICIO DE TRANSPORTE - TRANSPORTES
TRANSPORTES MARSOL S.A.S.          CRA 55 74 169                                                     LLA                                  COLOMBIA       MARSOL S.A.S. (C)                                2/18/2013          N/A            2/18/2020
                                                                                                                                                         CTO TRASTEOS SANTA MARA-A - LATAM
TRASTEOS SANTA MARIA               CALLE 164 40 40                                                   BOGOTA                               COLOMBIA       (MCN)                                            8/15/2018          N/A            8/15/2019
                                                                                                                                                         CTO PRESTACION DE SERVICIOS MANEJO
TRAVEL AIR SOLUTIONS SAS           CR 102A 25H 45                                                    BOGOTA                               COLOMBIA       CONTINGENCIAS BOG (MCN)                          11/12/2018         N/A           11/12/2019
                                                                                                                                                         LÂ´ALIANXA TRAVELNETWORK COLOMBIA S.
TRAVELNETWORK COLOMBIA S.A.                                                                                                                              A.- LAN COLOMBIA (C)                             3/27/2018          N/A            3/26/2019
TRAVELSTC                                                                                                                                                ALIANZA LATAM PASS - TRAVELSTC (C)               2/11/2019          N/A            2/11/2020
TRILLO FRANCO S.A.                                                                                                                                       TRILLO FRANCO S.A. - LAN COLOMBIA (C)            3/29/2018          N/A            3/28/2019




                                                                                                                19 of 20
                                                                       20-11256-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:02:44               Main Document
                                                                                                           Pg 67 of 69
                                                                                          In re Aerovías de Integración Regional S.A. (Aires S.A.)
                                                                                                            Case No. 20-11256
                                                                                         Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                              Date of
                                                                                                                                                           Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty           Address1             Address2            Address3            City        State        Zip          Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                           SERVICIOS DE SUMINISTRO BEBIDAS NO
TRIPLE CORONA S.A.S.                                                                                                                                       ALCOHOLICAS - TRIPLE CORONA S.A.S. (C)           1/29/2014          N/A            1/29/2021
                                                                                                                                                           PROMOTORA TURISMO EMPRESARIAL S.A.
TURISMO EMPRESARIAL S.A.                                                                                                                                   LAN COLOMBIA (C)                                  6/6/2018          N/A            5/6/2019
TVG                                                                                                                                                        CTO SERIES TVG - ANEXOS 1-4                       7/7/2018          N/A            7/7/2019
UNAB                                                                                                                                                       CONVENIO PRA¡CTICAS UNAB (C)                      5/2/2019          N/A            4/30/2020
                                                                                                                                                           ARRENDAMIENTO LOCAL 32 Y 120 EN ATTO
                                                                                                                                                           DE CALI - UNIDAD ADMINISTRATIVA ESPECIAL
UNIDAD ADMINISTRATIVA ESPEC           AV. ELDORADO 103-15    CUNDINAMARCA                              BOGOTA        DC                     COLOMBIA       (C)                                               5/9/1995          N/A               N/A
                                                                                                                                                           CONTRATO DE ARRENDAMIENTO - UNIDAD
                                                                                                                                                           ADMINISTRATIVA ESPECIAL DE AERONAUTICA
UNIDAD ADMINISTRATIVA ESPEC           AV. ELDORADO 103-15     CUNDINAMARCA                             BOGOTA        DC                     COLOMBIA       CIVIL (C)                                        9/26/2013          N/A            3/26/2020
                                      JAIME BALMES 11 T-D M-6                                          MEXICO                                              CTO CHARTER VIAJES EL CORTE INGLES
VIAJES EL CORTE INGLES S.A.           COL.LOS MOR                                                      CITY                                 MEXICO         COLOMBIA (C)                                     2/12/2020          N/A            7/22/2020
                                                                                                       BURLINGA
VIRGIN AMERICA                        555 AIRPORT BLVD                                                 ME            CA        94010                       MITA AGREEMENTS                                     N/A             N/A               N/A
                                                                                                                                                           CONTRATO CREDIBANCO CAMPAA±A VISA
VISA                                                                                                                                                       (VA)                                             10/1/2018          N/A            10/1/2019
                                                                                                                                                           AMENDMEN ONE (NO. 1) TO COBRAND
VISA                                                                                                                                                       INCETIVE LATAM - VISA                            10/18/2018         N/A           10/18/2019
WEST JET                              22 AERIAL PLACE NE                                               CALGARY                 T2E 3J1      CANADA         MITA AGREEMENTS                                     N/A             N/A              N/A
WEST JET                              22 AERIAL PLACE NE                                               CALGARY                 T2E 3J1      CANADA         STAFF TRAVEL AGREEMENTS                             N/A             N/A              N/A
                                                                                                                                                           CONTRATO DE MEMBRESA-A WEWORK -
WEWORK COLOMBIA SAS                   CALLE 93 19 55.                                                  BOGOTA                               COLOMBIA       LATAM                                            12/1/2018          N/A           11/30/2019
                                                                                                                                                           CONTRATO DE PRESTACION DE SERVICIOS
                                                                                                                                                           AGENCIA DE COMUNICACION - YOUNG AND
YOUNG & RUBICAM LTDA                                                                                                                                       RUBICAM BRANDS - SAS (C)                          6/1/2013          N/A             6/1/2020
                                                                                                                                                           OTROSA- NO. 2 CTO DE SUMINISTRO ZIEL -
ZIEL S.A.S.                           CARRERA 13A NO 90 21                                             BOGOTA                               COLOMBIA       LATAM (MCN)                                       6/1/2018          N/A             6/1/2020
                                                                                                                                                           SERVICIOS DE SOPORTE HARDWARE - ZOOM
ZOOM DOS S.A.S.                       CLL 181 C 13 91                                                  BOGOTA                               COLOMBIA       DOS S.A.S. (C)                                   3/25/2014          N/A            3/25/2020
                                                                                                                                                           SERVICIOS DE ARRENDAMIENTO - ZUA‘IGA
ZUÑIGA SOLANO Y CIA S EN C.                                                                                                                                SOLANO Y CIA. S EN C (C)                          9/1/2011          N/A            8/31/2020




                                                                                                                  20 of 20
               20-11256-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:02:44                   Main Document
                                                                       Pg 68 of 69
 Fill in this information to identify the case:

 Debtor name         Aerovías de Integración Regional S.A. (Aires S.A.)

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11256
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            20-11256-jlg           Doc 8         Filed 09/08/20 Entered 09/08/20 16:02:44                            Main Document
                                                              Pg 69 of 69




Fill in this information to identify the case:

Debtor name         Aerovías de Integración Regional S.A. (Aires S.A.)

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)     20-11256
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
